 



Exhibit 10.12
CUSIP NO. 614811AA5
EXECUTION COPY
SECOND AMENDED AND RESTATED LETTER OF CREDIT
REIMBURSEMENT AND PLEDGE AGREEMENT
Dated as of August 4, 2005
among
MONTPELIER REINSURANCE LTD.,
MONTPELIER RE HOLDINGS LTD.
THE LENDERS PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the
other lending institutions party hereto
 
Banc of America Securities LLC
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Clause   Subject Matter   Page 1.   DEFINITIONS AND RULES
OF INTERPRETATION     1    
 
    1.1     Definitions     1  
 
    1.2     Rules of Interpretation     18  
 
    1.3     Exchange Rates     19  
 
    1.4     Times of Day     19     2.   COMMITMENTS, LOANS, LETTERS OF CREDIT  
  19    
 
    2.1     Commitments     19  
 
    2.2     Procedures for Issuance and Amendment of Letters of Credit     23  
 
    2.3     Reliance by Fronting Bank and LC Administrator     29  
 
    2.4     Borrowings and Payments of Loans     30  
 
    2.5     Payments     31  
 
    2.6     Repayment of Loans     31  
 
    2.7     Fees; Interest     32     3.   CERTAIN GENERAL PROVISIONS     33    
 
    3.1     Payments     33  
 
    3.2     Taxes, etc     36  
 
    3.3     Additional Costs, etc     36  
 
    3.4     Compensation for Losses     38  
 
    3.5     Capital Adequacy     38  
 
    3.6     Certificate     39  
 
    3.7     Change of Location of Lending Office; Replacement of Lender     39  
  4.   COLLATERAL SECURITY     39    
 
    4.1     Security of Mont Re     39  
 
    4.2     Deposit Account     40  
 
    4.3     Security Interest     40  
 
    4.4     Additional Obligations     41  
 
    4.5     Certain Rights and Duties of Administrative Agent and Lenders     41
 
 
    4.6     Power of Attorney, Etc     41  
 
    4.7     Release of Collateral     42     5.   REPRESENTATIONS AND WARRANTIES
    43    
 
    5.1     Corporate Authority     43  
 
    5.2     Governmental Approvals     44  
 
    5.3     Financial Statements     44  

-i-



--------------------------------------------------------------------------------



 



CONTENTS

                      Clause   Subject Matter   Page
 
    5.4     No Material Adverse Changes, etc     44  
 
    5.5     Franchises, Patents, Copyrights, etc     44  
 
    5.6     Litigation     44  
 
    5.7     No Materially Adverse Contracts, etc     44  
 
    5.8     Compliance with Other Instruments, Laws, etc     45  
 
    5.9     Tax Status     45  
 
    5.10     No Event of Default     45  
 
    5.11     Investment Company Acts     45  
 
    5.12     Absence of Financing Statements, etc     45  
 
    5.13     Perfection of Security Interest     45  
 
    5.14     Use of Proceeds     46  
 
    5.15     Subsidiaries, etc     46  
 
    5.16     Disclosure     46  
 
    5.17     Foreign Assets Control Regulations, Etc     46     6.   AFFIRMATIVE
COVENANTS     47    
 
    6.1     Punctual Payment     47  
 
    6.2     Maintenance of Office     47  
 
    6.3     Records and Accounts     47  
 
    6.4     Financial Statements, Certificates and Information     47  
 
    6.5     Notices     50  
 
    6.6     Legal Existence; Maintenance of Properties     51  
 
    6.7     Taxes     51  
 
    6.8     Collateral Coverage     51  
 
    6.9     Inspection of Properties and Books, etc     51  
 
    6.10     Compliance with Laws, Contracts, Licenses, and Permits     52  
 
    6.11     Use of Proceeds     52  
 
    6.12     Further Assurances     52     7.   CERTAIN NEGATIVE COVENANTS    
52    
 
    7.1     Business Activities     52  
 
    7.2     Fiscal Year     53  
 
    7.3     Transactions with Affiliates     53  
 
    7.4     Disposition of Assets     53  

-ii-



--------------------------------------------------------------------------------



 



CONTENTS

                      Clause   Subject Matter   Page
 
    7.5     Mergers, Consolidations and Sales     53  
 
    7.6     Liens     53     8.   FINANCIAL COVENANTS     54    
 
    8.1     Leverage Ratio     54  
 
    8.2     A.M. Best Rating     54     9.   CONDITIONS TO AMENDMENT EFFECTIVE
DATE     54    
 
    9.1     Reimbursement and Pledge Agreement     54  
 
    9.2     Certified Copies of Governing Documents     54  
 
    9.3     Corporate or Other Action     54  
 
    9.4     Incumbency Certificate     54  
 
    9.5     Pledged Collateral Certificate     54  
 
    9.6     Opinion of Counsel     54  
 
    9.7     Payment of Fees and Expenses     55  
 
    9.8     No Material Adverse Change     55  
 
    9.9     Representations True; No Event of Default     55     10.   CONDITION
TO ALL CREDIT EXTENSIONS     55    
 
    10.1     Representations True; No Event of Default     55  
 
    10.2     No Legal Impediment     55  
 
    10.3     Documents     56  
 
    10.4     Pledged Collateral Certificate     56  
 
    10.5     Collateral Coverage Amount     56     11.   EVENTS OF DEFAULT;
ACCELERATION; ETC     56    
 
    11.1     Events of Default and Acceleration     56     12.   THE
ADMINISTRATIVE AGENT     60    
 
    12.1     Authorization     60  
 
    12.2     Employees and Administrative Agents     61  
 
    12.3     No Liability     61  
 
    12.4     No Representations     61  
 
    12.5     Payments     62  
 
    12.6     Holders of Participations     63  
 
    12.7     Indemnity     63  
 
    12.8     Administrative Agent as Lender     63  
 
    12.9     Resignation     63  
 
    12.10     Administrative Agent May File Proofs of Claim     64  

-iii-



--------------------------------------------------------------------------------



 



CONTENTS

                      Clause   Subject Matter   Page
 
    12.11     Notification of Defaults and Events of Default     64  
 
    12.12     Duties in the Case of Enforcement     65     13.   SUCCESSORS AND
ASSIGNS     65    
 
    13.1     General Conditions     65  
 
    13.2     Assignments     65  
 
    13.3     Register     66  
 
    13.4     Participations     66  
 
    13.5     Payments to Participants     67  
 
    13.6     Miscellaneous Assignment Provisions     67  
 
    13.7     Assignee or Participant Affiliated with the Borrowers     67    
14.   MONT RE GUARANTEE     68    
 
    14.1     Unconditional Guarantee     68  
 
    14.2     Guarantee Absolute     68  
 
    14.3     Waivers     69  
 
    14.4     Subrogation     69  
 
    14.5     Survival     70  
 
    14.6     Severability     70     15.   PROVISIONS OF GENERAL APPLICATIONS  
  70    
 
    15.1     Authorization to File Financing Statements     70  
 
    15.2     Setoff     70  
 
    15.3     Expenses     71  
 
    15.4     Indemnification     71  
 
    15.5     Payments by Borrowers with respect to Indemnified Persons     72  
 
    15.6     Survival of Covenants, Etc     73  
 
    15.7     Notices and Other Communications; Facsimile Copies     73  
 
    15.8     Miscellaneous     75  
 
    15.9     Successors and Assigns     75  
 
    15.10     Choice of Law/Binding Effect     75  
 
    15.11     WAIVER OF JURY TRIAL     75  
 
    15.12     Delivery of Additional Documents     76  
 
    15.13     Confidentiality     76  
 
    15.14     Consents, Amendments, Waivers, Etc     76  

-iv-



--------------------------------------------------------------------------------



 



CONTENTS

                      Clause   Subject Matter   Page
 
    15.15     Agent for Service     78  
 
    15.16     Conversion     78  
 
    15.17     Counterparts     79  
 
    15.18     Interest Rate Limitation     79  
 
    15.19     Integration     79  
 
    15.20     Severability     79  
 
    15.21     Tax Forms     80  
 
    15.22     USA PATRIOT Act Notice     81  

-v-



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Second Amended and Restated Control Agreement
Exhibit C
  Form of Loan Notice
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Pledged Collateral Certificate
Exhibit F
  Form of Several Letter of Credit
 
    Schedules
 
   
Schedule 1.1
  Commitments
Schedule 1.2
  Collateral Coverage Amount Calculation
Schedule 2.1.1
  Existing Tranche A Letters of Credit
Schedule 2.1.2
  Existing Tranche B Letters of Credit
Schedule 5.6
  Litigation
Schedule 5.15
  Subsidiaries
Schedule 15.7
  Address for Notices

vi



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LETTER OF CREDIT
REIMBURSEMENT AND PLEDGE AGREEMENT
     This SECOND AMENDED AND RESTATED LETTER OF CREDIT REIMBURSEMENT AND PLEDGE
AGREEMENT is made as of August 4, 2005, by and among Montpelier Reinsurance Ltd.
(“Mont Re”), a limited liability company duly incorporated as an exempted
company under the laws of Bermuda, having its registered office at 8
Par-La-Ville Road, Hamilton, HM 08, Bermuda, Montpelier Re Holdings Ltd., a
Bermuda holding company (“Parent” and, together with Mont Re, each a “Borrower”
and collectively the “Borrowers”), the lending institutions party hereto (the
“Lenders”), Bank of America, N.A. a national banking association, as fronting
bank, letter of credit administrator and as administrative agent for itself and
such other lending institutions (the “Administrative Agent”).
     WHEREAS, the Borrowers, the Administrative Agent and certain financial
institutions entered into that certain Amended and Restated Letter of Credit
Reimbursement and Pledge Agreement dated as of May 27, 2004 (as amended to the
date hereof, the “Existing Agreement”);
     WHEREAS, the parties have agreed to amend and restate the Existing
Agreement on the terms and conditions set forth herein it being the intention of
the Borrowers, the Lenders and the Administrative Agent that this Second Amended
and Restated Letter of Credit Reimbursement and Pledge Agreement and the Loan
Documents executed in connection herewith shall not effect the novation of the
obligations of the Borrowers under the Existing Agreement but be merely a
restatement and, where applicable, an amendment of and substitution for the
terms governing such obligations hereafter; and
     WHEREAS, the letters of credit outstanding immediately prior to the
Amendment Effective Date pursuant to the Existing Agreement (the “Existing
Letters of Credit”) shall be deemed to be issued and outstanding hereunder for
all purposes hereof and of the Loan Documents after giving effect to the
Amendment Effective Date.
     NOW THEREFORE, in consideration of the mutual agreements set forth herein,
the parties hereto agree that the Existing Agreement is amended and restated in
its entirety as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1 Definitions.
     The following terms shall have the meanings set forth in this §1 or
elsewhere in the provisions of this Reimbursement and Pledge Agreement referred
to below:
     ABS. Any fixed-income instrument that entitles the holder of, or beneficial
owner under, the instrument to the whole or any part of the rights or
entitlements of a holder of a receivable or other asset and any other rights or
entitlements in respect of a pool of receivables or other assets or any money
payable by obligors under those receivables or other assets (whether or not the
money is payable to the holder of, or beneficial owner under, the instrument on
the same terms and conditions as under the receivables or other assets) in
relation to receivables or other assets; provided however, such receivables or
assets shall be limited to automobile loans, credit card

 



--------------------------------------------------------------------------------



 



receivables and home equity loans and such other ABS assets as may be acceptable
to the Administrative Agent.
     Acceding Bank. See §2.1.3.
     Adjusted Fair Market Value. With respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.2.
     Administrative Agent. Bank of America, acting as agent for the Lenders, and
each other Person appointed as the successor Administrative Agent in accordance
with §12.9.
     Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 15.7, or such other address as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.
     Administrative Agent’s Special Counsel. Mayer, Brown, Rowe & Maw LLP or
such other counsel as may be approved by the Administrative Agent.
     Administrative Questionnaire. An Administrative Questionnaire in a form
supplied by the Administrative Agent.
     Affiliate. Any Person that would be considered to be an affiliate of any
other Person under Rule 144(a) of the Rules and Regulations promulgated under
the Securities Act of 1933, as amended, if such Person were issuing securities
or any Person which, directly or indirectly, controls, is controlled by or is
under common control with such Person. “Control” of a Person means the power,
directly or indirectly, (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis) of such Person having ordinary voting power for
the election of directors, managing members or general partners (as applicable);
or (b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
     Agent for Service. See §15.15.
     Alternative Currency. Pounds Sterling and Canadian Dollars.
     Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     A.M. Best Rating. The financial strength rating issued with respect to Mont
Re by A.M. Best Company.
     Amendment Effective Date. The first date on which the conditions set forth
in §9 have been satisfied.

2



--------------------------------------------------------------------------------



 



     Applicable Issuing Party. In the case of Fronted Letters of Credit, the
Fronting Bank and in the case of Several Letters of Credit, the LC
Administrator.
     Applicable Issuing Party’s Office. With respect to an Applicable Issuing
Party, the address and, as appropriate, account set forth for such Applicable
Issuing Party on Schedule 15.7, or such other address as such Applicable Issuing
Party may from time to time notify the Borrowers and the Lenders.
     Applicable Rate. In the case of Eurodollar Rate Loans, 0.225% and in the
case of Base Rate Loans, 0%.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger. Banc of America Securities LLC.
     Assignment and Assumption. An assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §13.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
     Balance Sheet Date. December 31, 2004.
     Bank of America. Bank of America, N.A. and its successors.
     Base Rate. For any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate.” The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     Base Rate Loan. A Loan that bears interest at a rate based on the Base
Rate.
     Borrower and Borrowers. As defined in the preamble hereto.
     Borrowing. A borrowing consisting of simultaneous Loans of the same type,
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by each of the Tranche B Lenders pursuant to §2.1.2.
     Borrower Reinsurance Agreement. Any arrangement whereby Mont Re or any
other Insurance Subsidiary, as reinsurer, agrees to indemnify any other
insurance or reinsurance company against all or a portion of the insurance or
reinsurance risks underwritten by such insurance or reinsurance company under
any insurance or reinsurance policy.

3



--------------------------------------------------------------------------------



 



     Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or permitted to close under the laws of, or are
in fact closed in, Bermuda or the state where the Administrative Agent’s Office
with respect to Obligations denominated in Dollars is located and if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Reimbursement and Pledge Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.
     Canadian Dollars or C$. The lawful currency of Canada.
     Capital Lease Obligation. As to any Person, the obligations of such Person
to pay rent or other amounts under any lease which is required to be classified
and accounted for as a capital lease on a balance sheet of such Person in
accordance with GAAP. For purposes of this Reimbursement and Pledge Agreement,
the amount of such Capital Lease Obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
     Capital Stock. Any and all shares, interests, share capital, participations
or other equivalents (however designated) of capital stock of a corporation or
company, any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.
     Cash. Dollars held by Mont Re in the Deposit Account.
     Cash Equivalents. At any time:
     (a) commercial paper, maturing not more than one year from the date of
issue, which is issued by
     (i) a corporation (except an Affiliate of the Borrowers) rated at least A-1
by S&P or P-1 by Moody’s or the equivalent rating from another nationally
recognized agency, or
     (ii) any Lender (or its holding company); and
     (b) any money market fund, maturing not more than two years after the date
of issue, which is issued by either
     (i) a financial institution which is rated at least AA- by S&P or Aa3 by
Moody’s, or
     (ii) any Lender.
     Change in Control. Any of (a) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of a Borrower occurs; (b) any “person” as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) other than the Parent or White Mountains

4



--------------------------------------------------------------------------------



 



Insurance Group Ltd., is or becomes, directly or indirectly, the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of securities of Mont
Re that represent 51% or more of the combined voting power of Mont Re’s then
outstanding securities; (c) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of a Borrower (together with any new or replacement directors whose
election by the Board of Directors or whose nomination by the stockholders of
such Borrower was approved by a vote of a majority of the Directors of such
Borrower then still in office who are either directors or replacement directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of such
Borrower’s Board of Directors then in office; (d) the Parent ceases to (x) be
the single largest shareholder of Mont Re or (y) be directly or indirectly, the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
securities of Mont Re that represent 10% or more of the combined voting power of
Mont Re’s then outstanding securities; or (e) White Mountains Insurance Group
Ltd. ceases to (x) be the single largest shareholder of the Parent or (y) be
directly or indirectly, the “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of securities of the Parent that represent 10% or more of the
combined voting power of the Parent’s then outstanding securities.
     Code. The Internal Revenue Code of 1986, as amended from time to time, and
regulations promulgated thereunder.
     Collateral Coverage Amount. On any date, an amount equal to the sum of the
Adjusted Fair Market Value of all Eligible Collateral.
     Combined or combined. With reference to the accounts of the Parent and its
Subsidiaries, combined in accordance with GAAP.
     Commitment. With respect to each Lender, such Lender’s Tranche A Commitment
and/or Tranche B Commitment, as the case may be.
     Commitment Fee. See §2.7.1.
     Commitment Increase Notice. See §2.1.3.
     Commitment Percentage. With respect to each Lender, such Lender’s Tranche A
Commitment Percentage and/or Tranche B Commitment Percentage, as the case may
be.
     Commitment Termination Date. The Tranche A Commitment Termination Date
and/or the Tranche B Commitment Termination Date, as the case may be.
     Commitment Termination Event. The earliest to occur of (a) the date of
termination of the Total Commitment pursuant to §2.1.4 and (b) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the Issuers to issue Letters of Credit pursuant to §11.1.
     Compliance Certificate. See §6.4(d).

5



--------------------------------------------------------------------------------



 



     Consolidated Debt. The consolidated Debt (excluding Hedging Obligations) of
the Parent and its Subsidiaries.
     Consolidated Net Worth. The Net Worth of the Parent and its Subsidiaries on
a consolidated basis.
     Contingent Liability. Any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distribution upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of each of Mont Re and the Insurance
Subsidiaries under Primary Policies or Borrower Reinsurance Agreements which are
entered into in the ordinary course of business (including security posted by
Mont Re and each of the Insurance Subsidiaries in the ordinary course of its
business to secure obligations thereunder) shall not be deemed to be Contingent
Liabilities of such Insurance Subsidiary or Mont Re for the purposes of this
Reimbursement and Pledge Agreement. The amount of any Person’s obligation under
any Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the lesser of (i) the outstanding principal amount (or maximum
permitted principal amount, if larger) of the Debt, obligation or other
liability guaranteed or supported thereby or (ii) the maximum stated amount so
guaranteed or supported.
     Control Agreement. That certain Second Amended and Restated Control
Agreement, dated as of May 27, 2004 among the Administrative Agent, Mont Re and
the Custodian and attached hereto as Exhibit B.
     Consolidated or consolidated. With reference to the accounts of the Parent
and its Subsidiaries, consolidated in accordance with GAAP.
     Corporate Securities. Publicly traded debt securities (other than preferred
stock) issued by a corporation organized in the United States.
     Credit Extension. Each of the following (a) a Borrowing and (b) the
issuance, extension, amendment or renewal of a Letter of Credit.
     Cure Contribution. Capital contributions or other equity infusions to the
Parent made on or before the 30th day after the date the Borrowers have failed
to comply with the covenant set forth in §8.1, which cures such default.
     Custodial Lien and Set-off Rights. See §5.13.

6



--------------------------------------------------------------------------------



 



     Custodian. The Bank of New York or any successor custodian approved by the
Administrative Agent.
     Debt. With respect to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued within the later of (x) three (3) Business Days
and (y) the applicable cure period and bankers’ acceptances issued for the
account of such Person; (d) all Capital Lease Obligations of such Person;
(e) all Hedging Obligations of such Person; (f) to the extent required to be
included as liabilities in accordance with GAAP, all obligations of such Person
to pay the deferred purchase price of property or services; (g) Debt of such
Person secured by a Lien on property owned or being purchased by such Person
(including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such Person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership in
which such Person is a general partner unless such debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person in connection with the
foregoing; provided that, notwithstanding anything to contrary contained herein,
Debt shall not include (x) unsecured current liabilities incurred in the
ordinary course of business and paid within ninety (90) days after the due date
(unless contested diligently in good faith by appropriate proceedings and, if
requested by the Administrative Agent, reserved against in conformity with GAAP)
other than liabilities that are for money borrowed or are evidenced by bonds,
debentures, notes or other similar instruments or (y) any obligations of such
Person under any Borrower Reinsurance Agreement or any Primary Policy.
     Default. Any event which would, with the giving of notice or the lapse of
time, constitute an Event of Default.
     Default Rate. (a) When used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the applicable
Letter of Credit Fee plus 2% per annum, in all cases to the fullest extent
permitted by applicable laws.
     Delinquent Lender. See §12.5.3.
     Deposit Account. Mont Re’s demand deposit account no. 251473 and any
replacement or successor account maintained with the Custodian and subject to
the terms of the Control Agreement.
     Dollars or $. Dollars in lawful currency of the United States of America.

7



--------------------------------------------------------------------------------



 



     Dollar Equivalent. At any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or Fronting Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
     Effective Commitment Amount. See §2.1.3.
     Eligible Assignee. Any of (a) a Lender, (b) an Affiliate of a Lender or
(c) a financial institution having a senior unsecured debt rating of not less
than “A”, or its equivalent, by S&P and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and the Fronting Bank
and (ii) unless a Default or an Event of Default has occurred and is continuing,
Mont Re (with each such approval not to be unreasonably withheld or delayed).
     Eligible Collateral. ABSs, Cash, Cash Equivalents, Corporate Securities,
Federal Agency Debt, Government Debt, MBS Investments and Municipal Securities
which (a) are denominated in Dollars, (b) except in the case of Cash and Cash
Equivalents, have the required rating and/or maximum tenor as set forth on
Schedule 1.2, (c) are capable of being marked to market on a daily basis and
(d) are held in the Deposit Account or the Securities Account.
     “Eurocurrency Rate”. For any Interest Period with respect to a Eurocurrency
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     Eurocurrency Rate Loan. For any Loan that bears interest at a rate based on
the Eurocurrency Rate.
     Event of Default. See §11.1.
     Existing Agreement. As defined in the recitals hereto.
     Existing Letters of Credit. As defined in the recitals hereto.
     Extension. See §2.1.5.

8



--------------------------------------------------------------------------------



 



     Fair Market Value. (a) With respect to any Government Debt, Federal Agency
Debt, or other publicly-traded security (other than those set forth in clause
(b)) the closing price for such security on Bloomberg, Inc. or, if Bloomberg,
Inc. is not available, another quotation service reasonably acceptable to the
Administrative Agent, (b) with respect to Cash and Cash Equivalents, the amounts
thereof, and (c) with respect to any Eligible Collateral (other than those set
forth in clauses (a), and (b)), the price for such Eligible Collateral on the
date of calculation obtained from a generally recognized source approved by the
Administrative Agent or the most recent bid quotation from such approved source
(or, if no generally recognized source exists as to such Eligible Collateral,
any other source specified by Mont Re to which the Administrative Agent does not
reasonably object).
     Federal Agency. Any of the following agencies of the federal government of
the United States: (a) Government National Mortgage Association; (b) the
Export-Import Bank of the United States; (c) the Farmers Home Administration, an
agency of the United States Department of Agriculture; (d) the United States
General Services Administration; (e) the United States Maritime Administration;
(f) the United States Small Business Administration; (g) the Commodity Credit
Corporation; (h) the Rural Electrification Administration; (i) the Rural
Telephone Bank; (j) Washington Metropolitan Area Transit Authority; (k) the
Federal Home Loan Mortgage Corporation; (l) the Federal National Mortgage
Association; (m) the Federal Housing Finance Board; (n) the Federal Home Loan
Bank; and (o) such other federal agencies as are reasonably acceptable to the
Administrative Agent.
     Federal Agency Debt. Evidence of Freely Transferable Debt issued by a
Federal Agency.
     Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     Fee Letter. The fee letter dated as of July 8, 2005 among the Borrowers,
the Administrative Agent and Banc of America Securities LLC.
     Fees. The Letter of Credit Fee and the Commitment Fee.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Freely Transferable. Securities which are freely transferable and traded in
established and recognized markets and as to which there are readily available
price quotations.

9



--------------------------------------------------------------------------------



 



     Fronted Letters of Credit. Any Letter of Credit which is issued by the
Fronting Bank pursuant to §§ 2.1.1 and 2.1.2(b)(i).
     Fronting Bank. Bank of America in its capacity as an issuer of (a) Fronted
Letters of Credit and (b) Several Letters of Credit on behalf of each
Participating Bank.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. (a) When used in §6,
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Parent reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of the Parent adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, memorandum of association, certificate of formation,
or, as the case may be, certificate of limited partnership, its by-laws,
operating agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government or any court or arbitrator.
     Government Debt. Freely Transferable Debt issued by the U.S. Treasury
Department or backed by the full faith and credit of the United States.
     Guaranteed Obligations. See §14.1.
     Hedging Obligations. With respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements and interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements), designed to protect such
Person against fluctuations in interest rates or currency exchange rates. Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under each hedging agreement (determined on the mark-to-market value for
such agreement

10



--------------------------------------------------------------------------------



 



based upon a readily available quotation provided by a recognized dealer in such
type of hedging agreement).
     Indemnified Persons. See §15.5(a)
     Indemnitee. See §15.4
     Individual Outstandings. As to any Lender, the sum of such Lender’s
(a) Letter of Credit Participations in Tranche A Letters of Credit, plus
(b) Letter of Credit Participations in Tranche B Letters of Credit, plus
(c) Loans outstanding as of such date.
     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.
     Insurance Subsidiary. Mont Re and any other Subsidiary of the Parent
created after the Amendment Effective Date which is licensed by any Governmental
Authority to engage in the insurance business.
     Interest Payment Date. (a) As to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Tranche B Commitment
Termination Date; and (b) as to any Base Rate Loan, the last Business Day of
each March, June, September and December and the Tranche B Commitment
Termination Date.
     Interest Period. As to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two or three
months thereafter, as selected by the Parent in its Loan Notice, provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Tranche B Commitment
Termination Date.
     Issuer. With respect to any Letter of Credit, the Person or Persons who
have issued such Letter of Credit. In the case of Fronted Letters, the Fronting
Bank shall be the Issuer. In the case of Several Letters of Credit, each Tranche
B Lender who is shown on such Several Letter of Credit as having a “Commitment
Share” shall be an Issuer.

11



--------------------------------------------------------------------------------



 



     LC Administrator. Bank of America’s Letter of Credit Operations located at
One Fleet Way, Scranton, PA 18507, together with any replacement LC
Administrator arising under Section 12.9.
     Lender Affiliate. With respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.
     Lender Increase Notice. See §2.1.3.
     Lenders. The lending institutions executing this Reimbursement and Pledge
Agreement as a Lender and any other Person who becomes an assignee of any rights
and obligations of a Lender pursuant to §13.
     Letters of Credit. The Tranche A Letters of Credit and the Tranche B
Letters of Credit.
     Letter of Credit Application. An application and agreement for the issuance
and amendment of a Letter of Credit in the form from time to time in use by the
Applicable Issuing Party.
     Letter of Credit Fee. See §2.7.2.
     Letter of Credit Participation. See §2.2.3.
     Leverage Ratio. The ratio, expressed as a percentage, of (a) Consolidated
Debt to (b) Consolidated Net Worth plus Consolidated Debt.
     Lien. When used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.
     Lloyd’s. Lloyd’s of London or members of its syndicate.
     Loan. A revolving loan by a Tranche B Lender to the Parent pursuant to
§2.1.2. A Loan may be a Base Rate Loan or a Eurocurrency Rate Loan. All Loans
shall be denominated in Dollars.
     Loan Notice. A notice of (a) a Borrowing, (b) a conversion of Loans from
one type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to §2.4, which, if in writing, shall be substantially in the form of
Exhibit C.
     Loan Sublimit. $75,000,000.
     Loan Documents. This Reimbursement and Pledge Agreement, the Letter of
Credit Applications, the Letters of Credit, the Fee Letter and the Control
Agreement.

12



--------------------------------------------------------------------------------



 



     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:
     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of (i) Mont Re
individually, (ii) Mont Re and its Subsidiaries, taken as a whole or (iii) the
Parent and its Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of either Borrower to perform
any of its Obligations under any of the Loan Documents to which it is a party;
or
     (c) any impairment of the validity, binding effect or enforceability of
this Reimbursement and Pledge Agreement or any of the other Loan Documents
(other than a Letter of Credit), any impairment of the rights, remedies or
benefits available to the Administrative Agent or any Lender under any Loan
Document or any impairment of the attachment, perfection or priority of any lien
of the Administrative Agent under this Reimbursement and Pledge Agreement other
than (i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 and (ii) the Custodial Lien and Set-Off
Rights.
In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect.
     Material Party. Each of (a) the Parent, (b) Mont Re, (c) any Insurance
Subsidiary of a Borrower, and (d) any Subsidiary of either Borrower which is not
an Insurance Subsidiary whose (i) total assets are 15% or more of the total
assets of Mont Re and its consolidated Subsidiaries (including such Subsidiary)
in each case as set forth on the most recent fiscal year end balance sheet of
such Subsidiary and Mont Re and its consolidated Subsidiaries, respectively, and
computed in accordance with GAAP, and (ii) total revenues are 15% or more of the
total revenues of Mont Re and its consolidated Subsidiaries (including such
Subsidiary), in each case as set forth on the most recent fiscal year-end income
statements of such Subsidiary and Mont Re and its consolidated Subsidiaries,
respectively, and computed in accordance with GAAP.
     MBS (Agency Pass-Throughs). Any instrument, issued by the Federal National
Mortgage Association, the Government National Mortgage Association or the
Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.
     MBS (Agency CMOs). Collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

13



--------------------------------------------------------------------------------



 



     MBS Investments. MBS (Agency CMOs) which constitute TACs, PACs and
Sequentials and shall not include Support Tranches and MBS (Agency
Pass-Throughs). The maximum weighted average life of any single MBS Investment
shall not exceed 10 years.
     Municipal Securities. Publicly traded debt securities issued by any state
or municipality located in the United States.
     Net Worth. With respect to any Person, the consolidated net worth of such
Person calculated in accordance with GAAP.
     Notice of Exclusive Control. A written notice, in the form attached to the
Control Agreement as Exhibit B, given by the Administrative Agent to the
Custodian upon an Event of Default that the Administrative Agent is exercising
sole and exclusive control of the Securities Account and the Pledged Collateral
credited thereto.
     Obligations. All indebtedness, obligations and liabilities of the Borrowers
to any of the Lenders, the LC Administrator, the Fronting Bank and the
Administrative Agent, individually or collectively, existing on the date of this
Reimbursement and Pledge Agreement or arising thereafter, direct or indirect,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising or incurred under this Reimbursement and Pledge
Agreement or any of the other Loan Documents or in respect of any Reimbursement
Obligations incurred under any Letter of Credit or other instrument at any time
evidencing any thereof and arising by contract, operation of law or otherwise.
     Participant. See §13.4.
     Participating Bank. From time to time with respect to Several Letters of
Credit, each Tranche B Lender for whose Tranche B Commitment Percentage the
Fronting Bank has agreed to be liable.
     Parent. As defined in the preamble hereto.
     Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, firm, trust, joint venture, joint stock company,
other unincorporated association, or other legal entity, and any Governmental
Authority, each whether acting in an individual, fiduciary or other capacity.
     Platform is defined in §6.4.
     Pledged Collateral. See §4.1.
     Pledged Collateral Certificate. See §6.4(e).
     Pounds Sterling or £. The lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
     Primary Policies. Any insurance policies issued by Mont Re or any other
Insurance Subsidiary.

14



--------------------------------------------------------------------------------



 



     Register. See §13.3.
     Release Amount. See §4.7.
     Reimbursement and Pledge Agreement. This Second Amended and Restated Letter
of Credit Reimbursement and Pledge Agreement.
     Reimbursement Obligation. Mont Re’s obligation to reimburse the Applicable
Issuing Party and the Lenders on account of any drawing under any Letter of
Credit as provided in §2.2.
     Related Parties. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
     Required Lenders. As of any date, the Lenders whose aggregate Commitments
constitutes at least fifty-one percent (51%) of the Total Commitment or, if the
Commitments have been terminated, the Lenders whose Individual Outstandings
constitute at least fifty-one percent (51%) of the Total Outstandings, provided
that the Commitment of, and the Individual Outstandings held or deemed held by,
any Delinquent Lender shall be excluded for purposes of making a determination
of Required Lenders.
     Replacement Lender. See §2.1.5.
     Responsible Officer. The president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller or any
vice-president of a Borrower.
     Retrocession Agreements. Any agreement, treaty, certificate or other
arrangement whereby Mont Re or any other Insurance Subsidiary cedes to another
insurer all or part of Mont Re’s or such Insurance Subsidiary’s liability under
a policy or policies of insurance reinsured by Mont Re or such Insurance
Subsidiary.
     Revaluation Date. With respect to any Letter of Credit, each of the
following: (i) each date of issuance or extension or renewal of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Fronting Bank under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of the Existing Letters of Credit, the Amendment
Effective Date, (v) the last Business Day of each month and (vi) such additional
dates as the Administrative Agent or the Fronting Bank shall determine or the
Required Lenders shall require.
     S&P. Standard & Poor’s Ratings Group.
     Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Fronting Bank, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

15



--------------------------------------------------------------------------------



 



     Securities Account. Mont Re’s custodial account fund no. 251471 maintained
with the Custodian and any replacement or successor account maintained with the
Custodian and subject to the terms of the Control Agreement.
     Several Letters of Credit. Tranche B Letters of Credit issued severally by
the Tranche B Lenders substantially in the form of Exhibit F with such changes
therein as the LC Administrator determines is not adverse to the interests of
the Tranche B Lenders.
     Spot Rate. For a currency, the rate determined by the Administrative Agent
or the Fronting Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Fronting
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Fronting Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority (by number of votes) of
the outstanding Voting Stock.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time.
     Total Outstandings. The sum of the Tranche A Outstanding Amount plus the
Tranche B Outstanding Amount.
     Total Tranche A Commitment. The sum of the Tranche A Commitments of the
Tranche A Lenders, as in effect from time to time.
     Total Tranche B Commitment. The sum of the Tranche B Commitments of the
Tranche B Lenders, as in effect from time to time.
     Tranche A Commitment. With respect to each Tranche A Lender, the amount set
forth on Schedule 1.1 hereto or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable as the amount of such
Tranche A Lender’s commitment to participate in the issuance, extension and
renewal of Tranche A Letters of Credit for the account of Mont Re, as the same
may be reduced from time to time; or if such commitment is terminated pursuant
to the provisions hereof, zero.
     Tranche A Commitment Percentage. With respect to each Tranche A Lender, the
percentage (carried out to the ninth decimal place) of the Total Tranche A
Commitment represented by such Tranche A Lender’s Tranche A Commitment.

16



--------------------------------------------------------------------------------



 



     Tranche A Commitment Termination Date. The earliest of (a) May 25, 2006, as
such date may be extended pursuant to §2.1.5 and (b) the occurrence of a
Commitment Termination Event.
     Tranche A Lenders. The Lenders having a Tranche A Commitment, as set forth
on Schedule 1.1 hereto, along with their successors and assigns.
     Tranche A Letters of Credit. See §2.1.1.
     Tranche A Maximum Drawing Amount. The maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Tranche A Letters of
Credit, as such aggregate amount may be reduced from time to time pursuant to
the terms of the Tranche A Letters of Credit.
     Tranche A Outstanding Amount. The sum of the Dollar Equivalent of the
Tranche A Maximum Drawing Amount plus the Dollar Equivalent of the total Unpaid
Reimbursement Obligation with respect to Tranche A Letters of Credit on such
date after giving effect to any Credit Extensions pursuant to §2.1.1 and
repayment of Reimbursement Obligations with respect to Tranche A Letters of
Credit on such date.
     Tranche B Commitment. With respect to each Tranche B Lender, the amount set
forth on Schedule 1.1 hereto, or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as the amount of such
Tranche B Lender’s commitment to make Loans to the Parent and to participate in
the issuance, extension and renewal of Tranche B Letters of Credit for the
account of Mont Re, as the same may be reduced from time to time; or if such
commitment is terminated pursuant to the provisions hereof, zero.
     Tranche B Commitment Percentage. With respect to each Tranche B Lender, the
percentage (carried out to the ninth decimal place) of the Total Tranche B
Commitment represented by such Tranche B Lender’s Tranche B Commitment.
     Tranche B Commitment Termination Date. The earliest of (a) August 4, 2010
and (b) the occurrence of a Commitment Termination Event.
     Tranche B Lenders. The Lenders having a Tranche B Commitment, as set forth
on Schedule 1.1 hereto, along with their successors and assigns.
     Tranche B Letters of Credit. See §2.1.2.
     Tranche B Maximum Drawing Amount. The maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Tranche B Letters of
Credit, as such aggregate amount may be reduced from time to time pursuant to
the terms of the Tranche B Letters of Credit.
     Tranche B Outstanding Amount. The sum of (a) with respect to Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of such Loans occurring on such
date; plus (b) the sum of the Dollar Equivalent of the Tranche B Maximum Drawing
Amount plus the Dollar Equivalent of the total

17



--------------------------------------------------------------------------------



 



Unpaid Reimbursement Obligations with respect to Tranche B Letters of Credit on
such date after giving effect to any Credit Extension pursuant to §2.1.2 and
repayment of Reimbursement Obligations with respect to Tranche B Letters of
Credit on such date.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which
Mont Re does not reimburse the Applicable Issuing Party and/or the Lenders, as
applicable on the date specified in, and in accordance with, §2.2; provided
however that solely for purposes of calculating the Tranche A Outstanding
Amount, the Tranche B Outstanding Amount and the Total Outstandings and any
component thereof, Reimbursement Obligations which have been paid by application
of proceeds of Pledged Collateral by the Administrative Agent shall not
constitute Unpaid Reimbursement Obligations.
     Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
     1.2 Rules of Interpretation.
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms or the terms of this Reimbursement and Pledge
Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification to
such law.
          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
          (h) Reference to a particular “§” refers to that section of this
Reimbursement and Pledge Agreement unless otherwise indicated.

18



--------------------------------------------------------------------------------



 



          (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Reimbursement and Pledge Agreement as a whole and not to any
particular section or subdivision of this Reimbursement and Pledge Agreement.
          (j) Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
          (k) This Reimbursement and Pledge Agreement may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
          (l) This Reimbursement and Pledge Agreement is the result of
negotiation among, and has been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and is the product of discussions and
negotiations among all parties. Accordingly, this Reimbursement and Pledge
Agreement is not intended to be construed against the Administrative Agent, the
Borrowers, the Fronting Bank, the LC Administrator or any of the Lenders merely
on account of the Administrative Agent’s, the Borrowers’, the Fronting Bank’s,
the LC Administrator’s or any Lender’s involvement in the preparation of such
documents.
     1.3 Exchange Rates. The Administrative Agent or the Fronting Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and Total
Outstandings denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrowers hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Fronting
Bank, as applicable.
     1.4 Times of Day. Unless otherwise specified, all references to times of
day shall be references to Eastern time (daylight or standard), as applicable
2. COMMITMENTS, LOANS, LETTERS OF CREDIT.
     2.1 Commitments.
          2.1.1 Tranche A Commitment. On and subject to the terms and conditions
of this Reimbursement and Pledge Agreement, the Fronting Bank agrees to issue,
extend and renew for the account of Mont Re one or more standby letters of
credit (a “Tranche A Letter of Credit”), from time to time before the Tranche A
Commitment Termination Date and, as more fully set forth in §2.2, each Tranche A
Lender agrees to purchase a participation in such Tranche A Letters of Credit,
provided, however, that after giving effect to any request for such issuance,
extension or renewal, (a) the Total Outstandings shall not exceed the Total
Commitment at any one time, (b) the sum of the Tranche A Outstanding Amount
shall not exceed the Total Tranche

19



--------------------------------------------------------------------------------



 




A Commitment at any one time, and (c) the Total Outstandings shall not exceed
the Collateral Coverage Amount. The Borrowers, the Fronting Bank and the Lenders
agree that the Existing Letters of Credit listed on Schedule 2.1.1 shall
continue to be Tranche A Letters of Credit hereunder.
          2.1.2 Tranche B Commitments. On and subject to the terms and
conditions of this Reimbursement and Pledge Agreement, (a) each of the Tranche B
Lenders, severally and for, itself alone, agrees to make Loans in Dollars to the
Parent on a revolving basis from time to time before the Tranche B Commitment
Termination Date in such Tranche B Lender’s Tranche B Commitment Percentage of
such aggregate amounts, as the Parent may from time to time request, provided,
however, that after giving effect to the requested Loan the aggregate principal
amount of all Loans shall not exceed the Loan Sublimit and (b) (i) the Fronting
Bank agrees to issue, extend and renew for the account of Mont Re one or more
standby letters of credit (a “Tranche B Letter of Credit”) from time to time
before the Tranche B Commitment Termination Date, (ii) each Tranche B Lender
hereby agrees to issue severally, and for itself alone, Several Letters of
Credit at the request of and for the account of Mont Re from time to time before
the Tranche B Commitment Termination Date in such Lender’s Tranche B Commitment
Percentage of such aggregate stated amounts of Several Letters of Credit,
(iii) each Tranche B Lender hereby agrees to purchase Letter of Credit
Participations in the obligations of the Fronting Bank under Tranche B Letters
of Credit that are Fronted Letters of Credit as more fully set forth in §2.2,
and (iv) with respect to Several Letters of Credit, the Fronting Bank hereby
agrees that it shall be severally (and not jointly) liable for an amount equal
to its Tranche B Commitment Percentage plus each Participating Bank’s Tranche B
Commitment Percentage and each Participating Bank hereby agrees to purchase
Letter of Credit Participations in the obligations of the Fronting Bank under
any such Several Letter of Credit in an amount equal to such Participating
Bank’s Tranche B Commitment Percentage; provided however, that after giving
effect to any Credit Extension pursuant to this §2.1.2, (x) the sum of the Total
Outstandings shall not exceed the Total Commitment, (y) the sum of the Tranche B
Outstanding Amount shall not exceed the Total Tranche B Commitment and (z) the
Total Outstandings shall not exceed the Collateral Coverage Amount. The
Borrowers, the Fronting Bank and the Lenders agree that the Existing Letters of
Credit listed on Schedule 2.1.2 shall continue to be Tranche B Letters of Credit
hereunder.
          2.1.3 Increase to Total Commitment. At any time, Mont Re may request
that the Total Tranche B Commitment be increased, provided that, without the
prior written consent of the Required Lenders, (i) the Total Tranche B
Commitment shall at no time exceed $375,000,000 and the Loan Sublimit shall at
no time exceed $75,000,000 and (ii) each such request shall be in a minimum
amount of at least $1,000,000. Any increase in the Total Tranche B Commitment
shall also increase the Total Commitments by the amount of such increase. Such
request shall be made in a written notice given to the Administrative Agent and
the Lenders by Mont Re not fewer than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Commitment Increase
Notice”) shall specify the amount of the proposed increase in the Total Tranche
B Commitment and the proposed effective date of such increase. In the event of
such a Commitment Increase Notice, each of the Tranche B Lenders, shall be given
the opportunity to participate in the requested increase ratably in proportion
that its Tranche B Commitment bears to the Total Tranche B Commitment under this
Reimbursement and Pledge Agreement. No Tranche B Lender shall have any
obligation to increase its Tranche

20



--------------------------------------------------------------------------------



 




B Commitment pursuant to a Commitment Increase Notice. On or prior to a date
that is ten (10) Business Days after receipt of the Commitment Increase Notice,
each Tranche B Lender shall submit to the Administrative Agent a notice
indicating the maximum amount, if any, by which it is willing to increase its
Tranche B Commitment in connection with such Commitment Increase Notice (any
such notice to the Administrative Agent being herein a “Lender Increase
Notice”). Any Tranche B Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such ten (10) Business Day
period shall be deemed to have denied any increase in its Tranche B Commitment.
In the event that the increases of Tranche B Commitments set forth in the Lender
Increase Notices exceed the amount requested by Mont Re in the Commitment
Increase Notice, the Administrative Agent shall have the right, in consultation
with Mont Re, to allocate the amount of increases necessary to meet Mont Re’s
Commitment Increase Notice; provided that, no Lender shall be allocated an
amount less than its pro rata share of such increase based upon the proportion
its Tranche B Commitment bears to the Total Tranche B Commitment under this
Reimbursement and Pledge Agreement. In the event that the Lender Increase
Notices are less than the amount requested by Mont Re, no later than five
(5) Business Days prior to the proposed effective date Mont Re may notify the
Administrative Agent of any Eligible Assignee that shall have agreed to become a
“Lender” party hereto (an “Acceding Bank”) in connection with the Commitment
Increase Notice. If Mont Re shall not have arranged any Acceding Bank(s) to
commit to the shortfall from the Lender Increase Notices, then Mont Re shall be
deemed to have reduced the amount of its Commitment Increase Notice to the
aggregate amount set forth in the Lender Increase Notices. Based upon the Lender
Increase Notices, any allocations made in connection therewith and any notice
regarding any Acceding Bank, if applicable, the Administrative Agent shall
notify Mont Re and the Tranche B Lenders on or before the Business Day
immediately prior to the proposed effective date of the amount of each Bank’s
and Acceding Bank’s Tranche B Commitment (the “Effective Commitment Amount”) and
the increased amount of the Total Commitment and the Total Tranche B Commitment
which amounts shall be effective on the following Business Day subject to the
conditions set forth herein. Any increase in the Total Commitment and any
increase in the Total Tranche B Commitment under this Reimbursement and Pledge
Agreement shall be subject to the following conditions precedent: (i) as of the
date of the Commitment Increase Notice and as of the proposed effective date of
the increase in the Total Tranche B Commitment under this Reimbursement and
Pledge Agreement, all representations and warranties shall be true and correct
in all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Event of Default
under this Reimbursement and Pledge Agreement; (ii) the Borrowers, the
Administrative Agent and each Acceding Bank which shall have agreed to provide a
“Commitment” in support of such increase in the Total Tranche B Commitment under
this Reimbursement and Pledge Agreement, shall have executed and delivered an
“Instrument of Accession” in a form reasonably acceptable to the Administrative
Agent; (iii) to the extent reasonably required by the Administrative Agent,
counsel for the Borrowers shall have provided to the Administrative Agent a
supplemental opinion in form and substance reasonably satisfactory to the
Administrative Agent; (iv) the Acceding Bank(s) shall otherwise have executed
and delivered such other instruments and documents as the Administrative Agent
shall have reasonably requested in connection with such increase; (v) the
Borrowers shall have executed and delivered all corporate authority documents
that the

21



--------------------------------------------------------------------------------



 




Administrative Agent shall have reasonably requested in connection with such
increase; and (vi) if applicable, the LC Administrator shall have delivered to
the respective beneficiaries of outstanding Several Letters of Credit amendments
(or, in the case of any Several Letter of Credit issued individually by the
Tranche B Lenders, a replacement Several Letter of Credit in exchange for and
the return or cancellation of the original Several Letter of Credit) which
reflect any changes in the Tranche B Lenders and/or the Tranche B Commitment
Percentages resulting from such increase. Upon satisfaction of the conditions
precedent to any increase in the Total Commitment and the Total Tranche B
Commitment under this Reimbursement and Pledge Agreement, the Administrative
Agent shall promptly advise the Borrowers and each Lender of the effective date
of such increase. Upon the effective date of any increase the Total Commitment
and the Total Tranche B Commitment under this Reimbursement and Pledge Agreement
that is supported by an Acceding Bank, such Acceding Bank shall be a party to
this Reimbursement and Pledge Agreement as a Tranche B Lender and shall have the
rights and obligations of a Lender hereunder and, on the effective date of such
increase the Acceding Bank shall purchase Tranche B Loans from each other
Tranche B Lender, in such amounts as may be necessary so that each Tranche B
Lender (including the Acceding Bank) has its Tranche B Commitment Percentage of
the outstanding Loans. In addition, on the effective date, the Administrative
Agent shall replace the existing Schedule 1.1 attached hereto with the revised
Schedule 1.1 reflecting such new Total Commitment, Total Tranche A Commitment
and Total Tranche B Commitment and each Lender’s Commitment. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Commitment hereunder. It is understood that any
increase in the amount of the Tranche B Commitments pursuant to this §2.1.3
shall not constitute an amendment of this Reimbursement and Pledge Agreement.
          2.1.4 Voluntary Commitment Reductions. Mont Re shall have the right at
any time and from time to time upon three (3) Business Days prior written notice
to the Administrative Agent to reduce by a minimum amount of $10,000,000 and in
multiples of $1,000,000 in excess thereof, or to terminate entirely, the Total
Commitment and, as applicable the Tranche A Commitment and/or the Tranche B
Commitment, whereupon the Commitments of the Tranche A Lenders and/or the
Tranche B Lenders, as the case may be, shall be reduced pro rata in accordance
with their respective Commitment Percentages of the amount specified in such
notice or, terminated as the case may be provided that (a) the Total Tranche A
Commitment may not be reduced to an amount below the Tranche A Outstanding
Amount, (b) the Total Tranche B Commitment may not be reduced to an amount below
the Tranche B Outstanding Amount and (c) the Total Commitment may not be reduced
to an amount below the Total Outstanding. Promptly after receiving any notice of
Mont Re delivered pursuant to this §2.1.4, the Administrative Agent will notify
the Lenders of the substance thereof. No reduction or termination of the
Commitments may be reinstated.
          2.1.5 Extension of Tranche A Commitment Termination Date; Replacement
Lender. Mont Re may request an extension of the Tranche A Commitment Termination
Date for an additional three-hundred sixty-four (364) day period (the
“Extension”). Mont Re must request the Extension in writing to the
Administrative Agent and the Lenders not less than sixty (60) nor more than
ninety (90) days prior to the Tranche A Commitment Termination Date. Each
Tranche A Lender may decide, in its sole discretion, whether to participate in
the Extension and shall notify the Administrative Agent and Mont Re in writing
of its decision within thirty (30)

22



--------------------------------------------------------------------------------



 




days after receipt of Mont Re’s request, provided that no Tranche A Lender shall
give formal notification of its approval of the Extension more than sixty
(60) days prior to the Commitment Termination Date. Any Tranche A Lender not
responding to a request for an Extension within thirty (30) days after receipt
of Mont Re’s request shall be deemed to have not consented to the Extension. If
a Tranche A Lender does not approve the Extension by such date, Mont Re may, up
until the fifteenth (15th) day prior to the applicable Commitment Termination
Date, (i) request that all or a portion of the remaining Tranche A Lenders
acquire and assume all of the non-approving Tranche A Lender’s Tranche A
Commitment as provided herein, but none of such Tranche A Lenders shall be under
an obligation to do so, (ii) designate a new Tranche A Lender (a “Replacement
Lender”) which is an Eligible Assignee, and/or (iii) with the approval of the
Administrative Agent and each of the remaining Tranche A Lenders, reduce the
Total Tranche A Commitment, and, correspondingly, the Total Commitment, by the
amount of the non-approving Tranche A Lender’s pro rata share. If any
Replacement Lender shall be obtained, and/or if any one or more of the existing
Tranche A Lenders shall agree to acquire and assume all or any portion of the
non-approving Tranche A Lender’s Tranche A Commitment, then such non-approving
Tranche A Lender shall assign, in accordance with §13, all of its Tranche A
Commitment, Letter of Credit Participations in Tranche A Letters of Credit and
other rights and obligations relating to its Tranche A Commitment under this
Reimbursement and Pledge Agreement and all other Loan Documents to such
Replacement Lender or existing Tranche A Lenders, as the case may be; provided,
however, that (A) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
non-approving Tranche A Lender and such Replacement Lender and/or existing
Lenders, as the case may be, and (B) prior to any such assignment, the Borrowers
shall have paid to such non-approving Tranche A Lender all amounts properly
demanded and unreimbursed. If all of the then Tranche A Lenders have agreed to
the Extension on or before the fifteenth (15th) day prior to the Tranche A
Commitment Termination Date, then the Extension shall take effect.
     2.2 Procedures for Issuance and Amendment of Letters of Credit.
          2.2.1 Issuance Procedures. (a) Each Letter of Credit shall be issued
or amended, as the case may be, upon the request of Mont Re delivered to (x) the
Fronting Bank, in the case of Fronted Letters of Credit and (y) the LC
Administrator, in the case of Several Letters of Credit (with a copy in each
case to the Administrative Agent) by hard copy or electronically in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of Mont Re. Such Letter of Credit Application must be
received by the Applicable Issuing Party and the Administrative Agent (i) not
later than 11:00 a.m. at least two Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Fronted Letter of Credit
denominated in Dollars, (ii) not later than 11:00 a.m. at least three Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Several Letter of Credit denominated in Dollars, and (iii) not later
than 11:00 a.m. at least four Business Days prior to the proposed issuance date
or date of amendment, as the case may be, of any Letter of Credit denominated in
an Alternative Currency; or in each case such earlier date and time as the
Administrative Agent and the Applicable Issuing Party may agree in a particular
instance in their sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Applicable Issuing Party: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of

23



--------------------------------------------------------------------------------



 



the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such Letter of Credit is a Tranche A Letter of Credit or a Tranche B Letter of
Credit; (H) in the case of Tranche B Letters of Credit, whether such Letter of
Credit is to be issued as a Fronted Letter of Credit or a Several Letter of
Credit (it being agreed that (x) all Tranche B Letters of Credit denominated in
Canadian Dollars will be Fronted Letters of Credit and (y) in the event a
Tranche B Lender advises the Administrative Agent and the LC Administrator that
such Tranche B Lender is unable (due to regulatory restrictions or other legal
impediments) to issue a Several Letter of Credit because of its relationship to
the beneficiary, such Tranche B Lender shall be a Participating Bank in such
Several Letter of Credit); and (I) such other matters as the Applicable Issuing
Party may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Applicable Issuing Party (w) the Letter of Credit to
be amended; (x) the proposed date of amendment thereof (which shall be a
Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the Applicable Issuing Party may require. Additionally, Mont Re shall
furnish to the Applicable Issuing Party and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment as the Applicable Issuing Party or the Administrative Agent may
require.
          (b) Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from Mont Re and, if not, the Applicable
Issuing Party will provide the Administrative Agent with a copy thereof. Unless
the Applicable Issuing Party has received written notice from any Lender, the
Fronting Bank, the Administrative Agent or Mont Re, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in §10 shall not then
be satisfied, then, subject to the terms and conditions hereof, the Applicable
Issuing Party, shall, on the requested date, issue a Letter of Credit for the
account of Mont Re or enter into the applicable amendment, as the case may be,
in each case in accordance with its usual and customary business practices.
          (c) The LC Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Tranche B Lender provided that, upon request of Mont Re, such
Several Letter of Credit or amendment will be executed by each Tranche B Lender.
The LC Administrator shall use the Tranche B Commitment Percentage of each
Tranche B Lender as its “Commitment Share” under each Several Letter of Credit
provided that the Fronting Bank shall be severally (and not jointly) liable for
an amount equal to its Tranche B Commitment Percentage plus the Tranche B
Commitment Percentage of each Participating Bank. The LC Administrator shall not
amend any Several Letter of Credit to change the “Commitment Shares” of an
Issuer or add or delete an Issuer liable thereunder unless such amendment is
done in connection with an assignment, a change in the Tranche B Lenders and/or
the Tranche B Commitment Percentages as a result of any increase in the Total
Tranche B Commitment pursuant to § 2.1.3 or any other addition or replacement of
a Tranche B Lender in accordance with the terms of this Reimbursement and Pledge
Agreement. The status of a Tranche B Lender as a Participating Bank at any time
shall be determined solely by the Fronting Bank and such Tranche B Lender. In
the event a Tranche

24



--------------------------------------------------------------------------------



 



B Lender becomes a Participating Bank or ceases to be a Participating Bank, the
LC Administrator is authorized to amend each Several Letter of Credit to reflect
such change in status and fees owed by Mont Re with respect to any Participating
Bank to the Fronting Bank pursuant to the Fee Letter shall accrue only during
such period as such Tranche B Lender is a Participating Bank with respect to any
such Several Letter of Credit. Each Tranche B Lender hereby irrevocably
constitutes and appoints the LC Administrator its true and lawful
attorney-in-fact for and on behalf of such Tranche B Lender with full power of
substitution and revocation in its own name or in the name of the LC
Administrator to issue, execute and deliver, as the case may be, each Several
Letter of Credit and each amendment to a Several Letter of Credit and to carry
out the purposes of this Reimbursement and Pledge Agreement with respect to
Several Letters of Credit.
          (d) If Mont Re so requests in any applicable Letter of Credit
Application, the Applicable Issuing Party may, in its sole and absolute
discretion, agree to issue a Letter of Credit (other than a Letter of Credit
issued to Lloyd’s) that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Applicable Issuing Party, to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Applicable Issuing Party, Mont Re shall
not be required to make a specific request to the Applicable Issuing Party for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Applicable
Issuing Party to permit the extension of such Letter of Credit at any time to an
expiry date not later than one year after the applicable Commitment Termination
Date; provided, however, that the Applicable Issuing Party shall not permit any
such extension if (A) the Applicable Issuing Party has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of §2.2.2 or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, the Fronting
Bank, any Lender or Mont Re that one or more of the applicable conditions
specified in §10 is not then satisfied, and in each such case directing the
Applicable Issuing Party not to permit such extension.
          (e) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Applicable Issuing Party will also deliver to Mont
Re and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment
          2.2.2 Terms of Letters of Credit. (a) Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (i) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, and
(ii) (A) with respect of Tranche A Letters of Credit issued to Lloyd’s, be
issued in Pounds Sterling and have an expiry date no later than the date which
is four (4) years from the date of issuance of such Letter of Credit, (B) with
respect to all other Tranche A Letters of Credit, be issued in Dollars and have
an expiry date no later than the date which is one (1) year from the date of
issuance of such Tranche A Letter of Credit, and (C)

25



--------------------------------------------------------------------------------



 



with respect to all Tranche B Letters of Credit, be issued in Dollars or
Canadian Dollars and have an expiry date no later than the date which is one
(1) year from the date of issuance of such Letter of Credit. Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Applicable Issuing Party in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the “Uniform Customs”) or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Applicable Issuing
Party in the ordinary course of its business as standby letter of credit issuers
and in effect at the time of issuance of such Letter of Credit, in each case to
the extent not inconsistent with (x) in the case of Letters of Credit issued to
Lloyds, English law and, in the case of all other Letters of Credit, New York
law. Letters of Credit may be issued at any time prior to the applicable
Commitment Termination Date. In the event of any conflict between the terms of
any Letter of Credit Application and this Reimbursement and Pledge Agreement,
the terms of this Reimbursement and Pledge Agreement shall govern. Letters of
Credit denominated in Alternative Currencies, shall be issued in a minimum
Alternative Currency Equivalent of $100,000 and all Letters of Credit
denominated in Dollars shall be issued in a minimum face amount of $1,000.
          (b) An Issuer shall not be under any obligation to issue any Letter of
Credit and no Lender shall have any obligation to participate in any Letter of
Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain an Issuer from
issuing such Letter of Credit, or any law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Amendment Effective Date, or shall impose upon such Issuer any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which such Issuer in good faith deems material to it;
     (ii) the issuance of such Letter of Credit would violate any laws or one or
more policies of such Issuer;
     (iii) a default of any Lender’s obligations to fund under §2.2.6 exists or
any Lender is at such time a Delinquent Lender hereunder, unless the Fronting
Bank has entered into satisfactory arrangements with Mont Re or such Lender to
eliminate the Fronting Bank’s risk with respect to such Lender.
          (c) An Issuer shall be under no obligation to amend any Letter of
Credit if (i) such Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

26



--------------------------------------------------------------------------------



 



          2.2.3 Reimbursement Obligations of Lenders. (a) Each Tranche A Lender
and each Tranche B Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Tranche A
Commitment Percentage or Tranche B Commitment Percentage, as the case may be, to
reimburse the Fronting Bank on demand for the amount of each draft paid by the
Fronting Bank under each Fronted Letter of Credit, required to be funded by it,
to the extent that such amount is not reimbursed by Mont Re pursuant to §2.2.5
(such agreement for a Lender being called herein the “Letter of Credit
Participation” of such Lender).
     (b) Each Tranche B Lender severally agrees that it shall be absolutely
liable, without regard to the occurrence of any Default or Event of Default or
any other condition precedent whatsoever, to the extent of such Lender’s Tranche
B Commitment Percentage to fund each Several Letter of Credit (or, in the case
of a Participating Lender, its Letter of Credit Participation owed to the
Fronting Bank) on demand for the amount of each draft received by the LC
Administrator, to the extent that such amount is not reimbursed by Mont Re
pursuant to §2.2.5.
          2.2.4 Participations of Lenders. Each such payment made by a Lender
shall be treated as the purchase by such Lender of a participating interest in
Mont Re’s Reimbursement Obligation under §2.2.5 in an amount equal to such
payment. Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §2.2.6.
          2.2.5 Reimbursement Obligation of Mont Re. In order to induce each of
the Fronting Bank and the LC Administrator (on behalf of the Tranche B Lenders)
to issue, extend and renew each Letter of Credit and the Lenders to participate
therein, Mont Re hereby agrees:
          (a) to reimburse or pay to the Applicable Issuing Party for the
account of the Applicable Issuing Party or (as the case may be) the applicable
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Applicable Issuing Party hereunder, on each date that any draft presented
under such Letter of Credit is honored by the Applicable Issuing Party, the
Dollar Equivalent as of the date and for the amount paid by such Person under or
with respect to such Letter of Credit, provided, that, the failure of Mont Re to
immediately reimburse such Person for amounts due pursuant to this §2.2.5(a)
shall be an Event of Default and upon the occurrence of such Event of Default,
the Administrative Agent may issue a Notice of Exclusive Control and apply all
or any portion of the Pledged Collateral towards the payment obligations
described herein, and
          (b) that the Administrative Agent may, upon the acceleration of the
Obligations in accordance with §11, exercise all rights and remedies in respect
of the Pledged Collateral and any proceeds thereof, to collect an amount equal
to the Dollar Equivalent of the then outstanding Obligations.
Each payment contemplated by §2.2.5(a) shall be made to the Applicable Issuing
Party at such Applicable Issuing Party’s Office in immediately available funds.
Interest on any and all amounts remaining unpaid by Mont Re under this §2.2.5 at
any time from the date such amounts become due and payable (whether as stated in
this §2.2.5, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent

27



--------------------------------------------------------------------------------



 



on demand at the rate specified in 2.2.6. Any Pledged Collateral or proceeds
thereof collected by the Administrative Agent may be, at the Administrative
Agent’s sole discretion, converted into the applicable Alternative Currency,
with any such conversion costs being considered a collection expense and added
to the Obligations. All payments of Fees, interest and Reimbursement Obligations
to the Lenders shall be made in Dollars even if the underlying Letter of Credit
is denominated in an Alternative Currency.
          2.2.6 Letter of Credit Payments. (a) If any draft shall be presented
or other demand for payment shall be made under any Letter of Credit, the
Applicable Issuing Party, shall notify Mont Re of the date and amount of the
draft presented or demand for payment and of the date and time when it expects
to pay such draft or honor such demand for payment. If Mont Re fails to
reimburse such Person as provided in §2.2.5 or if the Administrative Agent is
unable to effect such reimbursement through the application of the Pledged
Collateral, on the date that such draft is paid or other payment is made by the
Applicable Issuing Party, the Applicable Issuing Party may at any time
thereafter notify the Tranche A Lenders or the Tranche B Lenders, as the case
may be, of the amount of any such Unpaid Reimbursement Obligation. No later than
3:00 p.m. on the Business Day next following the receipt of such notice, each
Tranche A Lender or Tranche B Lender, as the case may be, shall make available
to the Applicable Issuing Party, in Dollars, at the Administrative Agent’s
Office, in immediately available funds, such Lender’s Commitment Percentage of
such Unpaid Reimbursement Obligation. The responsibility of each Applicable
Issuing Party to Mont Re and the Lenders shall be only to determine that the
documents (including each draft) delivered under each Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Letter of Credit.
          (b) Each Lender’s obligation to (x) reimburse the Fronting Bank, in
the case of Fronted Letters of Credit or (y) provide the LC Administrator with
funds in an amount equal to its several obligation, in the case of Several
Letters of Credit, for amounts drawn under Letters of Credit as contemplated by
this §2.2.6, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Fronting Bank, the LC
Administrator, Mont Re, the Parent or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such payment by a Lender shall relieve or otherwise impair the obligation of
Mont Re to reimburse the Applicable Issuing Party for the amount of any payment
made by such Person under any Letter of Credit, together with interest as
provided herein.
          (c) If any Lender fails to make available to the Administrative Agent
for the account of the Applicable Issuing Party any amount required to be paid
by such Lender pursuant to the foregoing provisions of this §2.2.6 by the time
specified, the Applicable Issuing Party shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Person at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. A
certificate of the Applicable Issuing Party submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(c) shall be conclusive absent manifest error.
          (d) Repayment of Participations.

28



--------------------------------------------------------------------------------



 



     (i) At any time after the Fronting Bank or the LC Administrator has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s payment in accordance with §2.2.6(a), if the Administrative Agent
receives for the account of the Applicable Issuing Party any payment in respect
of the related Unpaid Reimbursement Obligation or interest thereon (whether
directly from Mont Re or otherwise, including proceeds of Pledged Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its applicable percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time such
Lender’s payment was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Fronting Bank or the LC Administrator is required to be returned under any
of the circumstances described in §3.1.3 or otherwise (including pursuant to any
settlement entered into by the Applicable Issuing Party in its discretion), each
Lender shall pay to the Administrative Agent for the account of the Applicable
Issuing Party its applicable percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.
          2.2.7 Obligations Absolute. (a) Mont Re’s obligations under this §2.2
shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any set-off, counterclaim or defense to
payment which Mont Re may have or have had against the Fronting Bank, the LC
Administrator, the Administrative Agent, any Lender or any beneficiary of a
Letter of Credit. Mont Re further agrees with the Fronting Bank, the LC
Administrator and the Lenders that the Fronting Bank, the LC Administrator and
the other Lenders shall not be responsible for, and the Mont Re’s Reimbursement
Obligations under §2.2.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among Mont Re, the beneficiary
of any Letter of Credit or any financing institution or other party to which any
Letter of Credit may be transferred or any claims or defenses whatsoever of Mont
Re against the beneficiary of any Letter of Credit or any such transferee. The
Fronting Bank, the LC Administrator and the Lenders shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit. Mont Re agrees that any action taken or omitted by the Fronting Bank,
the LC Administrator or any Lender under or in connection with each Letter of
Credit and the related drafts and documents, if done in good faith and in the
absence of gross negligence and willful misconduct, shall be binding upon Mont
Re and shall not result in any liability on the part of the Fronting Bank, the
LC Administrator or any Lender to Mont Re.
     2.3 Reliance by Fronting Bank and LC Administrator. To the extent not
inconsistent with §2.2.6, each of the Fronting Bank and the LC Administrator
shall be entitled to rely, and shall be fully protected in relying upon, any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been

29



--------------------------------------------------------------------------------



 



signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Person. Each of the Fronting Bank and the LC Administrator shall be
fully justified in failing or refusing to take any action under this
Reimbursement and Pledge Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Fronting Bank and
the LC Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Reimbursement and Pledge Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of a Letter of Credit Participation.
     2.4 Borrowings and Payments of Loans.
          (a) Each Borrowing, each conversion of Loans from one type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Parent’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Parent pursuant to this §2.4(a) must be confirmed promptly by delivery to
the Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Parent. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Parent is requesting a
Borrowing, a conversion of Loans from one type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Parent fails to specify a type of Loan in a Loan Notice or if the Parent
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Parent requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Tranche B Lender of the amount of its Tranche B Commitment
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Parent, the Administrative Agent shall notify
each Tranche B Lender of the details of any automatic conversion to Base Rate
Loans. In the case of a Borrowing, each Tranche B Lender

30



--------------------------------------------------------------------------------



 



shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in §10, the Administrative Agent shall make all funds so received available to
the Parent in like funds as received by the Administrative Agent either by (i)
crediting the account of the Parent on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Parent.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans.
          (d) The Administrative Agent shall promptly notify the Parent and the
Tranche B Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Parent and the
Tranche B Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one type to the other, and all continuations of Loans as the same type,
there shall not be more than five Interest Periods in effect with respect to
Loans.
     2.5 Payments. (a) The Parent may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Tranche B Lender of its receipt of each such notice, and of
the amount of such Lender’s Tranche B Commitment Percentage of such prepayment.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to §3. Each such prepayment shall be applied to the Loans of the
Tranche B Lenders in accordance with their respective Tranche B Commitment
Percentage.
     2.6 Repayment of Loans. The Parent shall repay to the Lenders on the
Tranche B Commitment Termination Date the aggregate principal amount of Loans
outstanding on such date.

31



--------------------------------------------------------------------------------



 



     2.7 Fees; Interest.
          2.7.1 Commitment Fees. Mont Re agrees to pay to the Administrative
Agent for the accounts of the Lenders in accordance with their respective
Commitment Percentages a commitment fee (the “Commitment Fee”) equal to 0.075%
per annum times the actual daily amount by which the Total Tranche A Commitment
exceeds the Tranche A Outstanding Amount and (b) 0.075% per annum times the
actual daily amount by which the Total Tranche B Commitment exceeds the Tranche
B Outstanding Amount. The Commitment Fee shall accrue at all times from the
Amendment Effective Date through the Commitment Termination Date for the
relevant tranche, including at any time during which one or more of the
conditions in §10 is not met, and shall be due and payable quarterly in arrears
on the last business day of each March, June, September and December, commencing
with the first such date to occur after the Amendment Effective Date, with a
final payment (a) to the Tranche A Lenders on the Tranche A Commitment
Termination Date and (b) to the Tranche B Lenders on the date on the Tranche B
Commitment Termination Date.
          2.7.2 Letter of Credit Fee. Mont Re agrees to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a Letter of Credit Fee (the “Letter of Credit
Fee”) calculated based on the face amount of each outstanding Letter of Credit
at a rate equal to (a) with respect to the Tranche A Letters of Credit issued to
Lloyds, thirty-two and one-half one-hundredths of one percent (.325%) per annum,
(b) with respect to all other Tranche A Letters of Credit, twenty-seven and
one-half one hundredths of one percent (.275%) per annum, and (c) with respect
to all Tranche B Letters of Credit, twenty-two and one-half one hundredths of
one percent (.225%) per annum, in each case times the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit.
Letter of Credit Fee shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the last business day of each March, June, September and
December, commencing with the first such date to occur after the Amendment
Effective Date, on the applicable Commitment Termination Date and thereafter on
demand. Mont Re shall also pay to each LC Administrator, for its own account,
the LC Administrator’s customary or scheduled costs of issuance and usual and
customary costs of, amendment, negotiation or document examination with respect
to the Letters of Credit and such other amount as may be set forth in the
applicable Fee Letter.
          2.7.3 Fees Payable Pursuant to the Fee Letter. The Borrowers agree to
pay to the Administrative Agent, the Fronting Bank and the Arranger the fees set
forth in the Fee Letter.
          2.7.4 Fees Under Existing Agreement. All outstanding interest, if any,
Commitment Fees and Letter of Credit Fees accrued under the Existing Agreement
to the Amendment Effective Date shall be paid in full on the Amendment Effective
Date.
          2.7.5 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate and;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate, if any.

32



--------------------------------------------------------------------------------



 



          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or any Reimbursement Obligation is not paid when due,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.
     (ii) If any amount (other than principal of any Loan or a Reimbursement
Obligation) payable by the Borrowers under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, (A) the Borrowers shall pay interest on the principal amount of all
outstanding Loans and Reimbursement Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws and (B) the Letter of Credit Fees shall
accrue at the Default Rate.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding referred to in §11.1(m).
          (d) Interest on Reimbursement Obligations shall be payable upon the
date of repayment and upon demand.
          2.7.6 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of Fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day.
3. CERTAIN GENERAL PROVISIONS.
     3.1 Payments.
          3.1.1 Payments Generally. (a) All payments to be made by the Borrowers
under any Loan Document shall be made without condition or deduction for any
counterclaim, defense, recoupment or set-off. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the

33



--------------------------------------------------------------------------------



 



respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.
          (b) If any payment to be made by a Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
          (c) Unless a Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
     (i) if a Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then, in the case of
payment with respect to a Loan, such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender to any Borrower as provided in the
foregoing provisions of this §3.1.1, and such funds are not made available to
such Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in §10 are not satisfied or

34



--------------------------------------------------------------------------------



 



waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
          (e) The obligations of the Lenders hereunder to make Loans and to fund
Several Letters of Credit and Letter of Credit Participations are several and
not joint. The failure of any Lender to make any Loan or to fund any such
Several Letter of Credit or Letter of Credit Participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, fund a Several Letter of Credit or purchase
its Letter of Credit Participation.
          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan, Several Letter of Credit or Letter of Credit
Participation in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds in
any particular place or manner.
          3.1.2 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the Several Letters of Credit or the Letter of Credit Participation held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them or Letters of Credit Issued by them,
and/or such subparticipations in the Letter of Credit Participations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans, Several Letters of Credit
or such Letter of Credit Participations, as the case may be, pro rata with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in §3.1.3 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to §15.2) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Reimbursement and Pledge
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

35



--------------------------------------------------------------------------------



 



          3.1.3 Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower (including payments from the Pledged Collateral) is made
to the Administrative Agent, the Fronting Bank, the LC Administrator or any
Lender, or the Administrative Agent, the Fronting Bank, the LC Administrator or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Fronting Bank, the LC
Administrator or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
insolvency, bankruptcy or receivership proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent, the Fronting Bank or the LC
Administrator, as the case may be, upon demand its applicable share of any
amount so recovered from or repaid by the Administrative Agent, the Fronting
Bank or the LC Administrator, as the case may be, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Federal Funds Rate from time to time in effect, in the
applicable currency of such recovery or payment.
     3.2 Taxes, etc. All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made free and clear of and without deduction
for any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless such Borrower is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon such
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, such Borrower will pay to the Administrative Agent, for
the account of the Lenders or the Administrative Agent, as the case may be, on
the date on which such amount is due and payable hereunder or under such other
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon such Borrower. Such Borrower will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Borrower hereunder or under such other Loan Document.
     3.3 Additional Costs, etc. If any introduction of, or change in or in the
interpretation of any applicable law (which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law)), shall:
          (a) subject any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any

36



--------------------------------------------------------------------------------



 



nature with respect to this Reimbursement and Pledge Agreement, the other Loan
Documents, Loans or such Lender’s Commitment (other than taxes based upon or
measured by the income or profits of such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent and taxes covered by § 3.2), or
          (b) materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent of the fees or interest in respect of
the Letters of Credit, Loans or any other amounts payable to any Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent under this
Reimbursement and Pledge Agreement or any of the other Loan Documents, or
          (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Reimbursement and Pledge Agreement)
any special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or letters of credit
issued by, or commitments of an office of any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent, or
          (d) impose on any Lender, the Fronting Bank, the LC Administrator or
the Administrative Agent any other conditions or requirements with respect to
this Reimbursement and Pledge Agreement, the other Loan Documents, any Letters
of Credit, any Loans, such Lender’s Commitment, or any loans, letters of credit
or commitments of which such Lender’s Commitment forms a part, and the result of
any of the foregoing is
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining such Lender’s Commitment or any Loan or
Letter of Credit, or
     (ii) to reduce the amount of interest, Reimbursement Obligation or other
amount payable to such Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent hereunder on account of such Lender’s Commitment or any
Loan or Letter of Credit, or
     (iii) to require such Lender, the Fronting Bank, the LC Administrator or
the Administrative Agent to make any payment or to forego any interest or
principal or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or principal or Reimbursement Obligation
or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent from the Borrowers hereunder,
then, and in each such case, each Borrower will, upon demand made by such
Lender, the Fronting Bank, the LC Administrator or the Administrative Agent (as
the case may be) at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender, the LC Administrator or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender, the Fronting Bank, the LC Administrator or the Administrative Agent
for such additional cost, reduction, payment or foregone interest or
Reimbursement Obligation or other sum, provided, that the Borrowers shall not be
obligated to pay any

37



--------------------------------------------------------------------------------



 



additional amounts which were incurred by any of the Lenders, the Fronting Bank,
the LC Administrator or the Administrative Agent more than forty-five (45) days
prior to the date on which such Lender, the Fronting Bank, the LC Administrator
or the Administrative Agent, as the case may be, had knowledge of such
additional amounts. The Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent shall present a certificate setting forth a reasonable
calculation of the amount of such increased costs as per §3.6 hereof.
     3.4 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Parent shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
          (b) any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent;
          (c) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Parent
pursuant to §3.7 or pursuant to §2.1.3;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Parent shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by the Parent to the Lenders under
this §3.4, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
     3.5 Capital Adequacy. If after the date hereof any Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent determines that (a) the
adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender, the Fronting Bank,
the LC Administrator or the Administrative Agent or any corporation controlling
such Lender, the Fronting Bank, the LC Administrator or the Administrative Agent
with any law, governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law) of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s, the Fronting
Bank’s, the LC Administrator’s or the Administrative Agent’s commitment with
respect to any Loan or Reimbursement Obligations to a level below that which
such Lender, the Fronting Bank, the or

38



--------------------------------------------------------------------------------



 



the Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s, the Fronting Bank’s, the LC
Administrator’s or the Administrative Agent’s then existing policies with
respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount deemed by such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent (as the case may be) to be material,
then such Lender, LC Administrator or the Administrative Agent may notify the
Borrowers of such fact. Each Borrower agrees to pay such Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent (as the case may be) for
the amount of such reduction in the return on capital as and when such reduction
is determined upon presentation by such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent (as the case may be) of a certificate
in accordance with §3.6 hereof; provided, that the Borrowers shall not be
obligated to pay any additional amounts which were incurred by any of the
Lenders, the Fronting Bank, the LC Administrator or the Administrative Agent
more than forty-five (45) days prior to the date on which such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent, as the case may
be, had knowledge of such additional amounts. Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.
     3.6 Certificate. A certificate setting forth any additional amounts payable
pursuant to §§3.3, 3.4 and 3.5 and a brief explanation of such amounts which are
due, submitted by any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent to the Borrowers, shall be conclusive, absent manifest
error, that such amounts are due and owing.
     3.7 Change of Location of Lending Office; Replacement of Lender. If a
Borrower shall, as a result of the requirements of §§3.3, 3.4 or 3.5, be
required to pay any Lender the additional costs referred to in such Sections and
such Borrower, in its reasonable discretion, shall deem such additional amounts
to be material, such Borrower shall have the right to (a) request in writing to
such Lender which has certified additional costs to such Borrower, with copy to
the Administrative Agent, that such Lender change the location of its lending
office in order to mitigate such additional costs and (b) if (i) such Lender
does not change the location of its lending office within sixty (60) days of
receipt of such request, or (ii) such Borrower determines, in its reasonable
discretion, after such change in the location of such lending office that any
remaining additional costs are still material, substitute another Lender who is
an Eligible Assignee for such Lender which has certified the additional costs to
such Borrower. Any such substitution shall take place in accordance with §13.2
and shall otherwise be on terms and conditions reasonably satisfactory to the
Administrative Agent, and until such time as such substitution shall be
consummated, such Borrower shall continue to pay such additional costs. Upon any
such substitution, such Borrower shall pay or cause to be paid to the Lender
that is being replaced all amounts properly demanded and unreimbursed and such
Lender will be released from liability hereunder.
4. COLLATERAL SECURITY.
     4.1 Security of Mont Re. The Obligations shall be secured by a perfected
first priority security interest (subject only to (i) liens arising by operation
of law, so long as the aggregate obligations secured thereby do not exceed
$1,000,000 and (ii) the Custodial Lien and Set-Off Rights) in the following:
(a) the Securities Account and all property held therein or any replacement or
successor account and/or any and all substitutions, additions and accessions

39



--------------------------------------------------------------------------------



 



thereto, which shall include, but not be limited to, cash, investment property,
securities, security entitlements, securities accounts and any and all financial
assets credited to and held in the Securities Account or any replacement or
successor account, as such property may be released or substituted pursuant to
the terms hereof; (b) the Deposit Account and all of the property from time to
time held therein, and (c) to the extent not already included in clauses (a) or
(b) above, dividends, distributions, income, interest and all proceeds of the
foregoing, including, without limitation, the roll-over or reinvested proceeds
of the foregoing, whether now existing or hereafter arising (collectively, the
“Pledged Collateral”). Any delivery or transfer of any of the Pledged Collateral
to the Custodian and credited to the Securities Account or the Deposit Account
shall be deemed a delivery or transfer to the Administrative Agent.
     4.2 Deposit Account. Mont Re or any other person on behalf of Mont Re,
including the Custodian, may from time to time deposit cash sums denominated in
Dollars into the Deposit Account. Interest earned on the amounts held or
credited to the Deposit Account shall remain in the Deposit Account. Mont Re may
from time to time request, and the Administrative Agent agrees to, effect
transfers of cash from the Deposit Account to the Securities Account for the
sole purpose of allowing Mont Re to purchase Eligible Collateral to be held in
or credited to the Securities Account; provided that (a) any such transfer
request shall involve a minimum amount of $500,000 or integral multiples of
$100,000 in excess thereof, (b) after giving effect to such transfer request,
Mont Re remains in compliance with the covenant contained in §6.8 and (c) no
Event of Default has occurred and is continuing hereunder.
     4.3 Security Interest. For and in consideration of the sum of ten Dollars
($10.00) and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and for and in consideration of the
Issuers’ agreement to issue the Letters of Credit and the Lenders’ agreement to
purchase Letter of Credit Participations therein, and the Tranche B Lenders
agreement to make Loans to the Parent, Mont Re hereby pledges, hypothecates, and
impresses the Pledged Collateral with a lien in favor of the Administrative
Agent, on behalf of the Fronting Bank, the LC Administrator and the Lenders, and
grants to the Administrative Agent a security interest in the Pledged
Collateral, in each case to secure the punctual payment and performance of all
the Obligations. Mont Re covenants and agrees that (i) with respect to the
Pledged Collateral consisting of the Securities Account, the property held
therein and any and all proceeds thereof, the Administrative Agent has control
and, from and after the issuance of a Notice of Exclusive Control, which notice
shall not be given unless an Event of Default has occurred and is continuing
hereunder, the Administrative Agent shall have sole and exclusive control over
such Pledged Collateral and that it shall take all such steps as may be
necessary to cause the Administrative Agent to have sole and exclusive control
over such Pledged Collateral; (ii) with respect to the Pledged Collateral
consisting of the Deposit Account, the property held therein and any and all
proceeds thereof, except as expressly permitted in §4.2 above, the
Administrative Agent has sole and exclusive control over such Pledged Collateral
and Mont Re shall take all such steps as may be necessary to cause the
Administrative Agent to have sole and exclusive control over such Pledged
Collateral and Mont Re shall have no rights to withdraw or direct the transfer
of any or all credit balances at any time in the Deposit Account for so long as
any Obligations remain outstanding under or in respect of the Loan Documents;
(iii) it shall not sell, transfer, assign, or otherwise dispose of any of the
Pledged Collateral without the prior written consent of the Administrative Agent
except in connection with substitutions, roll-overs or reinvestments of Pledged
Collateral permitted pursuant to §4.7(b) and

40



--------------------------------------------------------------------------------



 



provided that, after giving effect to such substitutions, Mont Re is in
compliance with the covenant contained in §6.8; (iv) it shall do or cause to be
done all things necessary to preserve and keep in full force and effect the
perfected first priority security interest in the Pledged Collateral granted to
the Administrative Agent hereunder (subject to laws affecting creditor’s rights,
generally); (v) it shall not create or permit the existence of liens or security
interests in the Pledged Collateral in favor of third parties other than
(i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 and (ii) the Custodial Lien and Set-Off
Rights; (vi) it shall not take any action or omit to take any action that would
result in the termination of the Control Agreement without the prior consent of
the Administrative Agent and it shall otherwise comply in all respects with the
provisions of the Control Agreement; and (vii) with respect to the Deposit
Account and the Securities Account, it shall not give instructions or
entitlement orders to the Custodian that would require the Custodian to advance
any margin or other credit to or for the benefit of Mont Re.
     4.4 Additional Obligations. Mont Re agrees that: (1) any distribution in
kind received by Mont Re from any party for or on account of the Pledged
Collateral, including distributions of stock as a dividend or split of any of
the Pledged Collateral, shall be promptly delivered to the Administrative Agent,
for the account of the Lenders, in the form received with any required
endorsement; (2) additional collateral in form and kind satisfactory to the
Administrative Agent will be deposited by Mont Re with the Administrative Agent,
for the account of the Lenders, in accordance with §6.8; and (3) any note or
other instrument executed and delivered to Mont Re by any party to evidence any
obligation of such party with respect to the Pledged Collateral shall be
promptly delivered with any required endorsement to the Administrative Agent.
All such items shall be held by the Administrative Agent in accordance with the
terms of this Reimbursement and Pledge Agreement.
     4.5 Certain Rights and Duties of Administrative Agent and Lenders. Mont Re
acknowledges that the Administrative Agent and the Lenders have no duty of any
type with respect to the Pledged Collateral except for the use of due care in
safekeeping any of the Pledged Collateral actually in the physical custody of
the Administrative Agent or the Lenders; prior to the occurrence of any Event of
Default the Administrative Agent’s and the Lenders’ rights with respect to the
Pledged Collateral shall be limited to the Administrative Agent’s and the
Lenders’ rights as secured party and pledgee and the right to perfect their
security interest, preserve, enforce and protect the lien granted hereunder and
their interest in the Pledged Collateral. Prior to the occurrence and
continuance of any Event of Default, Mont Re shall be entitled to vote any
Pledged Collateral constituting securities or capital stock and to give
consents, waivers and ratifications in respect thereof; provided, however, that
no vote shall be cast or consent, waiver or ratification given by Mont Re if the
effect thereof would impair any of the Pledged Collateral or be inconsistent
with or result in any violation of any of the provisions of this Reimbursement
and Pledge Agreement. All such rights of Mont Re to vote and give consents,
waivers and ratifications with respect to the Pledged Collateral shall cease
upon the occurrence and continuance of an Event of Default.
     4.6 Power of Attorney, Etc. Mont Re hereby irrevocably constitutes and
appoints the Administrative Agent the true and lawful attorney-in-fact for and
on behalf of Mont Re with full power of substitution and revocation in its own
name or in the name of Mont Re to make, execute, deliver and record, as the case
may be, any and all financing statements, continuation

41



--------------------------------------------------------------------------------



 



statements, notices of exclusive control, assignments, proofs of claim, powers
of attorney, leases, discharges or other instruments or agreements which the
Administrative Agent in its sole discretion may deem necessary or advisable to
perfect, preserve, or protect (and, after the occurrence and during the
continuance of an Event of Default, to enforce) the lien granted hereunder and
the Administrative Agent’s, the Fronting Bank’s, the LC Administrator’s and the
Lenders’ interest in the Pledged Collateral and to carry out the purposes of
this Reimbursement and Pledge Agreement, including but without limiting the
generality of the foregoing, any and all proofs of claim in bankruptcy or other
insolvency proceedings of Mont Re, with the right, upon the occurrence and
during the continuance of an Event of Default, to collect and apply to the
Obligations all distributions and dividends made on account of the Pledged
Collateral. The rights and powers conferred on the Administrative Agent by Mont
Re are expressly declared to be coupled with an interest and shall be
irrevocable until all the Obligations are paid and performed in full. A carbon,
photographic, or other reproduction of a security agreement (including this
Reimbursement and Pledge Agreement) or a financing statement is sufficient as a
financing statement to the extent permitted by applicable law.
     4.7 Release of Collateral. The Administrative Agent shall grant a release
of its lien on the Pledged Collateral:
          (a) In the event that the Collateral Coverage Amount exceeds the Total
Outstandings (such excess being referred to herein as the “Release Amount”)
then, so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall, at the request and expense of Mont Re, release such
portions of the Pledged Collateral designated by Mont Re with a fair market
value equal to the Release Amount (or such smaller amount as may be requested by
Mont Re); provided, that in no event shall the Administrative Agent be required
to release any Pledged Collateral after the occurrence and during the
continuance of an Event of Default or in an aggregate amount that is less than
five hundred thousand dollars ($500,000). In connection with any such partial
release of the Pledged Collateral, the Administrative Agent shall give such
consents as may be necessary to permit the Custodian to allow Mont Re to
withdraw the Release Amount from the Securities Account and/or the Deposit
Account, as the case may be. Mont Re agrees to reimburse the Administrative
Agent on demand for any and all out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with any such partial release of the Pledged
Collateral, including, without limitation, reasonable attorney’s fees.
          (b) So long as the Collateral Coverage Amount exceeds the Total
Outstandings, and so long as no Event of Default has occurred and is continuing,
Mont Re may make substitutions of equal or greater value for the Pledged
Collateral; provided that such Pledged Collateral shall at all times consist of
Eligible Collateral and in connection therewith the Administrative Agent shall,
at the expense of Mont Re, release the Pledged Collateral for which Mont Re is
making a substitution. In the event that any amounts are paid or due to be paid
in respect of the Pledged Collateral (whether at scheduled maturity or
otherwise), Mont Re may give instructions to roll-over or reinvest such amounts
in Eligible Collateral, all of which shall remain Pledged Collateral hereunder.
          (c) In the event that (i) any and all Letters of Credit are fully
drawn or expire or are returned to the Administrative Agent for cancellation,
(ii) all Reimbursement Obligations

42



--------------------------------------------------------------------------------



 



with respect to any drawings of Letters of Credit have been fully satisfied
pursuant to the provisions of this Reimbursement and Pledge Agreement and the
other Loan Documents, (iii) there are no outstanding Loans, (iv) no other
Obligations, whether contingent or otherwise, are then outstanding and (v) the
Total Commitments have been terminated, the Administrative Agent agrees that it
shall, after request by Mont Re and at Mont Re’s sole cost and expense, release
the Pledged Collateral from the security interest and lien created by this
Reimbursement and Pledge Agreement and shall execute, or cause to be executed,
such instruments of release and discharge as may be reasonably requested by Mont
Re.
5. REPRESENTATIONS AND WARRANTIES.
     Each Borrower represents and warrants to the Lenders, the Fronting Bank,
the LC Administrator and the Administrative Agent as follows:
     5.1 Corporate Authority.
          5.1.1 Incorporation; Good Standing. Each of the Borrowers (a) is a
company duly organized, validly existing and in good standing under the laws of
Bermuda, (b) has all requisite corporate (or the equivalent company) power to
own its property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
          5.1.2 Authorization. The execution, delivery and performance of this
Reimbursement and Pledge Agreement and the other Loan Documents to which each
Borrower is, or is to become, a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of such Borrower, (b) have been duly authorized by all necessary corporate (or
the equivalent company) proceedings, (c) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which each Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to each Borrower and (d) do not
conflict with any provision of the Governing Documents of, or any agreement or
other instrument binding upon, each Borrower.
          5.1.3 Enforceability. The execution and delivery of this Reimbursement
and Pledge Agreement and the other Loan Documents to which such Borrower is or
is to become a party will result in valid and legally binding obligations of
such Borrower enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights or by the application
of equitable principles relating to enforceability (regardless of whether
considered in a proceeding in equity or at law) including, without limitation,
(i) the possible unavailability of specific performance injunctive relief or any
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealings; provided that such Borrower assumes for the purposes of this
§5.1.3 that this Reimbursement and Pledge Agreement and the other Loan Documents
have been validly executed and delivered by each of the parties thereto other
than such Borrower.

43



--------------------------------------------------------------------------------



 



     5.2 Governmental Approvals. The execution, delivery and performance by the
Borrowers of this Reimbursement and Pledge Agreement and the other Loan
Documents to which the Borrowers are or are to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.
     5.3 Financial Statements.
          5.3.1 Fiscal Year. The Parent and each of its Subsidiaries has a
fiscal (or financial) year which is the twelve months ending on December 31 of
each calendar year.
          5.3.2 Financial Statements. There are no Contingent Liabilities of the
Borrowers as of such date involving material amounts, known to the officers of
the Borrowers, which were not disclosed in such balance sheet and the notes
related thereto. There has been furnished to each of the Lenders a consolidated
balance sheet of the Parent and its Subsidiaries as at the Balance Sheet Date,
and a consolidated statement of income of the Parent and its Subsidiaries for
the fiscal year then ended, certified by a Responsible Officer. Such balance
sheet and statement of income have been prepared in accordance with GAAP and
fairly present the financial condition of the Parent as at the close of business
on the date thereof and the results of operations for the fiscal year then
ended. There are no Contingent Liabilities of the Parent or any of its
Subsidiaries as of such date involving material amounts, known to the officers
of the Parent, which were not disclosed in such balance sheet and the notes
related thereto. In the event that GAAP requires that the financial statements
be presented on a combined basis, the Borrowers shall have furnished a combined
balance sheet and a combined statement of income for the Parent and its
Subsidiaries.
     5.4 No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect.
     5.5 Franchises, Patents, Copyrights, etc. The Borrowers possess all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.
     5.6 Litigation. Except as set forth in Schedule 5.6 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Parent or any of its Subsidiaries before any Governmental Authority,
(a) that, if adversely determined, might, either in any case or in the
aggregate, (i) have a Material Adverse Effect or (ii) materially impair the
right of the Parent and its Subsidiaries to carry on business substantially as
now conducted by them, or result in any substantial liability not adequately
covered by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Parent and its Subsidiaries or, in the event
that GAAP requires the financial statements to be presented on a combined basis,
the combined balance sheet or (b) which question the validity of this
Reimbursement and Pledge Agreement.
     5.7 No Materially Adverse Contracts, etc. Neither of the Borrowers nor any
of their Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment,

44



--------------------------------------------------------------------------------



 



decree, order, law, statute, rule or regulation that has or, to the knowledge of
the Responsible Officers, is expected in the future to have a Material Adverse
Effect. Neither of the Borrowers nor any of their Subsidiaries is a party to any
contract or agreement that has or is expected, in the judgment of the
Responsible Officers, to have any Material Adverse Effect.
     5.8 Compliance with Other Instruments, Laws, etc. Neither of the Borrowers
nor any of their Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result in the imposition of substantial penalties or have a Material
Adverse Effect.
     5.9 Tax Status. The Parent and its Subsidiaries (a) have made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except those which the failure to file would not have a Material Adverse Effect,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or those which the
failure to pay would not have a Material Adverse Effect and (c) have set aside
on their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and none of the Responsible Officers of
the Borrowers know of any basis for any such claim.
     5.10 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     5.11 Investment Company Acts. Neither the Parent nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended. Neither Borrower is engaged in
the “investment business” as defined in The Investment Business Act 2003 of
Bermuda.
     5.12 Absence of Financing Statements, etc. There is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future lien
on any of the Pledged Collateral other than those in favor of the Administrative
Agent.
     5.13 Perfection of Security Interest. All filings (other than filings to
reflect the replacement of Fleet National Bank as Administrative Agent by Bank
of America), assignments, pledges and deposits of documents or instruments have
been made and all other actions have been taken that are necessary or advisable,
under applicable law, to establish and perfect the Administrative Agent’s
security interest in the Pledged Collateral. The Administrative Agent and the
Lenders acknowledge and agree that the Pledged Collateral is subject to liens
and set-off rights in favor of the Custodian pursuant to Article V, Section 10
of the Control Agreement (the “Custodial Lien and Set-off Rights”). The Pledged
Collateral and the Administrative Agent’s

45



--------------------------------------------------------------------------------



 



rights with respect to the Pledged Collateral are not subject to any set-off,
claims, withholdings or other defenses other than the Custodial Lien and Set-off
Rights. Mont Re is the owner of the Pledged Collateral free from any lien,
encumbrance or security interest, other than (i) liens arising by operation of
law, so long as the aggregate obligations secured thereby do not exceed
$1,000,000, (ii) the Custodial Lien and Set-Off Rights and (iii) those granted
hereby.
     5.14 Use of Proceeds.
          5.14.1 General. Mont Re will obtain Letters of Credit to be issued in
the ordinary course of Mont Re’s business. The Parent will use proceeds from
Loans for general corporate purposes.
          5.14.2 Regulations U and X. No portion of any Letter of Credit is to
be obtained and no portion of the proceeds of any Loan shall be used, for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.
          5.14.3 Ineligible Securities. No portion of any Letter of Credit is to
be obtained and no portion of the proceeds of any Loan shall be used, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.
     5.15 Subsidiaries, etc. Montpelier Marketing Services (UK) Limited and
Montpelier Holdings (Barbados) SRL are the only Subsidiaries of Mont Re. Mont Re
is the only direct Subsidiary of the Parent. Except as set forth on
Schedule 5.15 hereto, neither the Parent nor any Subsidiary of the Parent is
engaged in any joint venture or partnership with any other Person. The
jurisdiction of the registered office of each Subsidiary of Mont Re is listed on
Schedule 5.15 hereto.
     5.16 Disclosure. None of this Reimbursement and Pledge Agreement or any of
the other Loan Documents to which a Borrower is a party contains any untrue
statement of a material fact or omits to state a material fact known to the
Borrowers necessary in order to make the statements herein or therein, taken as
a whole not misleading as of the date hereof or thereof. There is no fact known
to the Borrowers or any of their Subsidiaries as of the date hereof which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
     5.17 Foreign Assets Control Regulations, Etc. None of the requesting or
issuance, extension or renewal of any Letters of Credit or Loans or the use of
the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who

46



--------------------------------------------------------------------------------



 



Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56)). Furthermore, neither the Borrowers nor any of their
Subsidiaries (x) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (y) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
6. AFFIRMATIVE COVENANTS.
     Each of the Borrowers covenants and agrees that, until both the Tranche A
Commitment Termination Date and the Tranche B Commitment Termination Date have
occurred and all Obligations have been paid in full:
     6.1 Punctual Payment. The Borrowers will duly and punctually pay or cause
to be paid the interest on all Loans and Reimbursement Obligations, Fees and all
other amounts provided for in this Reimbursement and Pledge Agreement and the
other Loan Documents to which the Borrowers or any of their Subsidiaries are a
party, all in accordance with the terms of this Reimbursement and Pledge
Agreement and such other Loan Documents.
     6.2 Maintenance of Office. The Borrowers will maintain their registered
office at 8 Par-La-Ville Road, Hamilton, HM 08, Bermuda, or at such other place
as the Borrowers shall designate upon written notice to the Administrative
Agent, where notices, presentations and demands to or upon the Borrowers in
respect of the Loan Documents to which the Borrowers are a party may be given or
made.
     6.3 Records and Accounts. Each Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage PricewaterhouseCoopers or other independent certified
public accountants satisfactory to the Administrative Agent as the independent
certified public accountants of the Parent and its Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Parent and its Subsidiaries and the appointment in such
capacity of a successor firm as shall be satisfactory to the Administrative
Agent.
     6.4 Financial Statements, Certificates and Information. The Borrowers will
deliver to each of the Lenders:
          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Parent, (i) the consolidated
balance sheet of the Parent and its Subsidiaries and the consolidating balance
sheet of the Parent and its Subsidiaries, each as at the end of such year, and
the related consolidated statement of income and consolidated statement of cash
flow and consolidating statement of income for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating

47



--------------------------------------------------------------------------------



 



statements to be in reasonable detail, prepared in accordance with GAAP, and, in
the case of the consolidated balance sheet and related consolidated statement of
income and consolidated statement of cash flow, certified, without qualification
and without an expression of uncertainty as to the ability of the Parent, Mont
Re or any of their Subsidiaries to continue as going concerns, by
PricewaterhouseCoopers or any other independent certified public accountant
engaged pursuant to §6.3(c) and (ii); the consolidated balance sheet of the Mont
Re and its Subsidiaries and the consolidating balance sheet of the Mont Re and
its Subsidiaries, each as at the end of such year, and the related consolidated
statement of income and consolidated statement of cash flow and consolidating
statement of income and consolidating statement of cash flow for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such consolidated and consolidating statements to be in reasonable detail,
prepared in accordance with GAAP, and, in the case of the consolidated balance
sheet and related consolidated statement of income and consolidated statement of
cash flow, certified, without qualification;
          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Parent, (i) copies
of the unaudited consolidated balance sheet of the Parent and its Subsidiaries
and the unaudited consolidating balance sheet of the Parent and its
Subsidiaries, each as at the end of such quarter, and the related consolidated
statement of income and consolidated statement of cash flow and consolidating
statement of income for the portion of the Parent’s fiscal year then elapsed,
all in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of the Parent
that the information contained in such financial statements fairly presents the
financial position of the Parent and its Subsidiaries on the date thereof
(subject to year-end adjustments); and (ii) copies of the unaudited consolidated
balance sheet of the Mont Re and its Subsidiaries and the unaudited
consolidating balance sheet of the Mont Re and its Subsidiaries, each as at the
end of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for the portion of the Mont Re’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of the Mont Re that the information contained in such financial
statements fairly presents the financial position of the Mont Re and its
Subsidiaries on the date thereof (subject to year-end adjustments);
          (c) Within thirty (30) days of receipt of any audit committee report
prepared by the Borrowers’ accountants, if there are any reportable events
resulting in any discussion in the sections of such report entitled “Errors or
Irregularities”, “Illegal Acts” and “Misstatements Due to Fraud”, the Borrowers
will provide copies of such sections to the Administrative Agent;
          (d) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of the Parent in substantially the
form of Exhibit D hereto (a “Compliance Certificate”) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §8 and (if applicable) reconciliations to reflect changes in GAAP
since the Balance Sheet Date;
          (e) no later than the tenth (10th) Business Day of each month, or,
following the occurrence and during the continuance of an Event of Default, at
such other times as the

48



--------------------------------------------------------------------------------



 



Administrative Agent may request, a certificate (the “Pledged Collateral
Certificate”) substantially in the form of Exhibit E attached hereto, signed by
an officer of Mont Re, certifying compliance with the collateral coverage
requirement set forth in §6.8 and demonstrating, in detail satisfactory to the
Administrative Agent, the Fair Market Value of the Eligible Collateral and the
amount of cash on deposit in the Deposit Account as of the last Business Day of
the immediately preceding month;
          (f) five days after the date filed with the relevant Governmental
Authority for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of Mont Re and each other Insurance Subsidiary, a
copy of the annual financial statements required to be filed with the Minister
of Finance of Bermuda or such other appropriate Governmental Authority of the
jurisdiction of domicile of any Insurance Subsidiary;
          (g) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the Securities and Exchange
Commission or sent to the stockholders of the Borrowers;
          (h) from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;
     In the event that GAAP requires the financial statements required under
clauses (a) and (b) above to be presented on a combined basis, the Borrowers
shall deliver such combined and combining statements in lieu of the required
consolidated and consolidating financial statements.
     Documents required to be delivered pursuant to §6.4(a) or (b) or §6.4(g)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Mont Re posts such documents, or provides a link thereto on Mont Re’s website on
the Internet at the website address listed on Schedule 15.7; or (ii) on which
such documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Mont Re shall notify the Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
Mont Re shall be required to provide paper copies of the Compliance Certificates
required by §6.4(d) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrowers hereby acknowledge that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the Fronting Bank materials
and/or information

49



--------------------------------------------------------------------------------



 



provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to either Borrower or its securities) (each,
a “Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the Fronting Bank, the LC Administrator
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to either Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in §15.13); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
     6.5 Notices.
          6.5.1 Defaults. As soon as practicable after Responsible Officer of a
Borrower knows of the existence of any Default or Event of Default, such
Borrower will notify the Administrative Agent, in writing, of the occurrence of
such Default or Event of Default, together with a reasonably detailed
description thereof, and the actions such Borrower proposes to take with respect
thereto.
          6.5.2 Notification of Claim against Pledged Collateral. Mont Re will,
immediately upon becoming aware thereof, notify the Administrative Agent, in
writing, of any set-off, claims, withholdings or other defenses to which any of
the Pledged Collateral, or the Administrative Agent’s rights with respect to the
Pledged Collateral, are subject other than with respect to the Custodial Lien
and Set-off Rights, provided, that Mont Re will notify the Administrative Agent
hereunder of any set-off exercised by the Custodian pursuant to the Custodial
Lien and Set-off Rights.
          6.5.3 Notice of Litigation and Judgments. The Borrowers will, and will
cause each of their Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within thirty (30) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting a Borrower or any of its Subsidiaries or to which a
Borrower or any of its Subsidiaries is or becomes a party involving an uninsured
claim against a Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect on such Borrower or any of its
Subsidiaries and stating the nature and status of such litigation or
proceedings. Each Borrower will give notice to the Administrative Agent, in
writing, in form and detail satisfactory to the Administrative Agent, within ten
(10) days of any final judgment not covered by insurance, against such Borrower
or any of its Subsidiaries in an amount in excess of $5,000,000.

50



--------------------------------------------------------------------------------



 



     6.6 Legal Existence; Maintenance of Properties. Each Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries.
It (i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of such Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this §6.6 shall prevent
such Borrower from discontinuing the operation of any Subsidiary (other than
Mont Re) or the operation and maintenance of any of its properties or any of
those of its Subsidiaries (other than Mont Re) if such discontinuance is, in the
judgment of such Borrower, desirable in the conduct of its or their business and
that do not in the aggregate have a Material Adverse Effect.
     6.7 Taxes. The Parent will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, other than where failure to pay such
taxes would not result in a Material Adverse Effect; provided, that any such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Parent or such Subsidiary shall have set aside on its
books adequate reserves with respect thereto; and provided, further that the
Parent and each Subsidiary will pay all such taxes, assessments, charges, levies
or claims forthwith upon the commencement of proceedings to foreclose any lien
that may have attached to the Pledged Collateral as security therefor.
     6.8 Collateral Coverage. Mont Re hereby covenants and agrees that the
Collateral Coverage Amount must at all times be equal to or greater than the
Total Outstandings. If at any time the Collateral Coverage Amount is less than
the Total Outstandings, then Mont Re shall promptly provide to the
Administrative Agent and pledge hereunder such additional Eligible Collateral as
may be necessary to satisfy the foregoing Collateral Coverage Amount. Failure to
do so within two (2) Business Days shall constitute an immediate and automatic
Event of Default under the terms and conditions of this Reimbursement and Pledge
Agreement. Notwithstanding the monthly reporting obligations set forth in
§6.4(e), the covenant contained herein shall be tested at all times.
     6.9 Inspection of Properties and Books, etc.
          6.9.1 General. The Borrowers shall permit the Administrative Agent,
upon reasonable prior notice and at reasonable times to visit and inspect any of
the properties of each Borrower or any of its Subsidiaries, to examine the books
of account of each Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of each
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers. Following the occurrence and during the continuance of an Event
of Default, any of the Lenders and any of the Administrative Agent’s or any of
the Lenders’

51



--------------------------------------------------------------------------------



 



employees, agents, consultants or attorneys, may accompany the Administrative
Agent on such visits, inspections or discussions.
          6.9.2 Communications with Accountants. The Borrowers authorize the
Administrative Agent to communicate directly with the Borrowers’ independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of each Borrower or any of its
Subsidiaries. Following the occurrence and during the continuance of an Event of
Default, any of the Lenders and any of the Administrative Agent’s or any of the
Lenders’ employees, agents, consultants or attorneys, may participate in such
communications. At the request of the Administrative Agent, the Borrowers shall
deliver a letter addressed to such accountants instructing them to comply with
the provisions of this §6.9.2.
     6.10 Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
environmental laws, except where failure to do so would not have a Material
Adverse Effect, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound,
except where failure to do so would not have a Material Adverse Effect, and
(d) all applicable decrees, orders, and judgments, except where failure to do so
would not have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
competent government shall become necessary or required in order that a Borrower
fulfill any of its obligations hereunder or any of the other Loan Documents to
which such Borrower is a party, such Borrower will immediately take or cause to
be taken all reasonable steps within the power of such Borrower to obtain such
authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
     6.11 Use of Proceeds. Mont Re will obtain Letters of Credit solely for the
purposes set forth in §5.14.1. The Parent will only use the proceeds of Loans
for general corporate purposes.
     6.12 Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Reimbursement and Pledge Agreement and the
other Loan Documents.
7. CERTAIN NEGATIVE COVENANTS.
     Each Borrower covenants and agrees that, until the Tranche A Commitment
Termination Date and the Tranche B Commitment Termination Date have occurred and
all Obligations have been paid in full:
     7.1 Business Activities. The Borrowers will not engage directly or
indirectly (whether through Subsidiaries or otherwise), as its primary business,
in any type of business

52



--------------------------------------------------------------------------------



 



other than the businesses conducted by them on the Amendment Effective Date and
in related businesses.
     7.2 Fiscal Year. The Borrowers will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal or financial year from
that set forth in §5.3.1.
     7.3 Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Subsidiaries to, engage in any transaction with any
Affiliate (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrowers, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business provided that transactions between the Parent and any
wholly-owned Subsidiary of the Parent or between any wholly-owned Subsidiaries
of the Parent shall be excluded from the restrictions set forth in this §7.3.
     7.4 Disposition of Assets. Neither Borrower shall, nor permit any of its
Insurance Subsidiaries to, sell, transfer, convey or lease all or substantially
all of its assets or sell or assign with or without recourse any receivables,
other than any sale, transfer, conveyance or lease in the ordinary course of
business, except for (x) any sale, transfer, lease or disposition of an asset by
a Subsidiary of a Borrower to a Subsidiary of a Borrower and (y) any such sale,
transfer, conveyance, lease or assignment by any wholly owned Subsidiary of the
Parent (other than Mont Re) to Mont Re or any other wholly owned Subsidiary of
the Parent, provided in each case no Default or Event of Default has occurred
and is continuing or would result therefrom.
     7.5 Mergers, Consolidations and Sales. Neither Borrower shall, nor permit
any other Material Party to, merge or consolidate except for (i) any
wholly-owned Subsidiary of a Borrower may merge with any other wholly-owned
Subsidiary of such Borrower and (ii) Mont Re may merge with any other
wholly-owned Subsidiary of the Parent provided Mont Re is the surviving
corporation, provided in each case no Default or Event of Default has occurred
and is continuing or would result therefrom.
     7.6 Liens. The Parent will not, and will not permit any of its Subsidiaries
to, create, assume, incur, guarantee or otherwise to permit any Debt secured by
any Lien upon any shares of Capital Stock of any Material Party (whether such
shares of Capital Stock are now owned or hereafter acquired) without effectively
providing concurrently that the Obligations (and, if the Borrowers so elect, any
other Debt of the Borrowers that is not subordinate to the Obligations and with
respect to which the governing instruments require, or pursuant to which a
Borrower is otherwise obligated, to provide such security) shall be secured
equally and ratably with such Debt for at least the time period such other Debt
is so secured.

53



--------------------------------------------------------------------------------



 



8. FINANCIAL COVENANTS.
     The Borrowers covenant and agree that, until the occurrence of the Tranche
A Commitment Termination Date and the Tranche B Commitment Termination Date and
until all Obligations are paid in full, it shall:
     8.1 Leverage Ratio. The Parent will not permit the Leverage Ratio to be
more than thirty percent (30%).
     8.2 A.M. Best Rating. Mont Re will not permit its A.M. Best Rating to fall
below the rating of “B++”.
9. CONDITIONS TO AMENDMENT EFFECTIVE DATE.
     This Reimbursement and Pledge Agreement shall be and become effective on
the date that the following conditions precedent have been satisfied:
     9.1 Reimbursement and Pledge Agreement. The Reimbursement and Pledge
Agreement shall have been duly executed and delivered by the respective parties
thereto, shall be in full force and effect and shall be in form and substance
satisfactory to the Administrative Agent and the Administrative Agent shall have
received a fully executed copy of each such document.
     9.2 Certified Copies of Governing Documents. The Administrative Agent shall
have received from each Borrower a copy, certified by a duly authorized officer
of such Borrower to be true and complete on the Amendment Effective Date, of
each of its Governing Documents (other than shareholder agreements, voting
trusts and similar arrangements applicable to any of the Parent’s Capital Stock)
as in effect on such date of certification.
     9.3 Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by each Borrower of this
Reimbursement and Pledge Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.
     9.4 Incumbency Certificate. The Administrative Agent shall have received
from each Borrower an incumbency certificate, dated as of the Amendment
Effective Date, signed by a duly authorized officer of such Borrower and giving
the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of such Borrower, each of the
Loan Documents to which such Borrower is or is to become a party; (b) to apply
for Letters of Credit or Loans, as the case may be; and (c) to give notices and
to take other action on its behalf under the Loan Documents.
     9.5 Pledged Collateral Certificate. The Administrative Agent shall have
received from Mont Re a Pledged Collateral Certificate dated as of the Amendment
Effective Date.
     9.6 Opinion of Counsel. Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent,

54



--------------------------------------------------------------------------------



 



dated as of the Amendment Effective Date, in form and substance satisfactory to
the Administrative Agent, from New York and Bermuda counsel to the Borrowers.
     9.7 Payment of Fees and Expenses. The Borrowers shall have paid to the
Lenders, the Administrative Agent, or the Arranger as appropriate, all amounts
due and owing under the Existing Agreement, and all fees required to be paid
pursuant to the Fee Letter and any and all other fees and expenses incurred by
the Administrative Agent in connection with this Reimbursement and Pledge
Agreement and the other Loan Documents, including, without limitation, legal
fees and expenses.
     9.8 No Material Adverse Change. There shall not occur a material adverse
change since December 31, 2004 in the business, properties, condition (financial
or otherwise), assets, operations, income or prospects of the Parent and its
Subsidiaries taken as a whole, Mont Re individually or Mont Re and its
Subsidiaries taken as a whole or in the facts and information regarding such
entities as represented to date.
     9.9 Representations True; No Event of Default. The representations and
warranties set forth in §5 shall be true and correct as of the Amendment
Effective Date and no Default or Event of Default shall have occurred and be
continuing. The Administrative Agent shall have received a certificate of the
Borrowers signed by a Responsible Officer of the Borrowers to that effect.
10. CONDITION TO ALL CREDIT EXTENSIONS.
     The obligation of each Lender and of the Fronting Bank to make a Credit
Extension, in each case whether on or after the Amendment Effective Date, shall
also be subject to the satisfaction of the following conditions precedent:
     10.1 Representations True; No Event of Default. Each of the representations
and warranties of the Borrowers contained in this Reimbursement and Pledge
Agreement (other than §5.4), the other Loan Documents to which a Borrower is a
party or in any document or instrument delivered by the Borrowers pursuant to or
in connection with this Reimbursement and Pledge Agreement shall be true as of
the date as of which they were made and shall also be true at and as of the time
of the issuance, extension or renewal of such Letter of Credit, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Reimbursement and
Pledge Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate do not have a
Material Adverse Effect, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing.
     10.2 No Legal Impediment. No change shall have occurred in any applicable
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Applicable Issuing Party would make it illegal for the applicable
Issuers to issue, extend or renew such Letter of Credit.

55



--------------------------------------------------------------------------------



 



     10.3 Documents. The Administrative Agent shall have received all
information and such documents as the Administrative Agent may reasonably
request in connection with such Credit Extension.
     10.4 Pledged Collateral Certificate. The Administrative Agent shall have
received the most recent Pledged Collateral Certificate required to be delivered
to the Administrative Agent in accordance with §6.4(e) and, if requested by the
Administrative Agent, a Pledged Collateral Certificate dated within three
(3) days of the issuance, extension or renewal of such Letter of Credit.
     10.5 Collateral Coverage Amount. The Total Outstandings shall not exceed
the Collateral Coverage Amount.
11. EVENTS OF DEFAULT; ACCELERATION; ETC.
     11.1 Events of Default and Acceleration. Upon the occurrence and
continuance of any of the following events of default (each an “Event of
Default”):
          (a) default in the payment of any of the Obligations consisting of
Reimbursement Obligations or the principal amount of the Loans;
          (b) default in the payment of any Obligations (other than those
specified in clause (a) above) under any of the Loan Documents, including,
without limitation, default in the payment of Fees and interest, which shall
continue for more than three (3) Business Days;
          (c) default in the performance of any of the agreements or covenants
of the Borrowers set forth in §§6.5, 6.6, 6.8, 6.11, 7.1, 7.4, 7.5 or §8.2 after
the date upon which any applicable grace or cure periods that are expressly
herein provided shall have elapsed;
          (d) default in the performance of any of the agreements or covenants
of Mont Re set forth in §6.4(e) and continuance of such default for a period of
10 days after the date upon which any applicable grace or cure periods that are
expressly herein provided shall have elapsed;
          (e) default in the performance of any of the agreements or covenants
of the Borrowers set forth in §8.1 and continuance of such default for a period
of 30 days unless a Cure Contribution is made during such 30 days;
          (f) default in the performance of any of the agreements or covenants
of the Borrowers under this Reimbursement and Pledge Agreement or any other Loan
Document (other than those specified in §§11.1(a), (b), (c), (d) or (e) or
above) and continuance of such default for a period of 30 days after the date
upon which (x) any Responsible Officer had actual knowledge of such default or
(y) any applicable grace or cure periods that are expressly herein provided
shall have elapsed;
          (g) the Control Agreement is terminated by any party thereto and Mont
Re, the Administrative Agent and another securities intermediary satisfactory to
the Administrative Agent have not, as of the date that is three (3) Business
Days prior to the effective date of such termination, entered into a control
agreement in form and substance reasonably satisfactory to

56



--------------------------------------------------------------------------------



 



the Administrative Agent, such that the Administrative Agent’s first priority
lien and security interest in the Pledged Collateral is preserved unimpaired;
          (h) the Administrative Agent’s security interest in the Pledged
Collateral shall cease to be a first priority perfected security interest,
otherwise than in accordance with the terms hereof or in connection with
(i) liens arising by operation of law, so long as the aggregate obligations
secured thereby do not exceed $1,000,000 or (ii) in connection with the
Custodial Lien and Set-Off Rights; or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind this Reimbursement and
Pledge Agreement or any other Loan Document shall be commenced by or on behalf
of a Borrower or any of its shareholders, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, this Reimbursement and Pledge Agreement or any one or more of the other
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
          (i) a Borrower shall be enjoined, restrained or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days;
          (j) a Material Party admits in writing that it is generally unable to
pay debts as they mature or become due;
          (k) a Material Party makes a general assignment for the benefit of
creditors;
          (l) any of the Pledged Collateral is subject to any lien or
encumbrance or any claim or demand, other than (i) liens arising by operation of
law, so long as the aggregate obligations secured thereby do not exceed
$1,000,000 and (ii) the Custodial Lien and Set-Off Rights, that if unpaid might
by law or upon bankruptcy, insolvency or otherwise, be given any priority
whatsoever over Mont Re’s general creditors with respect to the Pledged
Collateral or is transferred for the purposes of the payment of indebtedness not
arising hereunder or is taken by attachment, execution or any other form of
legal process and/or the commencement of a proceeding by or against a Material
Party under the federal Bankruptcy Code or the equivalent under Bermuda law, or
any other federal, state or Bermuda laws seeking to adjudicate a Material Party
as bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of a
Material Party or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, debtor in possession, examiner or other similar official for a
Material Party, the Pledged Collateral or any substantial part of a Material
Party’s property, with or without consent of such Material Party, for any
purpose whatsoever and, in the case of any such proceeding instituted against a
Material Party (but not instituted by it), either such proceeding shall remain
unstayed and undismissed for a period of sixty (60) days; or any of the
following actions sought in such proceeding shall occur: the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, a Material Party, the Pledged Collateral or for any
substantial part of its property;

57



--------------------------------------------------------------------------------



 



          (m) the assertion of any levy, seizure or attachment on the Pledged
Collateral, other than with respect to the Custodial Lien and Set-Off Rights, or
the taking of any action by a regulatory authority to obtain control of a
Borrower, a substantial part of its assets (which shall not have been vacated,
discharged or stayed or bonded pending appeal within sixty (60) days from the
entry thereof), or any part of the Pledged Collateral, other than with respect
to the Custodial Lien and Set-Off Rights;
          (n) a Change in Control shall occur;
          (o) there shall occur any (i) default in the payment when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
other Debt of a Material Party if the aggregate amount of Debt of a Borrower
and/or any other Material Parties which is accelerated or due and payable, or
which (subject to any applicable grace period) may be accelerated or otherwise
become due and payable, by reason of such default or defaults is $25,000,000 or
more, (ii) default in the performance or observance of any obligation or
condition with respect to any such other Debt of, or guaranteed by, a Material
Party if the effect of such default or defaults is to accelerate the maturity
(subject to any applicable grace period) of any such Debt of $25,000,000 or more
in the aggregate or to permit the holder or holders of such indebtedness of
$25,000,000 or more in the aggregate, or any trustee or agent for such holders,
to cause such Debt to become due and payable prior to its expressed maturity,
(iii) a final judgment or judgments which exceed an aggregate of $25,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and is not denying coverage in
writing) shall be rendered against a Material Party and shall not have been
discharged or vacated or had execution thereof stayed pending appeal within
60 days after entry or filing of such judgment(s);
     If any Event of Default shall have occurred and be continuing, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
by notice to the Borrowers, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and the Lenders and the Fronting Bank
shall be relieved of all further obligations to issue, extend or renew Letters
of Credit or make Loans. No termination of the credit hereunder shall relieve
the Borrowers or any of their Subsidiaries of any of the Obligations and upon
such termination of the credit hereunder, the unpaid principal amount of all
outstanding Loans and all interest accrued and unpaid thereon shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers.
Notwithstanding anything to the contrary contained herein, no notice given or
declaration by the Administrative Agent pursuant to this §11 shall affect
(i) the obligation of the Lenders, the Fronting Bank or the LC Administrator to
make any payment under any Letter of Credit in accordance with the terms of such
Letter of Credit or (ii) the obligations of each Lender in respect of each
Letter of Credit.
     If any Event of Default shall occur and be continuing, the Administrative
Agent may or at the request of the Required Lenders, shall, with or without
prior notice to the Borrowers, and without demand for additional collateral,
(a) transfer, or cause the Custodian to transfer any or all of the Pledged
Collateral and/or the Securities Account and/or the Deposit Account into the
name of the Administrative Agent or its nominee (including, without limitation,
having the Pledged Collateral debited from the Securities Account and/or the
Deposit Account and credited

58



--------------------------------------------------------------------------------



 



to an account designated by the Administrative Agent) and vote any Pledged
Collateral constituting securities or closely held Capital Stock; (b) require
Mont Re to provide additional Eligible Collateral if the Collateral Coverage
Amount is not equal to or greater than the Total Outstandings at any time,
(c) sell at public or private sale any or all of the Pledged Collateral;
(d) apply to, or set off against, the Obligations of the Borrowers all or any
portion of the Pledged Collateral, securities or other property of the Borrowers
in the possession of the Administrative Agent; (e) convert any of the Pledged
Collateral or any proceeds thereof into Alternative Currencies, with any such
conversion costs being considered a collection expense and added to the
Obligations; and (f) at its discretion in its own name or in the name of Mont Re
take any action for the collection of the Pledged Collateral, including the
filing of a proof of claim in insolvency proceedings, and may receive the
proceeds thereof and execute releases therefor. The Borrowers agree that the
Administrative Agent has no obligation to sell or otherwise liquidate the
Pledged Collateral in any particular order or to apply the proceeds thereof to
any particular portion of the Obligations. The Borrowers further agree that
after the occurrence and during the continuance of an Event of Default, to the
extent that any voting rights exist, the Administrative Agent shall have no
obligation to vote any Pledged Collateral constituting securities or closely
held Capital Stock but shall have the right to do so in its sole discretion.
     In connection with any secured party’s sale, the Administrative Agent is
authorized, if it deems it advisable to do so, in order to comply with any
applicable securities laws, to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account for investment, and not with a view to the
distribution or re-sale thereof. Sales made subject to such restriction shall be
deemed to have been made in a commercially reasonable manner.
     If any Event of Default shall occur and be continuing, the Pledged
Collateral and any amounts received on account of the Obligations (including
proceeds of Pledged Collateral) shall be applied by the Administrative Agent in
the following order:
     First, to the Administrative Agent for the account of the Fronting Bank and
the Lenders, Eligible Collateral having a Collateral Coverage Amount equal to
the sum of (x) the Dollar Equivalent of the Tranche A Maximum Drawing Amount
plus (y) the Dollar Equivalent of the Tranche B Maximum Drawing Amount;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses (including expenses incurred in the sale or collection of
the Pledged Collateral) and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
     Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Bank and amounts payable under Article 3), ratably among them in proportion to
the respective amounts described in this clause Third payable to them;

59



--------------------------------------------------------------------------------



 



     Fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Unpaid Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Fronting
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unpaid Reimbursement Obligations, ratably among the
Lenders and the Fronting Bank in proportion to the respective amounts described
in this clause Fifth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full and all Letters of Credit have expired, to Mont Re or
as otherwise required by Law.
     Amounts held pursuant to clause First above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
12. THE ADMINISTRATIVE AGENT.
     12.1 Authorization.
          (a) The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Pledged Collateral which may be necessary to perfect, maintain
perfected or insure the priority of the security interest in and liens upon the
Pledged Collateral, provided, that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.
          (b) The LC Administrator shall act on behalf of the Tranche B Lenders
with respect to any Several Letters of Credit issued by the Lenders and the
documents associated therewith and shall have all of the benefit and immunities
provided to the Administrative Agent in this Article 12 with respect to any acts
taken or omissions suffered by the LC Administrator in connection with Several
Letters of Credit issued or proposed to be issued by the Tranche B Lenders and
the application and agreements for letters of credit pertaining to the Several
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Article 12, included the LC Administrator with respect to such acts or
omissions
          (c) The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor. The use of the term
“Administrative Agent” is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders. Nothing contained in this
Reimbursement and Pledge Agreement nor the other Loan Documents shall be
construed to

60



--------------------------------------------------------------------------------



 



create an agency, trust or other fiduciary relationship between the
Administrative Agent and any of the Lenders.
          (d) As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents. Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements and other documents and instruments, whether
recorded or otherwise, relating to the attachment, perfection, priority or
enforcement of any security interests, mortgages or deeds of trust in collateral
security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Lenders and the Administrative Agent.
     12.2 Employees and Administrative Agents. The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Reimbursement and Pledge
Agreement and the other Loan Documents. The Administrative Agent may utilize the
services of such Persons as the Administrative Agent in its sole discretion may
reasonably determine.
     12.3 No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence.
     12.4 No Representations.
          12.4.1 General. The Administrative Agent shall not be responsible for
the execution or validity or enforceability of this Reimbursement and Pledge
Agreement, the Letters of Credit, any of the other Loan Documents or any
instrument at any time constituting, or intended to constitute, collateral
security for the Obligations, or for the value of any such collateral security
or for the validity, enforceability or collectibility of any such amounts owing
with respect to any of the Obligations, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Borrowers or any of their Subsidiaries, or be bound to ascertain or inquire
as to the performance or observance of any of the terms, conditions, covenants
or agreements herein or in any instrument at any time constituting, or intended
to constitute, collateral security for the Obligations or to inspect any of the
properties, books or records of the Borrowers or any of their Subsidiaries. The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by either Borrower or any Lender
shall have been duly authorized or is true, accurate and complete. The

61



--------------------------------------------------------------------------------



 



Administrative Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the credit worthiness or financial conditions of either Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Reimbursement and Pledge
Agreement.
          12.4.2 Closing Documentation, etc. For purposes of determining
compliance with the conditions set forth in §9, each Lender that has executed
this Reimbursement and Pledge Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document and matter either
sent, or made available, by the Administrative Agent or the Arranger to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent or the Arranger acting upon the
Borrowers’ account shall have received notice from such Lender not less than two
(2) days prior to the Amendment Effective Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent or the Arranger to such effect on or prior to the
Amendment Effective Date.
     12.5 Payments.
          12.5.1 Payments to Administrative Agent. A payment by a Borrower to
the Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
          12.5.2 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.
          12.5.3 Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Reimbursement and Pledge Agreement or any of the other Loan
Documents, any Lender that (a) fails (i) to fund a Loan or purchase any Letter
of Credit Participation (ii) to comply with the provisions of §15.2 with respect
to making dispositions and arrangements with the other Lenders, where such
Lender’s share of any payment received, whether by set-off or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders, in each case as, when and to the full extent required by the provisions
of this Reimbursement and Pledge Agreement, or (b) has been deemed insolvent or
become the subject of a bankruptcy or

62



--------------------------------------------------------------------------------



 



insolvency proceeding, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.
     12.6 Holders of Participations. The Administrative Agent may deem and treat
the purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such purchaser or by a subsequent holder,
assignee or transferee.
     12.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent or such Affiliate has not been reimbursed by the Borrowers as required by
§15.3), and liabilities of every nature and character arising out of or related
to this Reimbursement and Pledge Agreement or any of the other Loan Documents
(including without limitation, the Administrative Agent’s indemnity obligations
under the Control Agreement), or the transactions contemplated or evidenced
hereby or thereby, or the Administrative Agent’s actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by the Administrative Agent’s willful misconduct or gross negligence.
     12.8 Administrative Agent as Lender. In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and as the purchaser of any Letter of
Credit Participations, as it would have were it not also the Administrative
Agent.
     12.9 Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the Borrowers;
provided that any such resignation by Bank of America shall also constitute its
resignation as Fronting Bank and as LC Administrator (except as to Letters of
Credit issued by it and then outstanding). Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Administrative Agent shall be reasonably acceptable
to the Borrowers. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
financial institution (a) having a senior unsecured debt rating of not less than
“A+” or its equivalent by S&P and (b) so long as no Default or Event of Default
has occurred, approved by the Borrowers in their reasonable discretion. If no
successor shall have been so appointed and accepted within sixty (60) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights,

63



--------------------------------------------------------------------------------



 



powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation,
the provisions of this Reimbursement and Pledge Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
     12.10 Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to a Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Reimbursement
Obligation or Unpaid Reimbursement Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding, under any such
assignment or otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
this Reimbursement and Pledge Agreement) allowed in such proceeding or under any
such assignment; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, nevertheless to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under this
Reimbursement and Pledge Agreement.
          (c) Nothing contained herein shall authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.
     12.11 Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that upon receipt of any

64



--------------------------------------------------------------------------------



 



notice under this §12.11 it shall promptly notify the other Lenders of the
existence of such Default or Event of Default.
     12.12 Duties in the Case of Enforcement. In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if
(a) so requested by the Required Lenders and (b) the Lenders have provided to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of this Reimbursement and Pledge Agreement and
the other Loan Documents authorizing the sale or other disposition of all or any
part of the Pledged Collateral and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such Pledged
Collateral. The Required Lenders may direct the Administrative Agent in writing
as to the method and the extent of any such sale or other disposition, the
Lenders hereby agreeing to indemnify and hold the Administrative Agent, harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Administrative Agent need not
comply with any such direction to the extent that the Administrative Agent
reasonably believes the Administrative Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.
13. SUCCESSORS AND ASSIGNS.
     13.1 General Conditions. The provisions of this Reimbursement and Pledge
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of §13.2, or (b) by way of participation in accordance with the provisions of
§13.4 or (c) by way of pledge or assignment of a security interest subject to
the restrictions of §13.6 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Reimbursement and Pledge
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in §13.4 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Reimbursement and Pledge Agreement or any of
the other Loan Documents.
     13.2 Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this
Reimbursement and Pledge Agreement (including all or a portion of its
Commitments); provided, that (a) except in the cases of an assignment of the
entire remaining amount of the assigning Lender’s Commitments or, of an
assignment to a Lender or a Lender Affiliate, the aggregate amount of the
Commitments being assigned shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrowers, otherwise consent (each such consent not to be
unreasonably withheld or delayed); (b) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Reimbursement and Pledge Agreement with respect to the

65



--------------------------------------------------------------------------------



 



applicable Commitment assigned, it being understood that non-pro rata
assignments of or among the Tranche A Commitments and the related Reimbursement
Obligations and non-pro rate assignments of or among the Tranche B Commitments
and the related Loans and Reimbursement Obligations are not permitted; (c) any
assignment of a Commitment must be approved by the Administrative Agent, the
Fronting Bank and so long as no Default or Event of Default has occurred and is
continuing, the Borrowers, (such approval of the Borrowers not to be
unreasonably withheld), unless the Person that is the proposed assignee is
itself a Lender with a Commitment; (d) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $2,500 (provided, that such
processing and recordation fee may be waived by the Administrative Agent, in its
sole discretion) and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and (e) if
applicable, the LC Administrator shall have delivered to the respective
beneficiaries of outstanding Several Letters of Credit amendments (or, in the
case of any Several Letter of Credit issued individually by the Tranche B
Lenders, a replacement Several Letter of Credit in exchange for and the return
or cancellation of the original Several Letter of Credit) which reflect any
changes in the Tranche B Lenders and/or the Tranche B Commitment Percentages
resulting from such assignment. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to §13.3, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Reimbursement and Pledge Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Reimbursement and Pledge Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Reimbursement and Pledge Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Reimbursement and Pledge Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of §§15.3 and 15.4
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Reimbursement and Pledge Agreement that does not comply with this
paragraph shall be treated for purposes of this Reimbursement and Pledge
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §13.4.
     13.3 Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Reimbursement and Pledge Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     13.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under

66



--------------------------------------------------------------------------------



 



this Reimbursement and Pledge Agreement (including all or a portion of its
Commitment); provided, that (a) such Lender’s obligations under this
Reimbursement and Pledge Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (c) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Reimbursement
and Pledge Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Reimbursement and Pledge Agreement and to approve any
amendment, modification or waiver of any provision of this Reimbursement and
Pledge Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any Letter of Credit Fee to which such Participant is
entitled or extend any regularly scheduled payment date for principal or
interest. Subject to §13.5, each Borrower agrees that each Participant shall be
entitled to the benefits of §§3.3, 3.4 and 3.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to §13.2. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of §15.2 as though it were a Lender, provided such Participant agrees to be
subject to §15.2 as though it were a Lender.
     13.5 Payments to Participants. A Participant shall not be entitled to
receive any greater payment under §§3.3, 3.4 and 3.5 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.
     13.6 Miscellaneous Assignment Provisions. A Lender may at any time grant a
security interest in all or any portion of its rights under this Reimbursement
and Pledge Agreement to secure obligations of such Lender, in connection with
any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Administrative Agents organized under §4 of the Federal Reserve Act, 12
U.S.C. §341; provided that no such grant shall release such Lender from any of
its obligations hereunder, provide any voting rights hereunder to the secured
party thereof, substitute any such secured party for such Lender as a party
hereto or affect any rights or obligations of either Borrower or the
Administrative Agent hereunder.
     13.7 Assignee or Participant Affiliated with the Borrowers. If any assignee
Lender is an Affiliate of the Borrowers, then any such assignee Lender shall
have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §11, and
the determination of the Required Lenders shall for all purposes of this
Reimbursement and Pledge Agreement and the other Loan Documents be made without
regard to such assignee Lender’s interest in any of the Reimbursement
Obligations. If any Lender sells a participating interest in any of the
Reimbursement Obligations to a Participant, and such Participant is a Borrower
or an Affiliate of the Borrowers, then such transferor Lender shall promptly
notify the Administrative Agent of the sale of such participation. A transferor
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to §11

67



--------------------------------------------------------------------------------



 



to the extent that such participation is beneficially owned by a Borrower or any
Affiliate of a Borrower, and the determination of the Required Lenders shall for
all purposes of this Reimbursement and Pledge Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Reimbursement Obligations to the extent of such participation.
14. MONT RE GUARANTEE
     14.1 Unconditional Guarantee. For valuable consideration, receipt whereof
is hereby acknowledged, and to induce each Lender to make Loans to and on
account of the Parent and to induce the Administrative Agent to act hereunder,
Mont Re hereby unconditionally and irrevocably guarantees to each Lender and the
Administrative Agent the punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all Obligations of Parent, whether for
principal, interest, fees, expenses, indemnification or otherwise, whether
direct or indirect, absolute or contingent or now existing or hereafter arising
(such Obligations being the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, Mont Re’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Parent to the Administrative Agent or any other Lender under this Reimbursement
and Pledge Agreement but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Parent. This is a guarantee of payment and not of
collection merely.
     14.2 Guarantee Absolute. Mont Re guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Reimbursement and
Pledge Agreement, regardless of any law or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of any Lender or the
Administrative Agent with respect thereto. The Obligations of Mont Re under this
§14 are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against Mont Re to enforce this §14,
irrespective of whether any action is brought against the Parent or whether the
Parent is joined in any such action or actions. The liability of Mont Re under
this guarantee shall be irrevocable, absolute and unconditional irrespective of,
and Mont Re hereby irrevocably waives any defense it may now or hereafter have
in any way relating to, any or all of the following:
          (a) any lack of validity or enforceability of this Reimbursement and
Pledge Agreement or any other agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from this Reimbursement and Pledge
Agreement (other than this §14);
          (c) any taking, exchange, release or non-perfection of any collateral
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
          (d) any change, restructuring or termination of the corporate
structure or existence of the Parent or any insolvency, bankruptcy,
reorganization or other similar proceeding

68



--------------------------------------------------------------------------------



 



affecting the Parent or any of its assets or any resulting release or discharge
of any obligation of the Parent under this Reimbursement Agreement and Pledge
Agreement; or
          (e) any other circumstance (including, without limitation, any statute
of limitations to the fullest extent permitted by applicable law) which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, Mont Re, or the Parent (other than a discharge arising from the payment in
full of the Guaranteed Obligations).
     This guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Administrative
Agent upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise, all as though such payment had not been made.
     14.3 Waivers. Mont Re hereby expressly waives promptness, diligence, notice
of acceptance, presentment, demand for payment, protest, any requirement that
any right or power be exhausted or any action be taken against the Parent or
against any other guarantor of all or any portion of the Total Outstandings, and
all other notices and demands whatsoever.
          (a) Mont Re hereby waives any right to revoke this guaranty, and
acknowledges that this guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future and regardless of
whether Total Outstandings are reduced to zero at any time or from time to time.
          (b) Mont Re acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this §14 are knowingly made in contemplation of such
benefits.
     14.4 Subrogation. Mont Re will not exercise any rights that it may now or
hereafter acquire against the Parent or any other insider guarantor that arise
from the existence, payment, performance or enforcement of the Guaranteed
Obligations under this Reimbursement and Pledge Agreement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Lender against the Parent or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Parent or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this guaranty shall have been paid in full in cash and the Commitments
shall have terminated. If any amount shall be paid to Mont Re in violation of
the preceding sentence at any time prior to the later of the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
guaranty and the termination of the Commitments, such amount shall be held in
trust for the benefit of the Administrative Agent and the other Lenders and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations and all other amounts payable under this guaranty,
whether matured or unmatured, in accordance with the terms of this Reimbursement
and Pledge Agreement, or to be held as collateral for any Guaranteed Obligations
or other amounts payable under this guaranty thereafter arising. Mont

69



--------------------------------------------------------------------------------



 



Re acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Reimbursement and Pledge Agreement
and that the waiver set forth in this section is knowingly made in contemplation
on such benefits.
     14.5 Survival. This guaranty is a continuing guarantee and shall (a) remain
in full force and effect until payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments, (b) be binding upon Mont Re, its successors and
assigns, (c) inure to the benefit of and be enforceable by each Lender
(including each assignee Lender pursuant to §13) and the Administrative Agent
and their respective successors, transferees and assigns and (d) shall be
reinstated if at any time any payment to a Lender or the Administrative Agent
hereunder is required to be restored by such Lender or the Administrative Agent.
     14.6 Severability. Notwithstanding any other provision of this §14 to the
contrary, in the event that any action is brought seeking to invalidate Mont
Re’s obligations under this §14 under any fraudulent conveyance or fraudulent
transfer theory, Mont Re shall be liable under this §14 only for an amount equal
to the maximum amount of liability that could have been incurred under
applicable law by Mont Re under any guarantee of the Obligations of the Parent
(or any portion thereof) at the time of the execution and delivery of this
Reimbursement and Pledge Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of Mont Re’s obligations
under this §14 for fraudulent conveyance or transfer purposes, on the date
determined to be so appropriate) without rendering such a hypothetical guarantee
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer (the “Maximum Guaranteed Obligations”) and not for any greater amount,
as if the stated amount of the Guaranteed Obligations had instead been the
Maximum Guaranteed Obligations.
15. PROVISIONS OF GENERAL APPLICATIONS.
     15.1 Authorization to File Financing Statements. The Administrative Agent
is hereby authorized to file (a) in any Uniform Commercial Code filing office a
financing statement naming Mont Re as the debtor and indicating the collateral
as the Pledged Collateral, including, the Securities Account and the Deposit
Account and all property held therein and any and all proceeds of any thereof,
whether now or hereafter existing or arising and (b) any registration of the
Lien in Bermuda the Administrative Agent deems appropriate.
     15.2 Setoff. Each Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of set-off as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them. Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid or any Event of Default shall have
occurred, any deposits or other sums credited by or due from any of the Lenders
to such Borrower and any securities or other property of such Borrower in the
possession of such Lender may be applied to or set off by such Lender against
the payment of Obligations of such Borrower and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Borrower to such

70



--------------------------------------------------------------------------------



 



Lender. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWERS ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.
     15.3 Expenses. The Borrowers jointly and severally agree to pay (a) the
reasonable costs of producing and reproducing this Reimbursement and Pledge
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) the reasonable fees, expenses and disbursements of the
Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, or the cancellation of any
Loan Document upon payment in full of all of the Obligations or pursuant to any
terms of such Loan Document for providing for such cancellation, (c) the fees,
expenses and disbursements of the Administrative Agent and the Arrangers
incurred by the Administrative Agent or the Arrangers in connection with the
preparation, syndication, administration or interpretation of the Loan Documents
and other instruments mentioned herein, (d) all reasonable out-of-pocket
expenses (including without limitation reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges so long as the engagement of such professionals is
reasonable) incurred by any Lender or the Administrative Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against either Borrower or any of its Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation or proceeding arising hereunder or related hereto or in any
way related to any Lender’s or the Administrative Agent’s relationship hereunder
with either Borrower or any of its Subsidiaries and (e) all reasonable fees,
expenses and disbursements of any Lender or the Administrative Agent incurred in
connection with UCC searches or UCC filings. The covenants contained in this
§15.3 shall survive payment or satisfaction in full of all other obligations.
     15.4 Indemnification. Each Borrower jointly and severally agrees to
indemnify and hold harmless the Administrative Agent, the Fronting Bank, the LC
Administrator, the Lenders and their respective Affiliates, directors, officers,
employees, agents and advisors (collectively, the “Indemnitees”) from and
against any and all claims, actions and suits whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of this Reimbursement and Pledge
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by either
Borrower or any of its Subsidiaries of the Letters of Credit or Loans, (b) any
payments to the Custodian or in connection with the Pledged Collateral or
(c) the Borrowers entering into or performing this Reimbursement and Pledge
Agreement or any of the other Loan Documents, in each case including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding; provided however that the Borrowers shall have
no obligation to indemnify any Indemnitee for any liability, losses, damages or
expenses resulting solely from the gross negligence or willful misconduct of
such Indemnitee. No

71



--------------------------------------------------------------------------------



 



Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Reimbursement and
Pledge Agreement, nor shall any Indemnitee have any liability for any indirect
or consequential damages relating to this Reimbursement and Pledge Agreement or
any other Loan Document or arising out of its activities in connection herewith
or therewith (whether before or after the Amendment Effective Date). Subject to
§15.5 below, in litigation, or the preparation therefor, the Indemnitees shall
be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrowers agree to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrowers
under this §15.4 are unenforceable for any reason, the Borrowers hereby agree to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The covenants contained in this §15.4
shall survive payment or satisfaction in full of all other Obligations.
     15.5 Payments by Borrowers with respect to Indemnified Persons.
          (a) Any Person entitled to reimbursement for expenses pursuant to
§15.3 or indemnification pursuant to §15.4 (an “Indemnified Person”) shall
promptly notify the Borrowers in writing as to any action, claim, suit,
proceeding or investigation for which indemnity may be sought. After such notice
to the Borrowers, so long as the position of the Borrowers is not adverse to
that of the Indemnified Person, the Borrowers shall be entitled to participate
in, and to the extent that it shall elect by written notice delivered to such
Indemnified Person promptly after receiving the aforesaid notice of such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person to represent such Indemnified Person in
such action, claim, suit, proceeding or investigation and shall pay as incurred
the reasonable fees and expenses of such counsel related to such action, claim,
suit, proceeding or investigation.
          (b) In any action, claim, suit, proceeding or investigation, any
Indemnified Person shall have the right to retain its own separate counsel at
such Indemnified Person’s own expense and not subject to reimbursement by either
Borrower; provided, however, that the Borrowers shall pay as incurred the
reasonable fees and expenses of such counsel incurred in connection with
investigating, preparing, defending, paying, settling or compromising any
action, claim, suit, proceeding or investigation if (i) the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Person and the Borrowers and there may be legal defenses available to such
Indemnified Person which are different from or additional to those available to
the Borrowers; (ii) the use of counsel chosen by the Borrowers to represent both
the Borrowers and such Indemnified Person would present such counsel with an
actual or potential conflict of interest; (iii) the Borrowers shall not have
employed satisfactory counsel to represent the Indemnified Person within a
reasonable time after notice of the institution of such action, claim, suit,
proceeding or investigation; (iv) the Borrowers have not provided the
Indemnified Person with adequate assurance of its acceptance of its liability
for the underlying claim pursuant to §15.4 and of its financial capacity to pay
the full amount of such underlying claim or (v) the Borrowers shall authorize
the Indemnified Person to employ separate counsel (in addition to any local
counsel) at the expense of the Borrowers. The Borrowers shall not, in connection
with any action, claim, suit, proceeding or investigation, be liable for the
fees and expenses of more than one separate firm of legal counsel for all
Indemnified Parties, except to the extent the use of one counsel to represent
all Indemnified Persons would present such

72



--------------------------------------------------------------------------------



 



counsel with an actual or potential conflict of interest, and in the event that
separate counsel is to be retained to represent one or more Indemnified Parties,
such separate counsel shall be chosen by Administrative Agent.
          (c) Each Indemnified Person agrees that, unless the Borrowers are
unable to comply with the provisions set forth in §15.5(a) above, without the
Borrowers’ prior written consent (not to be unreasonably withheld), it will not
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any claim, action, suit, proceeding or investigation in respect of
which indemnification could be sought hereunder unless such settlement,
compromise, consent or termination includes an unconditional release of the
Borrowers and the Indemnified Person from all liabilities arising out of such
claim, action, suit, proceeding or investigation.
     15.6 Survival of Covenants, Etc. All covenants, agreements, representations
and warranties made herein, in any of the other Loan Documents to which a
Borrower is a party or in any documents or other papers delivered by or on
behalf of a Borrower or any of its Subsidiaries pursuant hereto shall be deemed
to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the issuance, extension or renewal of any Letters of Credit or
Loans, as herein contemplated, and shall continue in full force and effect so
long as any Letter of Credit or Loan or any amount due under this Reimbursement
and Pledge Agreement or any of the other Loan Documents remains outstanding or
the Administrative Agent has any obligation to issue, extend or renew any Letter
of Credit or Loan , and for such further time as may be otherwise expressly
specified in this Reimbursement and Pledge Agreement. All statements contained
in any Letter of Credit Application, Compliance Certificate or Pledged
Collateral Certificate delivered to any Lender or the Administrative Agent at
any time by or on behalf of the Borrowers shall constitute representations and
warranties by the Borrowers hereunder.
     15.7 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to the Borrowers, the Administrative Agent, the Fronting Bank or the
LC Administrator, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 15.7 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be

73



--------------------------------------------------------------------------------



 



designated by such party in a notice to the Borrowers, the Administrative Agent,
the Fronting Bank and the LC Administrator.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to §2 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the LC Administrator or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses resulted solely from
the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the LC Administrator or any other Person for indirect,
special, incidental, consequently or punitive damages (as opposed to direct or
actual damages).
          (d) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrowers, the Administrative Agent, the Fronting Bank, the LC Administrator and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

74



--------------------------------------------------------------------------------



 



          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent, the Fronting Bank, the LC Administrator and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Fronting Bank, the LC Administrator and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Borrower.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
     15.8 Miscellaneous. This Reimbursement and Pledge Agreement and the Pledged
Collateral shall not be in any way affected by the extension of time or renewal
of any of the Obligations, the modification in any manner or the taking or
release in whole or in part of any security therefor or the obligations of the
Borrowers or any endorsers, sureties, guarantors or other parties or the
granting of any other indulgences to the Borrowers. No termination of this
Reimbursement and Pledge Agreement shall be effective until the Obligations of
the Borrowers secured by this Reimbursement and Pledge Agreement have been
satisfied in full.
     15.9 Successors and Assigns. This Reimbursement and Pledge Agreement shall
inure to the benefit of the Administrative Agent, the Fronting Bank, the LC
Administrator and the Lenders and its and their successors and assigns and shall
bind the Borrowers and the successors, representatives, legal representatives
and/or heirs and assigns of the Borrowers.
     15.10 Choice of Law/Binding Effect. This Reimbursement and Pledge Agreement
and the rights and obligations of the parties hereunder shall be construed and
interpreted in accordance with the laws of the State of New York, excluding the
laws applicable to conflicts or choice of law (other than Section 5-1401 of the
New York General Obligations Law). Regardless of any provision in any other
agreement, for purposes of Article 9 of the uniform commercial code as in effect
in the State of New York, New York shall be deemed to be the Administrative
Agent’s, the Fronting Bank’s, the LC Administrator’s and the Lenders’
jurisdiction.
     15.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS REIMBURSEMENT AND PLEDGE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
ANY OF THE PARTIES HERETO RELATING TO ENFORCEMENT OF THE LOAN DOCUMENTS AND
AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. Except as
prohibited by law, each of the Borrowers, the Fronting Bank, the LC
Administrator, the Lenders and the

75



--------------------------------------------------------------------------------



 



Administrative Agent hereby waives any right it may have to claim or recover in
any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Borrowers (a) certifies that no representative,
agent or attorney of any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent has represented, expressly or otherwise, that such Lender,
the Fronting Bank, the LC Administrator or the Administrative Agent would not,
in the event of litigation, seek to enforce the foregoing waivers and
(b) acknowledges that the Administrative Agent, the Fronting Bank, the LC
Administrator and the Lenders have been induced to enter into this Reimbursement
and Pledge Agreement, the other Loan Documents to which it is a party by, among
other things, the waivers and certifications contained herein.
     15.12 Delivery of Additional Documents. Each of the Borrowers agree to
execute and deliver to the Administrative Agent and/or third parties designated
by the Administrative Agent such additional documents, notices, requests and
other instruments as the Administrative Agent deems reasonably necessary or
advisable to protect the Administrative Agent’s rights under this Reimbursement
and Pledge Agreement.
     15.13 Confidentiality. Each Lender agrees to maintain and to cause its
Affiliates to maintain the confidentiality of all information provided to it by
the Borrowers or any Subsidiary of the Borrowers, or by the Administrative Agent
on behalf of the Borrowers or any Subsidiary of either of them, under this
Reimbursement and Pledge Agreement or any other Loan Document, and neither it
nor any of its Affiliates shall use any such information other than in
connection with or in enforcement of this Reimbursement and Pledge Agreement and
the other Loan Documents or in connection with other business now or hereafter
existing or contemplated directly with the Borrowers or any Subsidiary; except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by the Lender or its Affiliates or
in violation of any applicable confidentiality agreement known to the Lender, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Borrowers, provided that such source is not bound by a confidentiality
agreement with the Borrowers and/or with any restrictions on its use known to
the Lender; provided, however, that any Lender may disclose such information
(A) at the request or pursuant to any requirement of any governmental authority
to which the Lender is subject or in connection with an examination of such
Lender by any such authority; provided that the Lender makes reasonable efforts
to request confidential treatment of such information to the extent permitted by
law; (B) pursuant to subpoena or other court process; (C) as may be required (in
such Lender’s reasonable judgment) in accordance with the provisions of any
applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Administrative Agent,
any Lender or their respective Affiliates may be party; (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (F) to such Lender’s independent auditors and
other professional advisors who agree to the confidentiality provisions hereof;
and (G) to any Participant or Eligible Assignee, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of the Lenders hereunder.
     15.14 Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Reimbursement and Pledge Agreement to be given by the
Lenders may be given, and any term of this Reimbursement and Pledge Agreement,
the other Loan Documents or

76



--------------------------------------------------------------------------------



 



any other instrument related hereto or mentioned herein may be amended, and the
performance or observance by a Borrower or any of its Subsidiaries of any terms
of this Reimbursement and Pledge Agreement, the other Loan Documents or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrowers and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
          (a) without the written consent of the Borrowers and each Lender
directly affected thereby:
     (i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligations, or reduce the Letter of Credit Fee, the Commitment Fee or interest
on amounts due hereunder or under the other Loan Documents (other than interest
accruing pursuant to §2.7.5 following the effective date of any waiver by the
Required Lenders of the Default or Event of Default relating thereto);
     (ii) increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment;
     (iii) postpone or extend either Commitment Termination Date or any other
regularly scheduled dates for payments of the Loans or Reimbursement Obligations
or any Fees or other amounts payable to such Lender (it being understood that
(A) a waiver of the application of the Default Rate and (B) any vote to rescind
any exercise of remedies made pursuant to §11 of amounts owing with respect to
the Obligations shall require only the approval of the Required Lenders); and
     (iv) other than pursuant to a transaction permitted by the terms of this
Reimbursement and Pledge Agreement, release all or substantially all of the
Pledged Collateral (excluding, if a Borrower or any Subsidiary of a Borrower
becomes a debtor under the federal Bankruptcy Code, the release of “cash
collateral”, as defined in Section 363(a) of the federal Bankruptcy Code
pursuant to a cash collateral stipulation with the debtor approved by the
Required Lenders) or amend the multipliers set forth in Schedule 1.2;
          (b) without the written consent of all of the Lenders, amend or waive
this §15.14 or the definition of Required Lenders;
          (c) without the written consent of the Administrative Agent, amend or
waive §12, the amount or time of payment of any fees or expenses payable to the
Administrative Agent or any other provision applicable to the Administrative
Agent;
          (d) Without the written consent of the Fronting Bank and the LC
Administrator, the rights or duties of the Fronting Bank and the LC
Administrator under this Reimbursement and Pledge Agreement or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
it.

77



--------------------------------------------------------------------------------



 



No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrowers shall entitle the Borrowers to other or further
notice or demand in similar or other circumstances. The Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Delinquent Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     15.15 Agent for Service. The Borrowers have irrevocably designated,
appointed, and empowered CT Corporation System, with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011 as its designee, appointee
and agent to receive and accept for and on its behalf, service of any and all
legal process, summons, notices and documents which may be served in any action,
suit or proceedings brought against the Borrowers in any United States or State
of New York court. If for any reason such designee, appointee and agent
hereunder shall cease to be available to act as such, the Borrowers agree to
designate a new designee, appointee and agent in the Borough of Manhattan, The
City of New York on the terms and for the purposes of this §15.15 satisfactory
to the Administrative Agent. Each Borrower further hereby irrevocably consents
and agrees to the service of any and all legal process, summons, notices and
documents in any action, suit or proceeding against each Borrower by serving a
copy thereof upon the relevant agent for service of process referred to in this
§15.15 (whether or not the appointment of such agent shall for any reason prove
to be ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified air mail, postage prepaid, to
such Borrower at its address specified in §15.7 hereof. Each Borrower agrees
that the failure of any such designee, appointee and agent to give any notice of
such service to it shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.
Nothing herein shall in any way be deemed to limit the ability of the Lenders or
the Administrative Agent to serve any such legal process, summons, notices and
documents in any other manner permitted by applicable law or to obtain
jurisdiction over the Borrowers or bring actions, suits or proceedings against
the Borrowers in such other jurisdictions, and in such manner, as may be
permitted by applicable law. Each of the Borrowers, the Administrative Agent and
the Lenders irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with this Reimbursement and Pledge Agreement or any
other Loan Document brought in the United States Federal courts located in the
Borough of Manhattan, The City of New York or the courts of the State of New
York and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The
Borrowers, the Administrative Agent and the Lenders each waive personal service
of any summons, complaint or other process and irrevocably consent to the
service of process by registered mail, postage prepaid, or by any other means
permitted by New York or federal law.
     15.16 Conversion. If, for the purpose of obtaining judgment in any court or
obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this

78



--------------------------------------------------------------------------------



 



Reimbursement and Pledge Agreement in Dollars into any other currency
(hereinafter in this §15.16 called the “second currency”), then the conversion
shall be made at the rate of exchange used by the Administrative Agent
prevailing on the Business Day preceding the day on which the judgment is given
or (as the case may be) the order is made. In the event that there is a
difference between the rate of exchange on the basis of which the amount of such
judgment or order is determined and the rate of exchange prevailing on the date
of payment, then the rate of exchange prevailing on the date of payment shall
govern the amount owing hereafter, and each Borrower agrees to pay such amount
as may be necessary to ensure that the amount paid on such date in the second
currency is the amount in such second currency which, when converted at the rate
of exchange for buying Dollars with the second currency prevailing on the date
of payment, is the amount which was due under this Reimbursement and Pledge
Agreement in Dollars before such judgment was obtained or made. Any amount due
from a Borrower to the Administrative Agent and/or the Lenders under the second
sentence of this §15.16 will be due as a separate debt of such Borrower to the
Administrative Agent and/or the Lenders, shall constitute an Obligation
hereunder and shall not be affected by judgment or order being obtained for any
other sum due under or in respect of this Reimbursement and Pledge Agreement.
The covenants contained in this §15.16 shall survive the payment in full of all
of the other Obligations of the Borrowers under this Reimbursement and Pledge
Agreement.
     15.17 Counterparts. This Reimbursement and Pledge Agreement and any
amendment hereof may be executed in several counterparts and by each party on a
separate counterpart, each of which when executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery by
facsimile by any of the parties hereto of an executed counterpart hereof or of
any amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
     15.18 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     15.19 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Reimbursement and Pledge Agreement and those of any other Loan Document,
the provisions of this Reimbursement and Pledge Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the

79



--------------------------------------------------------------------------------



 



Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Reimbursement and Pledge Agreement.
     15.20 Severability. If any provision of this Reimbursement and Pledge
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Reimbursement and Pledge Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     15.21 Tax Forms. (a) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrowers pursuant to this Reimbursement and Pledge
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrowers pursuant to this
Reimbursement and Pledge Agreement) or such other evidence satisfactory to the
Company and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrowers and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrowers pursuant to this Reimbursement and
Pledge Agreement, (B) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its lending office) to avoid any
requirement of applicable laws that any Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
          (b) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not

80



--------------------------------------------------------------------------------



 



subject to United States withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Lender is not acting for its own account with respect to a portion of any
such sums payable to such Lender.
     15.22 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

81



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amended and
Restated Letter of Credit Reimbursement and Pledge Agreement as of the date
first set forth above.

                  MONTPELIER REINSURANCE LTD.
 
           
 
  By:   /s/   Neil McCanachie          
 
  Name:   Neil McCanachie
 
       
 
  Title:   Treasurer and Chief Accounting Officer          
 
                MONTPELIER RE HOLDINGS LTD.
 
           
 
  By:   /s/   Neil McCanachie          
 
  Name:   Neil McCanachie
 
       
 
  Title:   Treasurer and Chief Accounting Officer          

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., individually as Administrative Agent,
Fronting Bank, LC Administrator and Lender
 
           
 
  By:   /s/   Timothy Cassidy          
 
  Name:   Timothy Cassidy
 
       
 
  Title:   Vice President          

S-2



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK
 
           
 
  By:   /s/   Lizanne T. Eberle          
 
  Name:       Lizanne T. Eberle
 
           
 
  Title:       Vice President          

S-3



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.
 
           
 
  By:   /s/   Helen L. Newcomb          
 
  Name:       Helen L. Newcomb
 
           
 
  Title:       Vice President
 
           

S-4



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC
 
           
 
  By:       /s/ Richard Abbey          
 
  Name:       Richard Abbey          
 
  Title:       Director          

S-5



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS
CAYMAN ISLANDS BRANCH
 
           
 
  By:       /s/ Jay Chall          
 
  Name:       Jay Chall          
 
  Title:       Director          
 
           
 
  By:       /s/ Karin Blasetti          
 
  Name:       Karin Blasetti          
 
  Title:       Associate          

S-6



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION
 
           
 
  By:       /s/ Daniel Serrad          
 
  Name:       Daniel Serrad          
 
  Title:       Senior Vice President          

S-7



--------------------------------------------------------------------------------



 



                  ING BANK N.V., LONDON BRANCH
 
           
 
  By:       /s/ N.J. Marchant          
 
  Name:       N.J. Marchant          
 
  Title:       Director          
 
           
 
  By:       /s/ M.E.R. Sharman          
 
  Name:       M.E.R. Sharman          
 
  Title:       Managing Director          

S-8



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF SCOTLAND PLC
 
           
 
  By:       /s/ Gail Boulton          
 
  Name:       Gail Boulton          
 
  Title:       Relationship Director          

S-9



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:       /s/ Joan Anderson          
 
  Name:       Joan Anderson          
 
  Title:       Director          

S-10



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF AUTHORIZED PERSONS
(Customer — Oral and Written Instructions)
     The undersigned hereby certifies that he/she is the duly elected and acting
                                        of                                   
                           (the “Customer”), and further certifies that the
following officers or employees of the Customer have been duly authorized in
conformity with the Customer’s Articles of Incorporation and By-Laws to deliver
oral and Written Instructions to The Bank of New York (“BNY”) pursuant to the
Second Amended and Restated Control Agreement among the Customer, Bank of
America, N.A., as Agent and BNY, dated as of May 27, 2004, and that the
signatures appearing opposite their names are true and correct:

           
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature
 
         
Name
  Title   Signature

     This certificate supersedes any certificate of authorized individuals you
may currently have on file.

     
[corporate seal]
   
 
   
 
   
 
  Title:
 
   
 
  Date:

 



--------------------------------------------------------------------------------



 



EXHIBIT B
To Second Amended and Restated Control Agreement Among
Bank of America, n.a., as Agent,
Montpelier Reinsurance Ltd. and the Bank of New York
[Letterhead of Bank of America, N.A.]
[Date]
The Bank of New York
One Wall Street
New York, New York 10286
Attention:
NOTICE OF EXCLUSIVE CONTROL
We hereby instruct you pursuant to the terms of that certain Second Amended and
Restated Control Agreement, dated as of May 27, 2004 (as from time to time
amended and supplemented, the “Control Agreement”), among the undersigned,
Montpelier Reinsurance Ltd. and you, as Custodian, that you (i) shall not follow
any entitlement orders of the Customer with respect to the Securities Account or
the Collateral from time to time credited thereto held by you for the Customer,
and (ii) unless and until otherwise expressly instructed by the undersigned,
shall exclusively follow the entitlement orders of the undersigned with respect
to such Securities Account and Collateral Terms used but not defined herein
shall have the meanings assigned to such terms in the Control Agreement.

          Very truly yours,    
 
        BANK OF AMERICA, N.A., AS AGENT    
 
       
By:
       
 
 
 
   
 
  Authorized Signatory    
 
       
cc:
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
THE BANK OF NEW YORK
ON-LINE COMMUNICATIONS SYSTEM (THE “SYSTEM”)
TERMS AND CONDITIONS
     1. License; Use. (a) This Exhibit C shall govern Customer’s use of the
System and any computer software provided by BNY to Customer in connection
herewith (collectively, the “Software”). In the event of any conflict between
the terms of this Exhibit C and the main body of this Agreement with respect to
Customer’s use of the System, the terms of this Exhibit C shall control.
     (b) Upon delivery to Customer of Software and/or System access codes,
Custodian grants to Customer a personal, nontransferable and nonexclusive
license to use the Software and the System solely for the purpose of
transmitting Written Instructions, receiving reports, making inquiries or
otherwise communicating with Custodian in connection with the Account(s).
Customer shall use the Software and the System solely for its own internal and
proper business purposes and not in the operation of a service bureau. Except as
set forth herein, no license or right of any kind is granted to Customer with
respect to the Software or the System. Customer acknowledges that Custodian and
its suppliers retain and have title and exclusive proprietary rights to the
Software and the System, including any trade secrets or other ideas, concepts,
know-how, methodologies, or information incorporated therein and the exclusive
rights to any copyrights, trademarks and patents (including registrations and
applications for registration of either), or other statutory or legal
protections available in respect thereof. Customer further acknowledges that all
or a part of the Software or the System may be copyrighted or trademarked (or a
registration or claim made therefor) by Custodian or its suppliers. Customer
shall not take any action with respect to the Software or the System
inconsistent with the foregoing acknowledgments, nor shall Customer attempt to
decompile, reverse engineer or modify the Software. Customer may not copy, sell,
lease or provide, directly or indirectly, any of the Software or any portion
thereof to any other person or entity without Custodian’s prior written consent.
Customer may not remove any statutory copyright notice or other notice included
in the Software or on any media containing the Software. Customer shall
reproduce any such notice on any reproduction of the Software and shall add any
statutory copyright notice or other notice to the Software or media upon
Custodian’s request.
     (c) If Customer subscribes to any database service provided by Custodian in
connection with its use of the System, delivery of such database to Customer
shall constitute the granting by Custodian to Customer of a non-exclusive,
non-transferable license to use such database for so long as this Exhibit C is
in effect. It is understood and agreed that any database supplied by Custodian
is derived from sources which Custodian believes to be reliable but Custodian
does not, and cannot for the fees charged, guarantee or warrant that the data is
correct, complete or current. All such databases are provided as an
accommodation by Custodian to its customers and are compiled without any
independent investigation by Custodian. However, Custodian will endeavor to
update and revise each database on a periodic basis as Custodian, in its
discretion, deems necessary and appropriate. Customer also agrees that Customer
will

 



--------------------------------------------------------------------------------



 



promptly install all updates and revisions to each database which Custodian
provides and that Custodian cannot bear any responsibility whatsoever for
Customer’s failure to do so. CUSTODIAN IS NOT RESPONSIBLE FOR ANY RESULTS
OBTAINED BY CUSTOMER FROM USE OF DATABASE SERVICES PROVIDED BY CUSTODIAN.
     2. Equipment. Customer shall obtain and maintain at its own cost and
expense all equipment and services, including but not limited to communications
services, necessary for it to utilize the Software and obtain access to the
System, and Custodian shall not be responsible for the reliability or
availability of any such equipment or services.
     3. Proprietary Information. The Software, any data base and any proprietary
data, processes, information and documentation made available to Customer (other
than which are or become part of the public domain or are legally required to be
made available to the public) (collectively, the “Information”), are the
exclusive and confidential property of Custodian or its suppliers. However, for
the avoidance of doubt, reports generated by Customer containing information
relating to the Account(s) are not deemed to be within the meaning of the term
“Information”. Customer shall keep the Information confidential by using the
same care and discretion that Customer uses with respect to its own confidential
property and trade secrets, but not less than reasonable care. Upon termination
of the Agreement or the licenses granted herein for any reason, Customer shall
return to Custodian any and all copies of the Information which are in its
possession or under its control. The provisions of this Section 3 shall not
affect the copyright status of any of the Information which may be copyrighted
and shall apply to all information whether or not copyrighted.
     4. Modifications. Custodian reserves the right to modify the Software from
time to time and Customer shall install new releases of the Software as
Custodian may direct. Customer agrees not to modify or attempt to modify the
Software without Custodian’s prior written consent. Customer acknowledges that
any modifications to the Software, whether by Customer or Custodian and whether
with or without Custodian’s consent, shall become the property of Custodian.
     5. NO REPRESENTATIONS OR WARRANTIES. CUSTODIAN AND ITS MANUFACTURERS AND
SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE SOFTWARE,
THE SYSTEM, ANY SERVICES OR ANY DATABASE, EXPRESS OR IMPLIED, IN FACT OR IN LAW,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. CUSTOMER ACKNOWLEDGES THAT THE SOFTWARE, THE SYSTEM, ANY
SERVICES AND ANY DATABASE ARE PROVIDED “AS IS.” TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE LIABLE FOR ANY
DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL, WHICH CUSTOMER MAY
INCUR IN CONNECTION WITH THE SOFTWARE, SERVICES OR ANY DATABASE, EVEN IF
CUSTODIAN OR SUCH SUPPLIER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE LIABLE FOR ACTS OF GOD, MACHINE
OR COMPUTER BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF
COMMUNICATION

 



--------------------------------------------------------------------------------



 



FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND
THEIR REASONABLE CONTROL.
     6. Security; Reliance; Unauthorized Use. Custodian will establish security
procedures to be followed in connection with the System. Customer understands
and agrees that the security procedures are intended to determine whether
instructions received by Custodian through the System are authorized but are not
(unless otherwise specified in writing) intended to detect any errors contained
in such instructions. Customer will cause all persons utilizing the Software and
the System to treat all applicable user and authorization codes, passwords and
authentication keys with the highest degree of care and confidentiality.
Custodian is hereby irrevocably authorized to comply with and rely upon on
Written Instructions, whether or not authorized, received by it through the
System in accordance with the security procedures. Customer acknowledges that it
is its sole responsibility to assure that only Authorized Persons use the System
and that to the fullest extent permitted by applicable law Custodian shall not
be responsible nor liable for any unauthorized use thereof or for any losses
sustained by Customer arising from or in connection with the use of the System
or Custodian’s reliance upon and compliance with Written Instructions received
through the System.
     7. Stern Acknowledgments. Custodian shall acknowledge through the System
its receipt of each transmission communicated through the System, and in the
absence of such acknowledgment Custodian shall not be liable for any failure to
act in accordance with such transmission and Customer may not claim that such
transmission was received by Custodian.
     8. EXPORT RESTRICTIONS. EXPORT OF THE SOFTWARE IS PROHIBITED BY UNITED
STATES LAW. CUSTOMER MAY NOT UNDER ANY CIRCUMSTANCES RESELL, DIVERT, TRANSFER,
TRANSSHIP OR OTHERWISE DISPOSE OF THE SOFTWARE (IN ANY FORM) IN OR TO ANY OTHER
COUNTRY. IF CUSTODIAN DELIVERED THE SOFTWARE TO CUSTOMER OUTSIDE OF THE UNITED
STATES, THE SOFTWARE WAS EXPORTED FROM THE UNITED STATES IN ACCORDANCE WITH THE
EXPORT ADMINISTRATION REGULATIONS. DIVERSION CONTRARY TO U.S. LAW IS PROHIBITED.
Customer hereby authorizes Custodian to report its name and address to
government agencies to which Custodian is required to provide such information
by law.
     9. Encryption. Customer acknowledges and agrees that encryption may not be
available for every communication through the System, or for all data. Customer
agrees that Custodian may deactivate any encryption features at any time,
without notice or liability to Customer, for the purpose of maintaining,
repairing or troubleshooting the System or the Software.
     10. On-Line Inquiry and Modification of Records. In connection with
Customer’s use of the System, Custodian may, at Customer’s request, permit
Customer to enter data directly into a Custodian database for the purpose of
modifying certain information maintained by Custodian’s systems, including, but
not limited to, change of address information. To the extent that Customer is
granted such access, Customer agrees to indemnify and hold Custodian harmless
from all loss, liability, cost, damage and expense (including attorney’s fees
and expenses) to which Custodian may be subjected or which may be incurred in
connection with

 



--------------------------------------------------------------------------------



 



any claim which may arise out of or as a result of changes to Custodian database
records initiated by Customer.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.  
Assignor:                                                                      
  2.  
Assignee:                                                                      [and
is an Affiliate/Approved Fund of [identify Lender]]   3.  
Borrower(s):                                                                      
  4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement   5.   Credit Agreement: Second Amended and Restated
Letter of Credit Reimbursement and Pledge Agreement, dated as of August 4, 2005,
among Montpelier Reinsurance Ltd., Montpelier Re Holdings Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.



 



--------------------------------------------------------------------------------



 



6.   Assigned Interest :

                                      Aggregate                     Amount of  
Amount of   Percentage             Commitment   Commitment   Assigned of   CUSIP
    Facility Assigned   for all Lenders*   Assigned*   Commitment1   Number    
Tranche A Commitment
    $       $     %            
 
                               
Tranche B Commitment
    $       $     %            
 
                               

[7. Trade Date:                                         ]2
Effective Date:                                         , 20___[TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.   3   The Effective Date will be subject to the provisions of
Section 13.2 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          [Consented to and]4 Accepted:    
 
        BANK OF AMERICA, N.A., as      Administrative Agent and Fronting Bank  
 
 
       
By:
       
 
       
 
  Title:    
 
        [Consented to:]5     MONTPELIER REINSURANCE LTD.    
 
       
By:
       
 
       
 
  Title:    

 

4   To be added only if the consent of the Administrative Agent and the Issuing
Bank is required by the terms of the Credit Agreement.   5   To be added only if
the consent of Mont Re is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                                        ]6
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) under current law, no tax is required to be
withheld by the Borrowers with respect to any payments (including fees) to be
made to Assignee under the Credit Agreement or any other Credit Document, and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of either Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by either Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the
 

    6Describe Credit Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



     obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LOAN NOTICE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Letter of
Credit Reimbursement and Pledge Agreement, dated as of August 4, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement” the terms defined therein being used herein as
therein defined), among Montpelier Reinsurance Ltd., Montpelier Re Holdings Ltd.
(the “Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Issuing Bank.
     The Parent hereby requests, on behalf of itself (select one):

o          A Borrowing of Loans   o          A conversion or continuation of
Loans

1.   On                                                              (a Business
Day).   2.   In the amount of
                                                            .   3.   Comprised
of                                                             .
                              [Type of Loan requested]   4.   For Eurocurrency
Rate Loans: with an Interest Period of ___months.

              MONTPELIER RE HOLDINGS LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
                    , __, 200_
Bank of America, N.A.
[insert Agency address]
     Re: Montpelier Reinsurance Ltd. and Montpelier Re Holdings Ltd.
     Reference is made to the Second Amended and Restated Reimbursement and
Pledge Agreement, dated as of August 4, 2005 (the “Reimbursement and Pledge
Agreement”), by and among Montpelier Reinsurance Ltd., a company organized under
the laws of Bermuda (“Mont Re”), Montpelier Re Holdings Ltd. (the “Parent”), the
lenders party thereto (the “Lenders”) and Bank of America, N.A. as
administrative agent for the lenders (the “Administrative Agent”). Capitalized
terms used herein without definition shall have the respective meanings assigned
to such terms in the Reimbursement and Pledge Agreement.
     This Compliance Certificate is being furnished to the Administrative Agent
pursuant to Section 6.4(d) of the Reimbursement and Pledge Agreement. The
undersigned officer of Parent hereby certifies to you as follows: (a) the
information furnished in the calculations attached hereto was true and correct
as of the last day of the fiscal period ended ___and (b) as of the date of this
certificate, there exists no Event of Default under any of the Loan Documents.
     IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.

              MONTPELIER RE HOLDINGS LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Compliance Certificate Worksheet
for
MONTPELIER RE HOLDINGS LTD.
                     __, 200_

         
1.
  Section 8.1 – Leveraged Ratio    
A.
  Consolidated Debt of the Parent and its Subsidiaries   $  
 
       
B.
  Hedging Obligations   $  
 
       
C.
  Consolidated Debt (Item A minus Item B)   $  
 
       
D.
  Consolidated Net Worth   $  
 
       
E.
  Item C plus Item D   $  
 
       
F.
  Ratio of Item C to Item E     %
 
       

Item 1 is not permitted to exceed 30%.

2.   Section 8.2 – A.M. Best Rating

A.M. Best Rating of Mont Re
  ___________

A.M. Best Rating is not permitted to fall below the rating of “B++”.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PLEDGED COLLATERAL CERTIFICATE
                    , __, 200_
Bank
[insert Agency address]
     Re: Montpelier Reinsurance Ltd.
     Reference is made to the Second Amended and Restated Reimbursement and
Pledge Agreement, dated as of August 4, 2005 (the “Reimbursement and Pledge
Agreement”), by and among Montpelier Reinsurance Ltd., a company organized under
the laws of Bermuda (“Mont Re”), Montpelier Re Holdings Ltd., the lenders party
thereto (the “Lenders”) and Bank of America, N.A., as administrative agent for
the Lenders (the “Administrative Agent”). Capitalized terms used herein without
definition shall have the respective meanings assigned to such terms in the
Reimbursement and Pledge Agreement.
     This Pledged Collateral Certificate is being furnished to the
Administrative Agent pursuant to Section 6.4(e) of the Reimbursement and Pledge
Agreement. The undersigned officer of Mont Re hereby certifies to you as
follows: (a) the information furnished in the calculations attached hereto was
true and correct as of the last Business Day of the month ended immediately
preceding the date of this certificate and (b) as of the date of this
certificate, there exists no Event of Default under any of the Loan Documents.
     IN WITNESS WHEREOF, the undersigned officer has executed this Pledged
Collateral Certificate as of the date first written above.

              MONTPELIER REINSURANCE LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SEVERAL LETTER OF CREDIT
Date:_______________
[IRREVOCABLE DOCUMENTARY CREDIT NO.__________________]
[Beneficiary]
[Address]
Ladies and Gentlemen:
     We, the issuing banks listed below (hereinafter referred to individually as
a “Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”),
hereby establish in your favor for the account of Montpelier Reinsurance Ltd.
this clean Irrevocable Letter of Credit No.                      in the amount
up to but not exceeding the Letter of Credit Commitment (as defined below).
     This Letter of Credit is not subject to any condition or qualifications not
set forth herein.
     The maximum liability of each Letter of Credit Bank with respect to any
demand for payment made hereunder shall be its Commitment Share of the amount of
such demand for payment, as follows:

                  MAXIMUM SHARE OF     COMMITMENT   LETTER OF CREDIT LETTER OF
CREDIT BANK   SHARE   COMMITMENT
[Lender]
                      %   U.S.$
[Lender]
                      %   U.S.$
[Lender]
                      %   U.S.$
          TOTAL
  100%   U.S.$

     The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.

 



--------------------------------------------------------------------------------



 



          Each drawing honored by the Letter of Credit Banks shall reduce the
Letter of Credit Amount pro tanto.
     Subject to the further provisions of this Letter of Credit, demands for
payment may be made by you on or prior to the Expiration Date (as defined below)
from time to time hereunder by presentation to Bank of America, N.A., as agent
(in such capacity, the “Letter of Credit Agent”) of a draft signed by a person
purporting to be your authorized officer. Such draft may be in the form of a
writing or in the form of a telex or other writing transmitted by any
telecommunication facility (in which case a signed copy shall thereafter be
promptly sent to the Letter of Credit Agent). Such draft shall be dated the date
of presentation and shall be presented at the Letter of Credit Agent’s office
located at One Fleet Way, Scranton, PA 18507, or via facsimile in accordance
herewith.
     We the Letter of Credit Banks listed herein hereby agree that all demands
for payment hereunder made in compliance with the terms of this Letter of Credit
will be duly honored by us upon delivery of the draft as specified above and if
presented at the Letter of Credit Agent’s aforesaid office on or before the
Expiration Date hereof. Demand for payment may be made by you under this Letter
of Credit at any time during the Letter of Credit Agent’s business hours at its
aforesaid address at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith on a Business Day (as hereinafter defined). Each drawing
under this Letter of Credit shall be remitted to you in accordance with your
instructions. The obligation of the Letter of Credit Banks to honor demands for
payment is not contingent upon reimbursement with respect thereto.
     As used in this Letter of Credit:
     (a) “Business Day” means any day other than a Saturday, a Sunday and any
day on which banking institutions in Chicago, Illinois are authorized by law to
close.
     (b) “Letter of Credit Commitment” means
$                                        .
     Only you may make a drawing under this Letter of Credit. Upon payment to
you of its Commitment Share of the Letter of Credit Commitment specified in a
demand presented hereunder, a Letter of Credit Bank shall be fully discharged of
its obligation under this Letter of Credit to the extent of its Commitment Share
of such demand and such Letter of Credit Bank shall not thereafter be obligated
to make any further payments under this Letter of Credit in respect of such
demand.
     The term “you” as used herein includes any successor to you by operation of
law. If a court of law appoints a successor in interest to you, then the term
“you” includes, and, if the Letter of Credit Agent has written notice thereof,
is limited to, the court-appointed domiciliary receiver (including conservator,
rehabilitator or liquidator).
     This Letter of Credit shall expire on the earlier of (i) 5:00 p.m. (Chicago
time) on                     , 200___ (or if such day shall not be a Business
Day, the preceding Business Day)[;

 



--------------------------------------------------------------------------------



 



provided, however, that such date (or any extended date) shall be extended for
one year unless at least 30 days prior to such date (or such extended date) the
Letter of Credit Agent has given you prior written notice of such expiration at
your address above or at such address as you may have provided us with prior
notice thereof] (such date, as so extended, shall be called the “Expiration
Date”). No drawing may be made by you after the Expiration Date. Provided that
we are not in default with respect to our obligations under this Letter of
Credit, you shall surrender this Letter of Credit to the Letter of Credit Agent
promptly following our request therefor on or after the Expiration Date.
     This Letter of Credit is not assignable or transferable. This Letter of
Credit is subject to and governed by the law(s) of the State of New York, and
the International Standby Practices 98 (ISP98) (International Chamber of
Commerce Publication No. 590), except that, if the Letter of Credit Agent is
closed for reasons described in Article 3.14, thereof, the Letter of Credit
Agent hereby agrees to effect payment, if this Letter of Credit is drawn against
otherwise in compliance with the terms and conditions hereof, within thirty
(30) days after the resumption of business. In the event of any conflict, the
laws of the State of New York will control.
     All drafts presented to us in connection with any demand for payment
hereunder, as well as all notices and other communications to us in respect of
this Letter of Credit, shall be in writing and addressed and presented to the
Letter of Credit Agent at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith (570) 330- 4187, Attention: Letter of Credit Department, and
shall make specific reference to the Letter of Credit Agent’s Letter of Credit
number for this Letter of Credit. Such documents, notices and other
communications shall be personally delivered to the Letter of Credit Agent, or
may be sent to us by facsimile transmission, promptly confirmed by delivery of
the written document, notice or other communication, as the case may be, at
(570) 330- 4187.
     This Letter of Credit may be amended to delete a Letter of Credit Bank or
add a Letter of Credit Bank, or change Commitment Shares, provided that such
amendment does not decrease the Letter of Credit Commitment, and need only be
signed by the Letter of Credit Agent so long as any Letter of Credit Bank added
shall be approved by the Securities Valuation Office of the National Association
of Insurance Commissioners and shall have a rating of “A3” or better from
Moody’s and/or “A” or better from Standard and Poor’s, and/or “A-” or better
from Fitch.

 



--------------------------------------------------------------------------------



 



     If you require any assistance or have any questions regarding this
transaction, please call (570) 330-4214.

                  Very truly yours,
 
                BANK OF AMERICA, NATIONAL ASSOCIATION,
Letter of Credit Agent
 
           
 
  By:                       Name:    
 
                Title:    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECOND AMENDED AND RESTATED CONTROL AGREEMENT
     This Second Amended and Restated Control Agreement is dated as of May 27,
2004, among Montpelier Reinsurance Ltd. (the “Customer”), Bank of America, N.A.,
as Administrative Agent (the “Agent”) for itself and the other lending
institutions party to the Amended and Restated Letter of Credit Reimbursement
and Pledge Agreement dated as of May 27, 2004 (as amended, supplemented and
restated from time to time, the “Amended Letter of Credit Agreement”), and The
Bank of New York (the “Custodian”).
WITNESSETH:
     WHEREAS, pursuant to a Global Custody Agreement between Custodian and the
Customer (the “Custodian Agreement”), Custodian acts as custodian for the
Customer’s assets;
     WHEREAS, the Customer, the Custodian and Fleet National Bank (“Fleet”) as
administration agent (the “Existing Agent”) are parties to that certain Letter
of Credit Reimbursement and Pledge Agreement dated as of June 20, 2003, (the
“Existing Letter of Credit Agreement”);
     WHEREAS, in connection with the Existing Letter of Credit Agreement, the
Customer, the Custodian and the Existing Agent are parties to an Amended and
Restated Control Agreement, dated as of June 20, 2003 (the “Existing Control
Agreement”);
     WHEREAS, the Agent, various lending institutions and the Customer have
agreed to amend and restate the Existing Letter of Credit Agreement, it being
the intention of the Customer and the Agent that the Amended Letter of Credit
Agreement shall not effect the novation of the obligations of the Customer under
the Existing Letter of Credit Agreement, including, without limitation, the
pledge of the Collateral Accounts (as defined below);
     WHEREAS, in connection therewith as of May 27, 2004 the Agent has replaced
the Existing Agent as the “Agent” under the Existing Control Agreement and the
parties hereto wish to amend and restate the Existing Control Agreement as set
forth herein;
     WHEREAS, pursuant to the terms of the Amended Letter of Credit Agreement,
the Customer will from time to time pledge certain assets specified by the
Customer and identified to Custodian as Collateral (as defined below) to secure
the Customer’s obligations under the Amended Letter of Credit Agreement; and
     WHEREAS, the Agent, the Customer and Custodian are entering into this
Agreement to continue to provide for the control of the Collateral and the
Collateral Accounts (as defined below);
     NOW THEREFORE, in consideration of the mutual promises set forth hereafter,
the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Whenever used in this Agreement, the following words shall have the
meanings set forth below:
     1. “Authorized Person” shall be any person, whether or not an officer or
employee of the Agent or the Customer, duly authorized by the Agent or the
Customer, respectively, to give Written Instructions on behalf of the Agent or
the Customer, respectively, such persons to be designated in a Certificate of
Authorized Persons, in the form attached hereto as Exhibit A, which contains a
specimen signature of such person.
     2. “Collateral” shall have the meaning set forth in Article II, paragraph
l.
     3. “Collateral Accounts” shall mean the Securities Account and the Deposit
Account described in Article II, paragraph 1 hereof.
     4. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company and any other clearing corporation
within the meaning of Section 8-102 of the UCC or otherwise authorized to act as
a securities depository or clearing agency, and their respective successors and
nominees.
     5. “Federal Agencies” shall mean any of the following agencies of the
federal government of the United States: (a) Government National Mortgage
Association; (b) the Export-Import Bank of the United States; (c) the Farmers
Home Administration, an agency of the United States Department of Agriculture;
(d) the United States General Services Administration; (e) the United States
Maritime Administration; (f) the United States Small Business Administration;
(g) the Commodity Credit Corporation; (h) the Rural Electrification
Administration; (i) the Rural Telephone Bank; (j) Washington Metropolitan Area
Transit Authority; (k) Federal Home Loan Mortgage Corporation; (1) Federal
National Mortgage Association; (m) Federal Housing Finance Board; (n) Federal
Home Loan Bank; and (o) such other federal agencies as are reasonably acceptable
to the Agent.
     6. “Identified Securities” shall have the meaning set forth in Article V,
paragraph 3.
     7. “Notice of Exclusive Control” shall mean a written notice, in the form
attached hereto as Exhibit B, given by the Agent to the Custodian that the Agent
is exercising sole and exclusive control of the Securities Account and the
Collateral credited thereto.
     8. “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York.
     9. “Written Instructions” shall mean written communications delivered to
the Custodian via S.W.I.F.T., tested telex, letter, facsimile transmission, or
other method or system specified by the Custodian as available for use in
connection with this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     The terms “bank”, “deposit account”, “entitlement holder”, “entitlement
order”, “financial asset”, “investment property”, “proceeds”, “security”,
“security entitlement” and “securities intermediary” shall have the meanings set
forth in Articles 8 and 9 of the UCC.
ARTICLE II
COLLATERAL ACCOUNTS
     1. Collateral Accounts. The Customer, from time to time, shall provide
Written Instructions to Custodian to segregate certain cash, U.S. Government
securities, securities issued by Federal Agencies or other securities acceptable
to the Agent and the proceeds of any of the foregoing (the “Collateral”) for the
benefit of the Agent. Such Collateral (other than cash Collateral) shall be
identified and segregated in a separate account on Custodian’s books and records
under the name “Montpelier FBO Fleet Securities A/C,” account number 251471 (the
“Securities Account”). Custodian shall hold such Collateral as financial assets.
Custodian shall identify and segregate in a separate deposit account (as defined
in Section 9-102 of the UCC) any cash Collateral and hold it under the name
“Montpelier FBO Fleet Cash Dep. A/C,” account number 251473 (the “Deposit
Account” and, together with the Securities Account, the “Collateral Accounts”).
Custodian shall have no responsibility for determining the adequacy of any
Collateral required hereunder or under the Amended Letter of Credit Agreement,
nor will it assume responsibility for any calculations related to any Collateral
requirements under the Amended Letter of Credit Agreement.
     2. Status of the Custodian. Custodian agrees that it is acting as a
securities intermediary, as defined in Section 8-102 of the UCC with respect to
the Collateral in the Securities Account, except Identified Securities.
Custodian agrees, with respect to the Deposit Account, that it is acting as a
“bank” as such term is used in Section 9-102(a)(8) of the UCC. The parties
hereto agree that (i) the Deposit Account constitutes a “deposit account” within
the meaning of Article 9 of the UCC, (ii) the Securities Account constitutes a
“securities account” within the meaning of Article 8 of the UCC, and (iii) all
Collateral other than cash now or hereafter held, credited or carried by, in or
to the credit of Securities Account shall be treated as “financial assets”
within the meaning of Article 8 of the UCC.
ARTICLE III
ACCOUNT CONTROL
     1. Security Interest. This Agreement is intended by the Agent and the
Customer to grant “control” of the Collateral Accounts and the Collateral to the
Agent for purposes of perfection of the Agent’s security interest in such
Collateral pursuant to Article 8 and Article 9 of the UCC, and Custodian hereby
acknowledges that it has been advised of the Customer’s grant to the Agent of a
security interest in the Collateral Accounts and the Collateral. Notwithstanding
the foregoing, Custodian makes no representation or warranty with respect to the
creation or enforceability of any security interest in the Collateral Accounts.
The Agent and the Customer each agree to provide Custodian with a Certificate of
Authorized Persons in the form of Exhibit A attached hereto (as may be amended
from time to time).
     2. Control of the Securities Account.

- 3 -



--------------------------------------------------------------------------------



 



     (a) The Custodian shall comply with the entitlement orders originated by
the Agent with respect to the Securities Account and the Collateral therein
without further consent of the Customer or any other person or entity. In
addition, unless and until Custodian receives a Notice of Exclusive Control or
if all previous Notices of Exclusive Control have been revoked or rescinded in
writing by the Agent, Custodian shall comply with entitlement orders from the
Customer and take actions with respect to the Securities Account and the
Collateral therein upon the instructions of the Customer; provided, however,
that Custodian shall not comply with entitlement orders or instructions from the
Customer directing Custodian to make free deliveries to the Customer or
withdrawals from the Securities Account or deliver any financial assets to the
Customer without the prior written consent of the Agent. Custodian shall have no
responsibility or liability to the Agent or the Customer for actions taken in
accordance with the instructions set forth in this paragraph, except for
Custodian’s bad faith, negligence or willful misconduct in carrying out (or
failing to carry out) such instructions. Notwithstanding the foregoing, the
Agent shall not withhold any instructions requested by the Customer pursuant to
and in accordance with Section 4.7 of the Amended Letter of Credit Agreement.
     (b) Upon receipt by Custodian of a Notice of Exclusive Control, Custodian
shall thereafter follow only the instructions of the Agent with respect to the
Securities Account and shall comply with any entitlement order received from the
Agent, without further consent of the Customer or any other person, and
Custodian will not comply with entitlement orders or instructions concerning the
Collateral originated by the Customer.
     (c) The Agent represents and warrants to, and agrees with, the Customer
that the Agent will only issue to Custodian a Notice of Exclusive Control if an
“Event of Default” has occurred under and as defined in the Amended Letter of
Credit Agreement which entitles Agent to exercise its rights as a secured party
with respect to the Collateral in the Securities Account.
     3. Control by the Agent of the Deposit Account. From and after the date
hereof, until termination of this Agreement, (i) Custodian shall take actions
with respect to the Collateral in the Deposit Account solely upon the
instructions of the Agent, without further consent of the Customer, (ii) unless
otherwise instructed by the Agent, Custodian will not permit the Customer or any
other person or entity to withdraw funds from the Deposit Account and (iii) the
Customer acknowledges that it has no right to make withdrawals or direct
transfers from the Deposit Account by direct instruction to Custodian, but that
such withdrawals or transfers shall be effected only by instructions from Agent
to Custodian, the Agent agreeing to give such instructions to Custodian from
time to time in accordance with Section 4.2 of the Amended Letter of Credit
Agreement.
     4. Distributions. Custodian shall, without further action by the Customer
or the Agent, credit to the Deposit Account or the Securities Account, as
applicable, all interest, dividends, proceeds, and other income (whether in cash
or in kind) received or collected by Custodian with respect to the Collateral.
Interest, dividends, proceeds, and other income shall be considered Collateral.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV
COLLATERAL SERVICES
     1. Use of Depositories. The Agent and the Customer hereby authorize the
Custodian to utilize Depositories to the extent possible in connection with its
performance hereunder. Collateral held by the Custodian in a Depository will be
held subject to the rules, terms and conditions of such Depository. Where
Collateral is held in a Depository, the Custodian shall identify on its records
as belonging to the Customer and pledged to the Agent a quantity of securities
as part of a fungible bulk of securities held in the Custodian’s account at such
Depository. Securities deposited in a Depository will be represented in accounts
which include only assets held by the Custodian for its customers.
     2. Release of Collateral. Under certain limited circumstances specified in
the Amended Letter of Credit Agreement and otherwise if there are no outstanding
Obligations (as such term is defined in the Amended Letter of Credit Agreement)
and the Agent’s commitment to advance credit to the Customer has been
terminated, the Customer may request the Agent to instruct Custodian to release
all Collateral held in the Collateral Accounts. Custodian will effect such
release as soon as reasonably practicable after receiving instructions from the
Agent and the Customer.
     3. Release of Security Interest. The Agent agrees to notify Custodian
promptly in writing when all Obligations of the Customer to the Agent have been
fully paid and satisfied (and any commitment of the Agent and the Lenders (as
defined in the Amended Letter of Credit Agreement) to advance further amounts or
credit under the Amended Letter of Credit Agreement or any of the other Loan
Documents (as defined in the Amended Letter of Credit Agreement) has been
terminated) or the Agent otherwise no longer claims any interest in the
Collateral in the Collateral Accounts, whichever is sooner; at which time
Custodian shall release such Collateral to the Customer and execute such
documents and instruments of release as reasonably requested by the Agent and
the Customer and thereafter shall have no further liabilities or
responsibilities hereunder and Custodian’s obligations under this Agreement
shall terminate.
     4. Statements. The Custodian shall furnish the Customer and the Agent with
advices of transactions affecting the Collateral Accounts and monthly statements
for the Collateral Accounts. Each of the Customer and the Agent may elect to
receive advices and statements electronically through the Internet to an email
address specified by it for such purpose. By electing to use the Internet for
this purpose, each of the Customer and the Agent acknowledges that such
transmissions are not encrypted and therefore are insecure. Each of the Customer
and the Agent further acknowledges that there are other risks inherent in
communicating through the Internet such as the possibility of virus
contamination and disruptions in service, and agrees that the Custodian shall
not be responsible for any loss, damage or expense suffered or incurred by the
Customer, the Agent, or any person claiming by or through the Customer or the
Agent as a result of the use of such methods.
     5. Notice of Adverse Claims. Upon receipt of notice of any lien,
encumbrance or adverse claim against any Collateral Account or any portion of
the Collateral carried therein, the Custodian shall use reasonable efforts to
notify the Agent and the Customer as promptly as practicable under the
circumstances.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL TERMS AND CONDITIONS
     1. Standard of Care: Indemnification. (a) Except as otherwise expressly
provided herein, the Custodian shall not be liable for any costs, expenses,
damages, liabilities or claims, including reasonable attorneys’ fees (“Losses”)
incurred by or asserted against the Customer or the Agent, except those Losses
arising out of the negligence or willful misconduct of the Custodian. The
Custodian shall have no liability whatsoever for the action or inaction of any
Depository. In no event shall the Custodian be liable for special, indirect or
consequential damages, or lost profits or loss of business, arising in
connection with this Agreement.
     (b) (i) Prior to the issuance of a Notice of Exclusive Control, the Agent
and the Customer shall indemnify and hold Custodian harmless with regard to any
Losses imposed on or incurred by Custodian arising out of any action or omission
of Custodian in accordance with any notice, instruction, or entitlement order
given by the Agent or the Customer under this Agreement, except to the extent
such Losses have arisen from the negligence or willful misconduct of the
Custodian, provided that the Agent’s liability under this clause (i) shall be
limited to those amounts for which Custodian has not been reimbursed by the
Customer within 30 days after Custodian’s having made written demand on the
Customer therefor.
     (ii) After a Notice of Exclusive Control has been issued, the Agent shall
indemnify and hold Custodian harmless with regard to any Losses imposed on or
incurred by Custodian arising out of any action or omission of Custodian in
accordance with any notice, instruction, or entitlement order given by the Agent
under this Agreement, except to the extent such Losses have arisen from the
negligence or willful misconduct of the Custodian.
     2. No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, the Custodian shall be under no obligation to
inquire into, and shall not be liable for, any Losses incurred by the Customer,
the Agent or any other person as a result of the receipt or acceptance of
fraudulent, forged or invalid Collateral, or Collateral which otherwise is not
freely transferable or deliverable without encumbrance in any relevant market.
     3. Identified Securities. The parties hereto acknowledge that no security
entitlement under the UCC shall exist with respect to any financial asset held
in the Securities Account which is registered in the name of the Customer,
payable to the order of the Customer, or specially indorsed to the Customer or
any third party (each such asset an “Identified Security”), except to the extent
such Identified Security has been specially indorsed by the Customer to
Custodian or in blank. The Customer covenants and agrees that it shall not
instruct the Custodian to credit Collateral (except cash) to the Securities
Account unless such Collateral is registered in the name of the Custodian,
indorsed to the Custodian or in blank or credited to another securities account
maintained in the name of the Custodian and that in no case will any Collateral
or underlying financial asset credited to the Securities Account be registered
in the name of the Customer, payable to the order of the Customer or specially
indorsed to the Customer, except to the extent such Collateral has been further
indorsed to the Custodian or in blank. The parties acknowledge and agree that if
any Identified Securities are received by the Custodian and credited to the
Securities Account from time to time, such Identified Securities

- 6 -



--------------------------------------------------------------------------------



 



shall (so long as so credited to the Securities Account and so long as this
Agreement remains in effect) be held by Custodian for the benefit of the Agent,
not in its capacity as a securities intermediary, but in its capacity as a
collateral agent under and subject to the terms of this Agreement.
     4. Foreign Securities. The Agent hereby acknowledges that any Collateral in
the Securities Account issued outside the United States which may be held by
Custodian, a sub-custodian within Custodian’s network of sub-custodians or a
Depository or book-entry system for the central handling of securities and other
financial assets in which Custodian or a sub-custodian are participants may not
permit the Customer to have a security entitlement with respect to such
Collateral (and such property shall be deemed for purposes of this Agreement not
to be a financial asset held within the Securities Account). The parties hereby
further acknowledge that Custodian gives no assurance that a security
entitlement is created under the UCC with respect to the Customer’s assets held
in Euroclear or Clearstream or their successors.
     5. No Duty of Oversight. The Custodian is not at any time under any duty to
supervise the investment of, or to advise or make any recommendation for the
purchase, sale, retention or disposition of any Collateral.
     6. Advice of Counsel. The Custodian may, with respect to questions of law,
obtain the advice of counsel selected by Custodian with due care and shall be
fully protected with respect to anything done or omitted by it in good faith in
conformity with such advice.
     7. No Collection Obligations. The Custodian shall be under no obligation to
take action to collect any amount payable on Collateral in default, or if
payment is refused after due demand and presentment.
     8. Fees and Expenses. The Customer agrees to pay to the Custodian the fees
as may be agreed upon from time to time. The Customer shall reimburse the
Custodian for all customary and reasonable costs associated with transfers of
Collateral to the Custodian and records kept in connection with this Agreement.
The Customer shall also reimburse the Custodian for reasonable out-of-pocket
expenses which are a normal incident of the services provided hereunder.
     9. Custodian Representations and Agreements. Custodian agrees and confirms,
as of the date hereof, and at all times until the termination of this Agreement,
that it has not entered into, and until the termination of this Agreement will
not enter into, any agreement (other than this Agreement and the Custodian
Agreement) with any other person or entity relating to the Collateral or the
Collateral Accounts under which it agrees to comply with entitlement orders of
such other person or entity.
     10. Advances by the Custodian. It is hereby expressly acknowledged and
agreed by the parties that the Custodian shall not be obligated to advance any
margin or other credit to the Customer and the Customer agrees that it shall not
instruct the Custodian to advance any margin or credit to, for, or on its
behalf; provided, however, that Custodian may advance payment to the Collateral
Accounts for any purpose (including, but not limited to, failed securities
settlements, foreign exchange contracts, assumed settlements or short-term
account overdrafts). Custodian

- 7 -



--------------------------------------------------------------------------------



 



agrees that it shall have no lien, encumbrance, claim or right of set-off
against the Collateral Accounts or the Collateral carried therein and hereby
waives its right (by contract or statute) to any such lien, encumbrance, claim
or right of set-off except, that in connection with any charges/debits to the
Collateral Accounts for short-term account overdrafts resulting from failed
settlement of entitlement orders initiated by the Customer or the Agent,
Custodian shall have a lien, encumbrance, claim and right of set-off against the
Collateral Account and the Collateral carried therein to the extent of the
amount of such short-term account overdrafts and such lien, encumbrance, claim
and right of set-off shall be senior to and have priority over any right or
claim of the Agent therein until such time as the Customer has reimbursed
Custodian for such amounts or such overdrafts.
     11. Effectiveness of Instructions; Reliance; Risk Acknowledgements;
Additional Terms. (a) Subject to the terms below, the Custodian shall be
entitled to rely upon any Written Instructions delivered to the Custodian in
accordance with this Agreement and reasonably believed by the Custodian to be
duly authorized and delivered.
     (b) If the Custodian receives Written Instructions which appear on their
face to have been transmitted via (i) computer facsimile, email, the Internet or
other insecure electronic method, or (ii) secure electronic transmission
containing applicable authorization codes, passwords and/or authentication keys,
the Agent and the Customer each understands and agrees that the Custodian cannot
determine the identity of the actual sender of such Written Instructions and
that the Custodian shall conclusively presume that such Written Instructions
have been sent by an Authorized Person. The Agent and the Customer shall be
responsible for ensuring that only its Authorized Persons transmit such Written
Instructions to the Custodian and that all of its Authorized Persons treat
applicable user and authorization codes, passwords and/or authentication keys
with extreme care.
     (c) The Agent and the Customer each acknowledges and agrees that it is
fully informed of the protections and risks associated with the various methods
of transmitting Written Instructions to the Custodian and that there may be more
secure methods of transmitting Written Instructions than the method(s) selected
by it. The Agent and the Customer each agrees that the security procedures (if
any) to be followed in connection with its transmission of Written Instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances.
     (d) If the Agent or the Customer elects to transmit Written Instructions
through an on-line communication system offered by the Custodian, its use
thereof shall be subject to the Terms and Conditions attached hereto as
Exhibit C. If the Agent or the Customer elects (with the Custodian’s prior
consent) to transmit Written Instructions through an on-line communications
service owned or operated by a third party, it agrees that the Custodian shall
not be responsible or liable for the reliability or availability of any such
service.
     12. Inspection. Upon reasonable request and provided the Custodian shall
suffer no significant disruption of its normal activities, the Agent or the
Customer shall have access to the Custodian’s books and records relating to the
Collateral Account during the Custodian’s normal business hours. Upon reasonable
request, copies of any such books and records shall be provided to the Agent or
the Customer at its expense.

- 8 -



--------------------------------------------------------------------------------



 



     13. Account Disclosure. The Custodian is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.
     14. Force Majeure. The Custodian shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including without limitation, acts of God; earthquakes;
fires; floods; wars; civil or military disturbances; sabotage; epidemics; riots;
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications service; accidents; labor disputes; acts of civil or
military authority; governmental actions; inability to obtain labor, material,
equipment or transportation.
     15. No Implied Duties. The Custodian shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement and the Custodian Agreement, and no
covenant or obligation shall be implied against the Custodian in connection with
this Agreement except to the extent set forth in this Agreement and the
Custodian Agreement. The Custodian shall not be liable or responsible for
anything done or omitted to be done by it in good faith and in the absence of
negligence and willful misconduct and may rely and shall be protected in acting
upon any notice, instruction entitlement order or other communication which it
reasonably believes to be genuine and authorized.
ARTICLE VI
MISCELLANEOUS
     1. Termination. This Agreement shall continue in effect until the Agent has
notified Custodian in writing that this Agreement is to be terminated. Upon
receipt of such notice, the Agent shall have no further right to originate
entitlement orders concerning the Collateral Accounts and the Customer shall be
entitled to originate entitlement orders concerning the Collateral for any
purpose and without limitation except as may be provided in the Custodian
Agreement. This Agreement may also be terminated by Custodian, the Agent or the
Customer, and shall terminate in the event of the termination of the Custodian
Agreement, following thirty (30) days’ prior written notice to the other parties
hereto. Upon termination of this Agreement by any party, all Collateral in the
Collateral Accounts that has not been released by the Agent shall be
transferred, within 30 days of such termination, to a successor custodian
designated in writing by the Customer and acceptable to the Agent. In the event
no successor is agreed upon, Custodian shall be entitled to petition a court of
competent jurisdiction to appoint a successor custodian and shall be indemnified
by the Customer for any costs and expenses (including, without limitation,
attorneys’ fees) relating thereto.
     2. Certificates of Authorized Persons. The Agent and the Customer agree to
furnish to the Custodian a new Certificate of Authorized Persons in the event of
any change in the then present Authorized Persons. Until such new Certificate is
received, the Custodian shall be fully protected in acting upon Written
Instructions of such present Authorized Persons.
     3. Notices. (a) Any notice or other communication given hereunder shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy. Such notice or communication shall be
deemed to have been received: (i) if sent by

- 9 -



--------------------------------------------------------------------------------



 



telecopy, upon receipt of confirmation of error-free transmission; (ii) in the
case of notice given by hand, on the day of actual delivery; (iii) if sent by
overnight courier service, on the next Business Day and (iv) if sent via
certified or registered mail, on the third Business Day following the day on
which it was dispatched postage prepaid; provided that a notice given in
accordance with the above but received on a day which is not a Business Day or
after normal business hours in the place of receipt shall be deemed to have been
received on the next Business Day.
     (b) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Custodian, shall be sufficiently given if
addressed to the Custodian and received by it at its offices at One Wall Street,
New York, New York 10286, Attention: Mayra Sacco, Group RM Custody, Telephone:
(212) 635-4604, Telecopy: (212) 635-7420, or at such other place as the
Custodian may from time to time designate in writing
     (c) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Agent shall be sufficiently given if addressed
to the Agent and received by it at its offices at 1850 Gateway Boulevard,
CA4-706-0509, Concord, California, 94520, Attention: Gale Robin, Telephone:
(925-675-8439), Telecopy: (888-969-2621)1 or at such other place as the Agent
may from time to time designate in writing.
     (d) Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Customer shall be sufficiently given if
addressed to the Customer and received by it at its offices at Mintflower Place,
8 Par-la-Ville Road, PO Box HM 2079, Pembroke HM HX Bermuda, Attention: Thomas
Busher, COO, Telephone: 441-296-5550, Telecopy: 441-296-5551 or at such other
place as the Customer may from time to time designate in writing.
     4. Cumulative Rights; No Waiver. Each and every right granted to any party
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed it by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of such party to exercise,
and no delay in exercising, any right will operate as a waiver thereof, nor will
any single or partial exercise by such party of any right preclude any other
future exercise thereof or the exercise of any other right.
     5. Severability; Amendments; Assignment. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by each
of the parties hereto. This Agreement shall extend to and shall be binding upon
the parties hereto, and their respective successors and assigns; provided,
however, that this Agreement shall not be assignable by any party without the
written consent of the other parties.
     6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Collateral Accounts shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
conflicts of laws principles
 

1   Need to verify

- 10 -



--------------------------------------------------------------------------------



 



thereof. The State of New York shall be deemed to be the jurisdiction of the
Custodian as securities intermediary. The Custodian shall notify the Agent of
its intention to amend the governing law provisions of the Custodian Agreement.
The Agent, the Customer and the Custodian hereby consent to the jurisdiction of
a state or federal court situated in New York City, New York in connection with
any dispute arising hereunder. To the extent that in any jurisdiction the Agent
or the Customer may now or hereafter be entitled to claim, for itself or its
assets, immunity from suit, execution, attachment (before or after judgment) or
other legal process, the Agent and the Customer each irrevocably agrees not to
claim, and hereby waives, such immunity to the extent permitted by law. The
Agent, the Customer and the Custodian each hereby irrevocably waives any and all
rights to trial by jury in any legal proceeding arising out of or relating to
this Agreement.
     7. No Third Party Beneficiaries. In performing hereunder, the Custodian is
acting solely on behalf of the Agent and the Customer and no contractual or
service relationship shall be deemed to be established hereby between the
Custodian and any other person.
     8. Headings. Section headings are included in this Agreement for
convenience only and shall have no substantive effect on its interpretation.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.
     10. Conflicts. In the event of a conflict between this Agreement and any
other agreement between the Customer and the Custodian, including, without
limitation, the Custodian Agreement, the terms of this Agreement shall prevail.
The Existing Control Agreement shall be superceded in its entirety by this
Agreement and the Existing Agent shall have no further authority under the
Existing Control Agreement to originate entitlement orders, issue a Notice of
Exclusive Control or direct or instruct the Custodian with regard to the
Securities Account, the Deposit Account or any of the Collateral.
[The remainder of this page is intentionally left blank]

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Customer, the Custodian and the Agent have caused
this Agreement to be executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.

                                  MONTPELIER REINSURANCE LTD.
 
                   
 
          By:                                       Name:                 Title:
   
 
                                BANK OF AMERICA, N.A., as Agent
 
                   
 
          By:                                       Name:                 Title:
   
 
                                THE BANK OF NEW YORK
 
                   
 
          By:                                       Name:                 Title:
   
 
                    Consented and Agreed to:                
 
                    FLEET NATIONAL BANK,                
 
  as Existing Agent                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                
 
  Date:                

- 12 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
COMMITMENTS

                                                      Tranche A          
Tranche B         Tranche A   Commitment   Tranche B   Commitment     Lender  
Commitment   Percentage   Commitment   Percentage   Total
Bank of America, N.A.
  $ 15,000,000       6.00 %   $ 45,500,000       20.000000 %   $ 60,000,000  
JPMorgan Chase Bank, N.A.
  $ 15,000,000       6.00 %   $ 30,000,000       13.333333 %   $ 45,000,000  
Credit Suisse First Boston, Cayman Island
  $ 21,670,000       8.67 %   $ 17,500,000       7.777778 %   $ 39,170,000  
ING Bank N.V., London Branch
  $ 62,500,000       25.00 %   $ 17,500,000       7.7777778 %   $ 80,000,000  
The Royal Bank of Scotland plc
  $ 33,330,000       13.33 %   $ 25,000,000       11.111111 %   $ 58,330,000  
Barclays Bank Plc
  $ 62,500,000       25.00 %   $ 17,500,000       7.777778 %   $ 80,000,000  
The Bank of New York
  $ 0       0 %   $ 17,500,000       7.777778 %   $ 17,500,000  
HSBC
  $ 40,000,000       16.00 %   $ 25,000,000       11.111111 %   $ 65,000,000  
Wachovia Bank, National Association
  $ 0       0 %   $ 30,000,000       13.333333 %   $ 30,000,000  
 
                                         
TOTAL
  $ 250,000,000       100 %   $ 225,000,000       100 %   $ 475,000,000  
 
                                       

Sch. 1



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
COLLATERAL COVERAGE AMOUNT CALCULATION

                              Applicable Percentage of     Applicable Percentage
of Fair   Fair Market Value if     Market Value if A.M. Best   A.M. Best Rating
of Eligible Collateral   Rating of A- or Above   BB++ or Below
Cash
    100 %     90 %
 
               
Cash Equivalents
    90 %     80 %
 
               
Government Debt with maturities of less than two years
    95 %     85 %
 
               
Government Debt with maturities of two years or more but not more than 10 years
    90 %     80 %
 
               
Government Debt with maturities of more than 10 years
    85 %     75 %
 
               
Federal Agency Debt with maturities of less than two years
    95 %     85 %
 
               
Federal Agency Debt with maturities of two years or more but not more than 10
years
    90 %     80 %
 
               
Federal Agency Debt with maturities of more than ten years
    85 %     75 %
 
               
Corporate Securities rated AAA by S&P or Aaa by Moody’s with maturities of less
than two years
    90 %     80 %
 
               
Corporate Securities rated AAA by S&P or Aaa by Moody’s with maturities of two
years or more
    85 %     75 %
 
               
Corporate Securities rated less than AAA but at least BBB by S&P or rated less
than Aaa but at least Baa2 by Moody’s with maturities of ten years or less
    80 %     70 %

Sch. 1.2-1



--------------------------------------------------------------------------------



 



                              Applicable Percentage of     Applicable Percentage
of Fair   Fair Market Value if     Market Value if A.M. Best   A.M. Best Rating
of Eligible Collateral   Rating of A- or Above   BB++ or Below
Municipal Securities rated AAA by S&P or Aaa by Moody’s
    90 %     80 %
 
               
Municipal Securities rated less than AAA but at least BBB by S&P or rated less
than Aaa but at least Baa2 by Moody’s
    85 %     75 %
ABSs rated AAA by S&P or Aaa by Moody’s with maturities of 10 years or less
    80 %     70 %
 
               
MBS Investments rated AAA by S&P or Aaa by Moody’s with maturities of 10 years
or less
    80 %     70 %

Sch. 1.2-2



--------------------------------------------------------------------------------



 



SCHEDULE 2.1.1
EXISTING TRANCHE A LETTERS OF CREDIT

Sch. 2.1.1



--------------------------------------------------------------------------------



 



SCHEDULE 2.1.2
EXISTING TRANCHE B LETTERS OF CREDIT

Sch. 2.1.2



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
LITIGATION
None

Sch. 5.6



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
SUBSIDIARIES

      SUBSIDIARY   JURISDICTION
Montpelier Marketing Services (UK) Limited
  UK
Montpelier Holdings (Barbados) SRL
  Barbados
Montpelier Agency Ltd.
  Bermuda

Sch. 5.16



--------------------------------------------------------------------------------



 



SCHEDULE 15.7
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

      MONT RE AND PARENT:
 
    MONTPELIER REINSURANCE LTD. 8 Par-La-Ville Road Hamilton, HM 08 Bermuda
Attention:
  Neil McConachie
 
  Senior Vice President and Treasurer
Telephone:
  (441) 297-9576
Facsimile:
  (441) 296-5551
E-Mail:
  neil.mcconachie@montpelierre.bm
 
   
with a
   
copy to:
  Jonathan Kim
 
  General Counsel
Telephone:
  (441) 297-9595
Facsimile:
  (441) 296-5551
E-Mail:
  jonathan.kim@montpelierre.bm
 
    www.montpelierre.bm
 
    ADMINISTRATIVE AGENT:
 
    Administrative Agent’s Office
 
    (for payments and Requests for Credit Extensions):
 
    Bank of America N.A. Credit Services 1850 Gateway Boulevard Mail Code:
CA4-706-05-09 Concord, CA 94520
Attention:
  Gail Robin
Telephone:
  (925) 675-8439
Facsimile:
  (888) 969-2621
E-Mail:
  gail.l.robin@bankofamerica.com
 
    For US Dollars:
 
    Pay through Bank of America NA, Dallas, TX ABA# 111000012

Sch. 15.7-1



--------------------------------------------------------------------------------



 



      Credit A/C#: 3750836479
 
    Attn: Credit Services #
 
    Ref: Montpelier Reinsurance Ltd.
 
    FRONTING BANK AND LC ADMINISTRATOR:
 
    (Bank of America)
 
    (for payments and Requests for Letters of Credit)
 
    Bank of America N.A. Supervisor, Standby Unit 1 Fleet Way Scranton, PA 18507
Attention:
  Mike Grizzanti
Telephone:
  (570) 330-4212
Facsimile:
  (570) 330-4186
E-Mail:
  Michael_a_grizzanti@bankofamerica.com
 
    Payments:
 
    Pay through Bank of America N.A., Scranton, PA ABA# 011000138
 
    Credit A/C# 2014340-49500
 
    Acct. Name: Standby Unit
 
    Ref: Montpelier Reinsurance ltd.
 
    LENDERS:
 
    BANK OF AMERICA, N.A. 231 S. LaSalle Street, 10th Floor Chicago, Illinois
60604
Attention:
  Debra Basler
Telephone:
  (312) 828-3734
Facsimile:
  (312) 828-1997
E-Mail:
  debra.basler@bankofmerica.com

Sch. 15.7-2



--------------------------------------------------------------------------------



 



      JPMORGAN CHASE BANK, N.A. 270 Park Avenue, 22nd Floor New York, NY 10022
Attention:
  Helen Newcomb
Telephone:
  (212) 270-6260
Facsimile:
  (212) 270-1511
E-Mail:
  helen.l.newcomb@jpmorgan.com
 
    BARCLAYS BANK PLC Level 28 One Churchill Place London E14 5HP
Attention:
  Clinton Murr
Telephone:
  020 7116 4985
Facsimile:
  020 7116 7643
E-Mail:
  clinton.murr@barclayscorporate.com
 
    CREDIT SUISSE FIRST BOSTON, CAYMAN ISLAND BRANCH Eleven Madison Avenue New
York, New York 10010
Attention:
  Barbara Wong
Telephone:
  (212) 538-2987
Facsimile:
  (212) 325-8615
E-Mail:
  barbara.wong@csfb.com
 
    ING BANK N.V., LONDON BRANCH 60 London Wall London, England EC2M 5TQ
Attention:
  Nick Marchant, Director
Telephone:
  207 767 5902
Facsimile:
  207 767 7507
E-Mail:
  nick.marchant@uk.ing.com
 
    THE ROYAL BANK OF SCOTLAND PLC City Markets Group 9th Floor 280 Bishopsgate
London, England EC2M 4RB
Attention:
  Carl Boulton, Corporate Manager
Telephone:
  44 7276 1041
Facsimile:
  44 7672 1073
E-Mail:
  carl.boulton@rbs.co.uk

Sch. 15.7-3



--------------------------------------------------------------------------------



 



      THE BANK OF NEW YORK Insurance Division One Wall Street, 17th Floor New
York, New York 12086
Attention:
  David Trick, Vice President
Telephone:
  (212) 635-1064
Facsimile:
  (212) 809-9520
E-Mail:
  dtrick@bankofny.com
 
    HSBC BANK USA, NATIONAL ASSOCIATION 452 Fifth Avenue New York, New York
10018
Attention:
  Anthony C. Valencourt, Managing Director.
Telephone:
  (212) 525-2579
Facsimile:
  (212) 525-2573
E-Mail:
  anthony.c.valencourt@us.hsbc.com
 
    WACHOVIA BANK, NATIONAL ASSOCIATION 301 S. College Street Charlotte, NC
28202
Attention:
  Karen Hanke
Telephone:
  (704) 374-3061
Facsimile:
  (704) 383-1625
E-Mail:
  Karen.hanke@wachovia.com

Sch. 15.7-4